

EXHIBIT 10.3








ZIONS BANCORPORATION
PAYSHELTER 401(k) AND EMPLOYEE
STOCK OWNERSHIP PLAN






RESTATED AND AMENDED EFFECTIVE JANUARY 1, 2007






Prepared for
ZIONS BANCORPORATION


by
DURHAM JONES & PINEGAR



TABLE OF CONTENTS
ARTICLE 1    1
ESTABLISHMENT AND RESTATEMENT ..…………………………………………………………………………………………………..1
1.1.
Establishment and Restatement    1

1.2.
History    1

1.3.
Intent    1

1.4.
Transferee Plan    2

1.5.
Limitation on Applicability    2

ARTICLE 2    3
DEFINITIONS OF TERMS    1
2.1.
“Account”    3

2.2.
“Accrued Benefit”    4

2.3.
“Administratively Feasible”    4

2.4.
“Administrator” or “Plan Administrator”    5

2.5.
“Affiliated Group”    5

2.6.
“Age”    5

2.7.
“Anniversary Date”    5

2.8.
“Beneficiary”    5

2.9.
“Board of Directors”    5

2.10.
“Code”    5

2.11.
“Compensation” or “Annual Compensation”    5

2.12.
“Contingent Beneficiary”    6

2.13.
“Disability”    7

2.14.
“Disqualified Person”    7

2.15.
“Distribution Date”    7

2.16.
“Effective Date”    7

2.17.
“Elective Deferral”    7

2.18.
“Eligible Employee”    7

2.19.
“Employee”    7

2.20.
“Employer” or “Zions Employer”    7

2.21.
“Employer Contribution”    7

2.22.
“Employer Securities”    7

2.23.
“Entry Date”    8

2.24.
“ERISA”    8

2.25.
“Excluded Employee”    8

2.26.
“Exempt Loan”    9

2.27.
“Fiduciary”    9

2.28.
“Highly Compensated Employee”    9

2.29.
“Inactive Participant”    10

2.30.
“Investment Fund”    10

2.31.
“Investment Manager”    10

2.32.
“K-Test Average Contribution Percentage”    10

2.33.
“K-Test Contribution Percentage”    10

2.34.
“K-Test Contributions”    10

2.35.
“Leased Employee”    11

2.36.
“Leveraged Employer Securities”    11

2.37.
“Limitation Year”    11

2.38.
“M-Test Average Contribution Percentage”    11

2.39.
“M-Test Contribution Percentage”    11

2.40.
“M-Test Contributions”    11

2.41.
“Matching Contribution”    12

2.42.
“Named Fiduciary”    12

2.43.
“Net Profit”    12

2.44.
“Non-Highly Compensated Employee”    12

2.45.
“Normal Retirement Age”    12

2.46.
“Normal Retirement Date”    12

2.47.
“Participant”    12

2.48.
“Paysop”    12

2.49.
“Plan”    12

2.50.
“Plan Sponsor”    12

2.51.
“Plan Year”    12

2.52.
“Predecessor Plan”    13

2.53.
“Prior Plan”    13

2.54.
“Qualified Matching Contribution”    13

2.55.
“Qualified Non-Elective Contribution”    13

2.56.
“Transferred Benefits”    13

2.57.
“Trust”    13

2.58.
“Trust Fund”    13

2.59.
“Trustee”    13

2.60.
“Valuation Date”    13

2.61.
“Vested Interest” or “Vested Accrued Benefit”    13

2.62.
“Voluntary Contributions”    14

ARTICLE 3    15
SERVICE DEFINITIONS AND RULES    15
3.1.
“Eligibility Computation Period”    15

3.2.
“Eligibility Service”    15

3.3.
“Employment Commencement Date”    15

3.4.
“Hour of Service”    15

3.5.
“One Year Break in Service”    17

3.6.
“Re-employment Commencement Date”    17

3.7.
“Termination of Employment”    17

3.8.
“Vesting Computation Period”    17

3.9.
“Year of Service”    18

3.10.
“Year of Vesting Service”    18

3.11.
Special Rules for Crediting Service    18

3.12.
Qualified Military Service Rules    19

3.13.
Elapsed Time Method for Determining Years of Vesting Service    21

ARTICLE 4    23
ELIGIBILITY AND PARTICIPATION    23
4.1.
Age and Service Requirements    23

4.2.
Eligibility Information    23

4.3.
Information to be Provided by Employee    23

4.4.
Reclassification of an Eligible Employee or Excluded Employee    23

4.5.
Re-employment and Commencement of Participation    24

4.6.
No Waiver of Participation    24

4.7.
Effect of Participation    24

ARTICLE 5    25
PARTICIPANT AND EMPLOYER CONTRIBUTIONS    25
5.1.
Elective Deferrals    25

5.2.
Payment to Trustee    26

5.3.
Suspension of Deferrals    26

5.4.
After-tax Contributions by Participants    26

5.4A
Roth Elective Deferrals    26

5.5.
Rollover Contributions by Participants    28

5.6.
Safe Harbor Employer Matching Contributions    29

5.7.
Employer Non-Elective Contributions    30

5.8.
Time and Method of Payment    30

5.9.
Employer Contribution Accounts    31

5.10.
Limitations on Contributions    31

5.11.
Excess Contributions    32

5.12.
Correction of Excess Contributions    32

ARTICLE 6    35
ALLOCATIONS TO ACCOUNTS    35
6.1.
Revaluation of Assets    35

6.2.
Allocation of Contributions and Forfeitures    35

6.3.
Adjustment of Accounts and Dividends on Employer Securities    36

6.4.
Eligibility for Allocation of Employer Matching and Non-Elective
Contributions    39

6.5.
Restriction on Certain Allocations    39

6.6.
Participant Diversification of Investments    40

ARTICLE 7    43
LIMITATIONS ON ALLOCATIONS    43
7.1.
Special Definitions    43

7.2.
Coordination With Other Plans    46

7.3.
Limitations on Allocations and Order of Limitations    47

7.4.
Aggregation of Plans    47

ARTICLE 8    49
IN-SERVICE AND HARDSHIP WITHDRAWALS    49
8.1.
In-Service Withdrawals, Withdrawals of Rollover Contributions and Withdrawals
Due to Attainment of Age 59½, Disability or Hardship    49

8.2.
Financial Hardship Distribution Rules    50

8.3.
Determination of Immediate and Heavy Financial Need    50

8.4.
In Service Withdrawals of Voluntary Contributions    51

8.5.
Determination of Available Withdrawal Amount    52

8.6.
Withdrawal of Rollover Contributions    52

8.7.
Determination of Five Plan Year Period    52

ARTICLE 9    54
RETIREMENT BENEFITS    54
9.1.
Normal or Late Retirement    54

9.2.
Disability Retirement    54

9.3.
Method of Payment    54

9.4.
Time of Payment    55

9.5.
Minimum Distribution Requirements    55

9.6.
No Annuity Benefits    58

9.7.
Distribution of Employer Securities and Cash    58

9.8.
Special Distribution Rules    59

9.9.
Distribution of Transferred Benefits    59

ARTICLE 10    60
DEATH BENEFITS    60
10.1.
Death Benefits Payable    60

10.2.
Designation of Beneficiary    60

10.3.
Death Benefit Payment Procedure    60

10.4.
Required Distributions Upon Death    61

ARTICLE 11    65
BENEFITS UPON OTHER TERMINATION OF EMPLOYMENT    65
11.1.
Vested Amounts    65

11.2.
Distribution of Vested Interest    66

11.3.
Distribution of Small Amounts    67

11.4.
Eligible Rollover Distributions    67

11.5.
Breaks in Service and Vesting    68

11.6.
No Increase in Pre-break Vesting    69

11.7.
Occurrence and Disposition of Forfeitures    69

11.8.
Distribution to Participants Who Are Less Than 100% Vested in Their Entire
Account    70

11.9.
Repayment of Distribution    71

11.10.
Restoration of Accounts    71

11.11.
Amendments to the Vesting Schedule    71

ARTICLE 12    73
FIDUCIARY DUTIES    73
12.1.
General Fiduciary Duty    73

12.2.
Allocation of Responsibilities    73

12.3.
Delegation of Responsibilities    73

12.4.
Liability for Allocation or Delegation of Responsibilities    73

12.5.
Liability for Co-Fiduciaries    73

12.6.
Same Person May Serve in More than One Capacity    74

12.7.
Indemnification    74

ARTICLE 13    75
THE PLAN ADMINISTRATOR    75
13.1.
Appointment of Plan Administrator    75

13.2.
Acceptance by Plan Administrator    75

13.3.
Signature of Plan Administrator    75

13.4.
Appointment of an Investment Manager    75

13.5.
Duties of the Plan Administrator    75

13.6.
Claims Procedure    76

13.7.
Claims Review Procedure    76

13.8.
Limitations of Actions on Claims    77

13.9.
Compensation and Expenses of Plan Administrator    77

13.10.
Removal or Resignation    77

13.11.
Records of Plan Administrator    77

13.12.
Other Responsibilities    77

ARTICLE 14    78
THE TRUSTEE    78
14.1.
Appointment of Trustee    78

14.2.
Acceptance by Trustee    78

14.3.
Provisions of Trust Agreement    78

14.4.
Participant Voting Rights    79

14.5.
Investment Committee    80

14.6.
Liability for Plan Expenses    80

14.7.
Payment From the Trust Fund    80

ARTICLE 15    81
THE EMPLOYER    81
15.1.
Notification    81

15.2.
Record Keeping    81

15.3.
Bonding    81

15.4.
Signature of Employer    81

15.5.
Plan Counsel and Expenses    81

15.6.
Other Responsibilities    81

15.7.
Affiliated Groups    81

15.8.
Employer Contributions    82

ARTICLE 16    83
PLAN AMENDMENT OR MERGER    83
16.1.
Power to Amend    83

16.2.
Limitations on Amendments    83

16.3.
Method of Amendment    83

16.4.
Notice of Amendment    83

16.5.
Merger or Consolidation    84

ARTICLE 17    85
TERMINATION OR DISCONTINUANCE OF CONTRIBUTIONS    85
17.1.
Right to Terminate    85

17.2.
Effect of Termination    85

17.3.
Manner of Distribution    85

17.4.
No Reversion    86

17.5.
Termination of an Employer    86

17.6.
Partial Termination    86

17.7.
Effect of Partial Termination    86

ARTICLE 18    87
FUNDING POLICY FOR PLAN BENEFITS    87
18.1.
Funding Method    87

18.2.
Investment Policy    87

18.3.
No Purchase of Life Insurance Contracts    88

18.4.
General Investments and Dividend Accounts    88

18.5.
Non-transferability of Annuity Contracts    88

18.6.
Establishment of Separate Funds    88

ARTICLE 19    91
TOP-HEAVY PROVISIONS    91
19.1.
Application    91

19.2.
Special Definitions    91

19.3.
Top Heavy Status    94

19.4.
Top-Heavy Minimum Required Allocation    94

19.5.
Non-forfeitability of Minimum Top Heavy Allocation    96

19.6.
Minimum Vesting Provision    96

19.7.
Participant Elective Deferrals    96

ARTICLE 20    97
PROVISIONS AFFECTING BENEFITS    97
20.1.
Availability of Loans    97

20.2.
Loan Administration    97

20.3.
Amount of Loan    97

20.4.
Collateral Requirements    98

20.5.
Loan Terms    98

20.6.
Accounting for Loans    98

20.7.
Effect of Termination of Employment or Plan    98

20.8.
No Spousal Consent    98

20.9.
Anti-Alienation    98

20.10.
Qualified Domestic Relations Orders    99

20.11.
QDRO Definitions    99

ARTICLE 21    101
MULTIPLE EMPLOYER PROVISIONS    101
21.1.
Adoption by Other Zions Employers    101

21.2.
Requirements of Participating Zions Employers    101

21.3.
Designation of Agent    101

21.4.
Employee Transfers    101

21.5.
Amendment    102

21.6.
Discontinuance of Participation    102

21.7.
Administrator's Authority    102

21.8.
Participating Employer Contributions    102

ARTICLE 22    103
PURCHASE OF EMPLOYER SECURITIES    103
22.1.
No Put option    103

22.2.
Purchase Price For Employer Securities    103

ARTICLE 23    104
MISCELLANEOUS    104
23.1.
Participant's Rights    104

23.2.
Actions Consistent with Terms of Plan    104

23.3.
Performance of Duties    104

23.4.
Validity of Plan    104

23.5.
Legal Action    104

23.6.
Gender and Number    104

23.7.
Uniformity    104

23.8.
Headings    104

23.9.
Receipt and Release for Payments    104

23.10.
Payments to Minors, Incompetents    105

23.11.
Missing Persons    105

23.12.
Prohibition Against Diversion of Funds    105

23.13.
Applicability of Plan    106

23.14.
Misstatement of Age    106

23.15.
Return of Contributions to the Employer    106

23.16.
Correction of Incorrect Benefit Payments    106

23.17.
Counterparts    107




ARTICLE 1

ESTABLISHMENT AND RESTATEMENT


1.1.    Establishment and Restatement: This Plan is an amendment and restatement
in full of the Zions Bancorporation Payshelter 401(k) Plan. This Plan is signed
and executed on the day set forth at the end of this Plan, effective for all
purposes (except as specifically set forth hereafter) as of January 1, 2007.
This Plan is maintained by Zions Bancorporation, a corporation organized and
existing under the laws of the state of Utah, with principal offices located at
Salt Lake City, Utah, hereinafter referred to as the “Plan Sponsor,” for the
benefit of its Employees and the Employees of those affiliated entities who also
participate herein. With the consent of Zions Bancorporation this Plan may be
adopted by other Employers affiliated with it.
1.2.    History: Effective as of July 1, 1984, Zions Utah Bancorporation, as the
sponsoring employer, established the Zions Utah Bancorporation Salary Reduction
Arrangement Plan and executed a funding arrangement with Zions First National
Bank as Trustee to provide retirement benefits for eligible Employees. The name
of the Plan was changed, effective July 17, 1987, to the Zions Bancorporation
Salary Reduction Arrangement Plan. Effective December 29, 1988, Zions
Bancorporation amended the Zions Bancorporation Payroll Stock Ownership Plan and
merged that plan into the Zions Bancorporation Salary Reduction Arrangement
Plan. Effective January 1, 1989, Zions Bancorporation further amended and
restated the Plan and renamed the Plan the Zions Bancorporation Employee
Investment Savings Plan. Effective September 18, 1998, Zions Bancorporation
terminated the Zions Bancorporation Profit Sharing Plan and on July 22, 1999,
that plan was merged into this Plan. Effective December 31, 2001, Zions
Bancorporation merged the Zions Bancorporation Employee Stock Savings Plan into
the Zions Bancorporation Employee Investment Savings Plan, which merger further
served to restate and amend both the Zions Bancorporation Employee Stock Savings
Plan and the Zions Bancorporation Employee Investment Savings Plan to comply
with and satisfy GUST. With the merger and amendment, Zions Bancorporation also
changed the name of the Plan, effective January 1, 2002, to the Zions
Bancorporation Payshelter 401(k) Plan (the “GUST Plan”). Effective as of January
1, 2003, Zions Bancorporation amended and restated the Plan to be known as the
Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan. The
Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan as
merged and combined was subsequently amended and restated effective January 1,
2002 (the “EGTRRA Plan”) and is referred to herein as the “Prior Plan.”
1.3.    Intent: Zions Bancorporation intends by this Plan to restate in full the
Prior Plan[DELETE: “, as it previously existed following the merger that was
effective December 31, 2001,”] and continue in part the retirement benefit
program it has previously established for the benefit of its Employees who shall
meet the eligibility requirements hereinafter set forth and for the benefit of
the beneficiaries of such Employees, respectively, as hereinafter provided.
Zions Bancorporation has designed this Plan to permit Employee Deferrals and
Employer Matching Contributions that satisfy the “safe harbor” requirements of
Code §§401(k)(12) and 401(m)(11). Zions Bancorporation also intends that this
Plan shall be an employee stock ownership plan within the meaning of Code
§4975(e)(7) and shall meet all other applicable requirements of the Internal
Revenue Code of 1986 (“Code”) and the Employee Retirement Income Security Act of
1974 (“ERISA”), including all regulations issued to date and applicable to the
Plan. The Plan shall be interpreted, wherever possible, to comply with the terms
of the Code and ERISA and all formal regulations and rulings issued thereunder.
1.4.    Transferee Plan: This Plan may include assets transferred from one or
more other Plans (“Predecessor Plan” or “Plans”) sponsored by Zions
Bancorporation or by a member of an Affiliated Group with Zions Bancorporation.
In that event certain provisions of this Plan shall apply for purposes of
insuring that the Predecessor Plan has complied and continues to comply with all
requirements of recent legislation, known collectively as “GUST.”
1.5.    Limitation on Applicability: The provisions of this Plan shall apply to
all persons, whether or not employed by Zions Bancorporation or a member of an
Affiliated Group on the Effective Date, who have an account in the Plan on or
after the Effective Date. Prior to the Effective Date the terms of the Prior
Plan shall govern.


ARTICLE 2    
DEFINITIONS OF TERMS


As used in this Plan the following words and phrases shall have the meanings
indicated, unless the context clearly requires another meaning.


2.1.    “Account” shall mean the Account established and maintained by the Plan
Administrator for a Participant with respect to the Participant's interest in
the Investment Fund. Each Participant's Account shall be credited or charged
with contributions, distributions, expenses, earnings and losses as provided
herein. The following separate sub-accounts shall be established for each
Participant, as applicable, and in the aggregate they shall constitute the
Participant's Account:
(a)
“Participant Elective Deferral Account” shall mean the sub-account that is
attributable to the contributions made by the Employer pursuant to an election
by the Participant under Section 5.1.

(b)
“Participant Rollover Account” shall mean the sub-account that is attributable
to contributions received pursuant to Section 5.5. Effective June 1, 2007, any
amount in the Participant Rollover Account that is attributable to a rollover
from another plan of Roth elective deferrals pursuant to Section 5.4A(e) shall
be accounted for separately.

(c)
“Employer Matching Contribution Account” shall mean the sub-account that is
attributable to matching contributions made by the Employer pursuant to Section
5.6.

(d)
“Employer Non-Elective Contribution Account” shall mean the sub-account that is
attributable to the Non-Elective Contributions made by the Employer pursuant to
Section 5.7.

(e)
“Participant Voluntary Contribution Account” shall mean the sub-account that is
attributable to Voluntary Contributions made by the Employee prior to the
Effective Date. This sub-account shall also reflect the Participant's Voluntary
Contributions used previously to acquire Company Stock.

(f)
“Paysop Account” shall mean the sub-account that is attributable to all amounts
transferred to this Plan from the Paysop pursuant to that certain trust to trust
transfer agreement effective December 29, 1988.

(g)
“Employer Securities Account” shall mean the sub-account maintained for each
Participant to hold the Participant's share of Employer Securities (including
fractional shares) held by the Plan, regardless of origin to the Plan or
contribution source, including, without limitation, Employer Securities
purchased and paid for by the Trust or contributed in kind by the Employer to
the Trust, forfeitures of Employer Securities and stock dividends on Employer
Securities. To the extent it holds Employer Securities the Dividend Account
shall also be treated as part of the Employer Securities Account for all Plan
purposes, including diversification under Section 6.6, but excepting vesting
under Section 11.1.

(h)
“General Investments Account” shall mean the sub-account that is attributable to
all contributions made to the Plan for the benefit of the Participant that are
not comprised of Employer Securities or used to purchase Employer Securities,
together with all forfeitures, earnings and accruals thereon. This sub-account
shall hold all non-Employer Securities investments, regardless of origin to the
Plan or contribution source.

(i)
“Dividend Account” shall mean the sub-account that is maintained for the purpose
of receiving and holding cash dividends paid by the Plan Sponsor on Employer
Securities held by the Plan until distributed or invested in Employer
Securities. Upon investment in Employer Securities, the Dividend Account shall
be deemed a part of and treated in the same manner as the Employer Securities
Account for all Plan purposes, including diversification under Section 6.6, but
excepting vesting under Section 11.1.

(j)
“Segregated Investment Account” shall mean the sub-account that is maintained
for the benefit of a Participant pursuant to Section 6.6. Effective January 1,
2004, this Account shall be the same as the Participant’s General Investments
Account as described in subsection (h).

(k)
“Predecessor Plan Account” shall mean the sub-account that is attributable to
assets transferred from a Predecessor Plan (“Transferred Benefits”).

(l)
“Roth Elective Deferral Account” shall mean the sub-account that is attributable
to contributions to the Plan made pursuant to an election by the Participant
under Section 5.4A.

(m)
“In-plan Roth Rollover Account” shall mean the sub-account that is attributable
to an in- plan Roth rollover which is made pursuant to the requirements of
Section 5.4A(e).

Certain sub-accounts may include or incorporate assets from other sub-accounts.
The maintenance of separate sub-accounts is for Plan accounting purposes only
and segregation of the assets of the Plan shall not be required.


2.2.    “Accrued Benefit” shall mean, as of any date, the sum of the values in a
Participant's Account as of the most recent preceding Valuation Date, plus any
contributions to and minus any distributions from the Account since the
Valuation Date.
2.3.    “Administratively Feasible” shall mean, when determining the date by
which a Participant may receive a distribution of his or her Accrued Benefit
from the Plan, a date that reasonably follows the final determination by the
Plan Administrator of all factors that affect the value or amount of the balance
in the Participant’s Account. Such factors shall include the valuation of the
assets attributable to the Account and the determination of all costs and
expenses associated with the Account and the assets attributable thereto that
must be paid before or in connection with the distribution. The Plan
Administrator shall not make any distribution before the Plan Administrator
shall have determined, within its sole and reasonable discretion, that a correct
and complete valuation of the Account has been accomplished and that all
attributable costs and expenses have been determined and applied, or in the
alternative, provision for their application has been made. In regard to
providing for application of costs and expenses, whenever any attributable cost
or expense has not or cannot be determined within a reasonable time following a
request for distribution, the Plan Administrator may establish a reasonable
maximum percentage that can be distributed from the Participant’s Account until
such time as the Plan Administrator has determined (and applied, as appropriate)
all additional costs applicable to the Participant’s Account. If so elected by
the Participant, he or she shall receive distribution of that percentage portion
of his or her Account that the Plan Administrator has confirmed as
distributable. The remainder shall be distributed once the Plan Administrator
has determined and applied all additional costs deductible from the
Participant’s Account. The Plan Administrator shall provide any required notice
to the Participant and comply with all applicable laws and regulations when
determining and setting the maximum distribution percentage.
With respect to any distribution to a Participant that the Plan may or would be
entitled to offset by application of ERISA §206(d)(4), no such distribution
shall be Administratively Feasible before the date on which a final order or
judgment is entered or could be entered, or a settlement agreement is executed,
with respect to the circumstances giving rise to the possible application of
that Section.


2.4.    “Administrator” or “Plan Administrator” shall mean the person, persons,
or corporation administering this Plan, as provided in Article XIII hereof, and
any successor or successors thereto.
2.5.    “Affiliated Group” shall mean a group of corporations, trades or
businesses that constitutes a controlled group of corporations, trades or
businesses as defined in Code §§414(b) and (c) and shall also include a group of
corporations, partnerships or other organizations that constitutes an affiliated
service group as defined in Code §414(m) or is treated as a single employer
under Code §414(o) and the regulations thereunder.
2.6.    “Age” shall mean a person's attained age in completed years and months
as of the date determined.
2.7.    “Anniversary Date” shall be the first day of each Plan Year.
2.8.    “Beneficiary” shall mean any person, persons, or trust designated by a
Participant on a form as the Plan Administrator may prescribe to receive any
death benefit that may be payable hereunder if such person or persons survive
the Participant. This designation may be revoked at any time in similar manner
and form. In the event of the death of the designated Beneficiary before the
death of the Participant, the Contingent Beneficiary shall be entitled to
receive any death benefit.
2.9.    “Board of Directors” shall mean:
(a)
in the case of a corporation, its Board of Directors; or

(b)
in the case of a partnership or joint venture, its controlling partners.

2.10.    “Code” shall mean the Internal Revenue Code of 1986, as amended.
2.11.    “Compensation” or “Annual Compensation” shall mean the Participant's
wages, salaries, fees for professional service and other amounts received
(without regard to whether or not an amount is paid in cash) for personal
services actually rendered in the course of employment with the Company to the
extent that the amounts are includable in gross income (including, but not
limited to, commission paid salesmen, compensation for services on insurance
premiums, tips, and bonuses). Compensation will also include Participant
contributions to any insurance program and elective contributions made by the
Company on behalf of its Participants that are not includable in gross income
under Code Sections 125, 402(e)(3), 402(h) or 403(b).
The term “Compensation” does not include:


(a)
Company contributions to a plan of deferred compensation (other than elective
contributions described above) to the extent that, before the application of the
Code Section 415 limitations to that plan, the contributions are not includible
in the gross income of the Participant for the taxable year in which
contributed. Additionally, any distributions from a plan of deferred
compensation are not considered as Compensation regardless of whether such
amounts are includible in the gross income of the Participant when distributed.
However, any amounts received by a Participant pursuant to an unfunded
nonqualified plan may be considered as Compensation in the year such amounts are
includible in the gross income of the Participant;

(b)
Amounts realized from the exercise of a nonqualified stock option, or when
restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture;

(c)
Amounts realized from the sale, exchange or other disposition of stock acquired
under a qualified stock option;

(d)
Other amounts that receive special tax benefits, such as premiums for group term
life insurance (without regard to whether the premiums are includible in the
gross income of the Participant);

(e)
Reimbursements or other expense allowances, fringe benefits (cash and non-cash),
moving expenses, parking or public transportation payments not includable in
gross income by reason of Code §132(f)(4), welfare benefits, and any lump sum
amounts paid at termination of employment (on account of such termination), such
as severance pay, vacation and sick leave cash-outs; and

(f)
Directors fees, if any, paid to Highly Compensated Employees.

Effective for Plan Years commencing on and after January 1, 2002, Annual
Compensation of each Participant taken into account in determining allocations
for any Plan Year shall not exceed $200,000, as adjusted for cost-of-living
increases in accordance with Code §401(a)(17)(B). The cost-of-living adjustment
in effect for a calendar year applies to Annual Compensation for the Plan Year
that begins with or within the calendar year.


For any short Plan Year the Annual Compensation limit shall be an amount equal
to the Annual Compensation limit for the calendar year in which the Plan Year
begins, multiplied by the ratio obtained by dividing the number of full months
in the short Plan Year by 12.
2.12.    “Contingent Beneficiary” shall mean the person, persons, or trust duly
designated by the Participant to receive any death benefit from the Plan in the
event the designated Beneficiary does not survive the Participant.
2.13.    “Disability” shall mean when applied to any Participant who has not yet
attained Normal Retirement Age, an impairment occurring due to sickness or
injury that prevents the Participant from performing his or her material and
substantial duties as an Employee and that can be expected (a) to last for a
long-continued, indefinite period and (b) result in the Participant being unable
to perform the duties of any gainful occupation for which he or she is
reasonably fitted by education, training or experience. The Plan Administrator
shall determine the existence of Disability under this Section by applying of
foregoing standard in a manner consistent with the determination of disability
under the long term disability plan sponsored by the Plan Sponsor. Eligibility
to receive Social Security disability payments shall not automatically deem the
Participant to be disabled without further determination by the Plan
Administrator.
2.14.    “Disqualified Person” [Reserved].
2.15.    “Distribution Date” shall mean the first day of the first month for
which an amount is payable, or the date on which a benefit is actually paid or
begins to be paid.
2.16.    “Effective Date” shall mean generally January 1, 2007, the effective
date of this restated Plan. All provisions of this Plan shall be effective as of
that date unless an alternative date is specifically provided. The Prior Plan
was restated effective as of January 1, 2002. This document replaces and
supersedes the Prior Plan retroactive to January 1, 2007.
2.17.    “Elective Deferral” shall mean a contribution to the Plan under a cash
or deferred arrangement as defined in Code §401(k) to the extent not includable
in gross income, which is made pursuant to an election and authorization by a
Participant through a Salary Deferral Agreement consistent with the provisions
of Section 5.1. Effective June 1, 2007, an Elective Deferral may also be
referred to in this Plan as a “pre-tax Elective Deferral,” in order to
distinguish it from a Roth Elective Deferral that is permitted under Section
5.4A. Unless specifically referred to as a Roth Elective Deferral, any reference
to an Elective Deferral under this Plan shall mean Elective Deferral as defined
in the first sentence of this Section.
2.18.    “Eligible Employee” shall mean any Employee who is not an Excluded
Employee.
2.19.    “Employee” shall mean any individual who performs personal services
directly for and with the consent and supervision of a Zions Employer in a
capacity other than solely as a director. The term “Employee” shall also include
a Leased Employee.
2.20.    “Employer” or “Zions Employer” shall mean the Plan Sponsor and any
other entity who, with the authorization of the Plan Sponsor, may adopt this
Plan. Solely for purposes of determining Eligibility Service, Years of Vesting
Service and One Year Breaks in Service, any entity not adopting this Plan that,
together with the Plan Sponsor, is a member of an Affiliated Group shall also be
treated as an Employer for the period of time during which the entity was a part
of the Affiliated Group. Each Zions Employer participating in this Plan shall be
identified on a list attached as an addendum to this Plan or through separate
participation agreements reflecting adoption of this Plan by the Zions Employer.
2.21.    “Employer Contribution” shall mean any Employer contribution made to
this Plan on behalf of an Employee.
2.22.    “Employer Securities” shall mean common stock issued by the Plan
Sponsor (or by a corporation that is a member of the controlled group of
corporations of which the Plan Sponsor is a member) that is readily tradeable on
an established securities market. Noncallable preferred stock shall be deemed to
be “Employer Securities” if such stock is convertible at any time into stock
that constitutes “Employer Securities” hereunder and if such conversion is at a
conversion price that (as of the date of the acquisition by the Plan) is
reasonable. Preferred stock shall be treated as noncallable if after the call
there will be a reasonable opportunity for a conversion that meets the above
requirement.
Effective for Plan Years commencing on or after January 1, 2012, for purposes of
the foregoing a security is “readily tradeable on an established securities
market” if:


(a)
the security is traded on a national securities exchange that is registered
under section 6 of the Securities Exchange Act of 1934 (15 U.S.C. 78f); or

(b)
the security is traded on a foreign national securities exchange that is
officially recognized, sanctioned, or supervised by a governmental authority and
the security is deemed by the SEC as having a “ready market” under SEC Rule
15c3-1 (17 CFR 240.15c3-1).

2.23.    “Entry Date” shall mean, solely for purposes of participation under
Article IV, the date an Employee became or becomes a Participant in the Plan.
Under the GUST Plan Entry Dates occurred on January 1 April 1, July 1 and
October 1 of each Plan Year. Effective January 1, 2002, the GUST Plan was
amended to provide that Entry Dates occur on each day of the Plan Year. The
Effective Date shall also be an Entry Date for this Plan.
2.24.    “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations issued thereunder.
2.25.    “Excluded Employee” shall mean a member of that class of Employees who
are not eligible to participate in the Plan or accrue any benefit under the
Plan, regardless of the number of hours worked. The class of such Employees
includes:
(a)
Employees whose employment is governed by the terms of a collective bargaining
agreement between Employee representatives and the Employer under which
retirement benefits were the subject of good faith bargaining between the
Employee representatives and the Employer.

(b)
Employees who are non-resident aliens and who receive no earned income (within
the meaning of Code §911(b)) from an Employer that constitutes income from
sources within the United States.

(c)
Employees whose services for the Employer are performed outside of the United
States or whose principal base of operations is outside of the United States.

(d)
Employees who are designated by the Employer to be in either of the following
classifications:

(1)
independent contractor, or

(2)
temporary employee or Leased Employee,

It is expressly intended that an individual identified by the Employer to be in
one of the above classifications shall be ineligible to participate in the Plan
without regard to whether a court or administrative agency subsequently
determines that the individual was not or is not in fact in that classification.


(e)
Employees who are employed by an entity that is part of a Affiliated Group with
a Zions Employer, but which entity has not adopted and does not participate in
this Plan.

2.26.    “Exempt Loan” shall mean a loan to this Plan that satisfies the Exempt
Loan transaction provisions of Section 14.3.
2.27.    “Fiduciary” shall mean and include the Trustee, Plan Administrator,
Plan Sponsor, Investment Manager, and any other person or corporation who:
(a)
exercises any discretionary authority or discretionary control respecting
management of the Plan or exercises any authority or control respecting
management or disposition of its assets;

(b)
renders investment advice for a fee or other compensation, direct or indirect,
with respect to any moneys or other property of the Plan, or has any authority
or responsibility to do so;

(c)
has any discretionary authority or discretionary responsibility in the
administration of the Plan; or

(d)
is described as a “fiduciary” in Sections 3(14) or (21) of ERISA or is
designated to carry out fiduciary responsibilities pursuant to this agreement to
the extent permitted by Section 405(c)(1)(B) of ERISA.

2.28.    “Highly Compensated Employee” shall mean, for any Plan Year, an
Employee, other than a non-resident alien receiving no earned income from the
Employer from sources within the United States, who:
(a)
was at any time during the Plan Year or the Look-back Year a Five Percent Owner
(as defined in Section 19.2(b)); or

(b)
received Compensation from the Employer in the Look-back Year in excess of
$85,000 and was in the Top Paid Group for the Look-back Year.

“Look-back Year” means the Plan Year immediately preceding the Plan Year for
which the determination is being made. An Employee is in the “Top Paid Group” if
the Employee is in the group consisting of the top 20% of Employees when ranked
on the basis of Compensation paid during the Look Back Year. When calculating
the number of Employees in the Top Paid Group the following Employees shall be
excluded: (i) Employees who have not completed six months of service; (ii)
Employees who normally work fewer than 17½ hours per week; (iii) Employees who
normally work not more than 6 months during any year; (iv) Employees who have
not attained age 21; and (v) Employees who are Excluded Employees by reason of
Section 2.25(a). If permitted by IRS regulations or rulings, the Employer may
use shorter periods and hours and a lower age when calculating the Top Paid
Group. The ($85,000) amount in (b) above shall be adjusted for cost of living as
provided under Code §415(d), except that the base period shall be the calendar
quarter ending September 30, 1996.


A former Employee who was a Highly Compensated Employee upon Termination of
Employment or at any time after attaining age 55 shall be treated as a Highly
Compensated Employee. For any Plan Year, including the Look-back Year, no family
aggregation rules shall apply when determining who is a Highly Compensated
Employee and no Employee who is a family member of any Highly Compensated
Employee shall be required or considered to be a single Employee with the Highly
Compensated Employee.


For purposes of this Section, Compensation is defined as in Section 7.1(b) of
this Plan, but shall include contributions made by the Employer to a plan of
deferred compensation otherwise excluded in Section 7.1(b).


2.29.    “Inactive Participant” shall mean a Participant who retains and is
entitled to receive an Accrued Benefit under the Plan, but who is not currently
eligible to make Elective Deferral Contributions or receive an allocation of
Employer Contributions or forfeitures because the Participant has incurred a
Termination of Employment.
2.30.    “Investment Fund” shall mean all assets of the Trust Fund.
2.31.    “Investment Manager” shall mean any Fiduciary (other than a Trustee or
Named Fiduciary) who:
(a)
has the power to manage, acquire or dispose of any asset of the Plan;

(b)
is (1) registered as an investment advisor under the Investment Advisors Act of
1940; (2) a bank as defined in that Act; or (3) is an insurance company
qualified to perform services described in subsection (a) above under the laws
of more than one state; and

(c)
has acknowledged in writing that he is a Fiduciary with respect to the Plan.

2.32.    “K-Test Average Contribution Percentage” shall mean the average
(expressed as a percentage) of the K-Test Contribution Percentages of the
Participants in a group.
2.33.    “K-Test Contribution Percentage” shall mean the ratio (expressed as a
percentage) of a Participant's K-Test Contributions for a Plan Year to the
Participant's Compensation for the Plan Year. The K-Test Contribution Percentage
for a Participant who is a Highly Compensated Employee shall be determined by
combining all cash or deferred arrangements under which the Highly Compensated
Employee is eligible to participate (other than those that may not be
permissively aggregated) with this Plan as though they were a single
arrangement. For this purpose, Compensation is defined as in Section 7.1(b) of
the Plan. The K-Test Contribution Percentage for a Participant who has made no
Elective Deferral contributions and who is not credited with any K-Test
Contributions for the Plan Year shall be zero.
2.34.    “K-Test Contributions” shall mean, for any Plan Year, a Participant's
Elective Deferrals, plus, if so elected by the Employer, part or all of the
Qualified Non-Elective Contributions and Qualified Matching Contributions
allocated to the Participant for such year, provided that, any Qualified
Non-Elective Contributions included as K-Test Contributions shall not increase
the difference between the K-Test Average Contribution Percentage for Highly
Compensated Employees and the K-Test Average Contribution Percentage for
Non-Highly Compensated Employees; and, further provided that, no Qualified
Non-Elective Contributions or Qualified Matching Contributions included as
K-Test Contributions shall be included as M-Test Contributions. In determining
the amount of a Participant's Elective Deferrals under this Section the Plan
Administrator shall take into account elective deferrals made by the Participant
under any other plan that is aggregated with this Plan for purposes of Code
§401(a)(4) or Code §410(b) (other than Code §410(b)(2)(A)(ii)) and any other
plan satisfying Code §401(k)(3) and Reg. §1.401(k)-1(b)(3) that the Employer
elects to permissively aggregate with this Plan, by treating all such plans and
this Plan as a single plan.
2.35.    “Leased Employee” shall mean any person who, pursuant to an agreement
between the Zions Employer and the Plan Sponsor or any other person or
organization (leasing organization), has performed services for the Zions
Employer (or for the Zions Employer and related persons determined in accordance
with Code §414(n)(6)) and such services are performed under the primary
direction or control of the Zions Employer.
2.36.    “Leveraged Employer Securities” shall mean Employer Securities acquired
by the Trust with the proceeds of an Exempt Loan.
2.37.    “Limitation Year” shall mean the Plan Year, unless the Employer elects
a different 12 month period.
2.38.    “M-Test Average Contribution Percentage” shall mean the average
(expressed as a percentage) of the M-Test Contribution Percentages of the
Participants in a group.
2.39.    “M-Test Contribution Percentage” shall mean the ratio (expressed as a
percentage) of a Participant's M-Test Contributions for a Plan Year to the
Participant's Compensation for the Plan Year. The M-Test Contribution Percentage
for a Participant who is a Highly Compensated Employee shall be determined by
combining all plans subject to Code §401(m) under which the Highly Compensated
Employee is eligible to participate (other than those that may not be
permissively aggregated) with this Plan as though they were a single plan. For
this purpose, Compensation is defined as in Section 7.1(b) of the Plan. The
M-Test Contribution Percentage for a Participant who has made no Elective
Deferral contributions and who is not credited with any M-Test Contributions for
the Plan Year shall be zero.
2.40.    “M-Test Contributions” shall mean for any Plan Year Matching
Contributions made pursuant to Section 5.6 less any of the Participant's
Qualified Matching Contributions included as K- Test Contributions. If so
elected by the Employer, part or all of the Qualified Non-Elective Contributions
allocated to the Participant for such year shall be included as an M-Test
Contribution, provided that any Qualified Non-Elective Contributions included as
M-Test Contributions shall not increase the difference between the M-Test
Average Contribution Percentage for Highly Compensated Employees and the M-Test
Average Contribution Percentage for Non-Highly Compensated Employees; and,
further provided that, no Qualified Non-Elective Contributions included as
M-Test Contributions shall be included as K-Test Contributions. In determining
the amount of M-Test Contributions under this Section the Plan Administrator
shall take into account all employee voluntary contributions made by the
Participant and all matching contributions made by the Employer under any other
plan that is aggregated with this Plan for purposes of Code §401(a)(4) or Code
§410(b) (other than Code §410(b)(2)(A)(ii)) and any other plan satisfying Code
§401(k)(3) and Reg. §1.401(k)-1(b)(3) which the Employer elects to permissively
aggregate with this Plan, by treating all such plans and this Plan as a single
plan.
2.41.    “Matching Contribution” shall mean any Employer contribution made to
the Plan on behalf of an Employee on account of an Employee's Elective Deferral,
but excluding, for Plan Years beginning after December 31, 1988, any
contribution used to meet the minimum required allocation under Section 19.3.
For Plan Years commencing after December 31, 2001, Matching Contributions may be
used to satisfy the minimum required contribution requirements of Section 19.3
to the extent provided in Section 19.9, if the Employer fails to or elects not
to provide benefits to Participants under this Plan on a safe harbor basis, as
defined herein.
2.42.    “Named Fiduciary” shall mean the Plan Administrator and any Committee
appointed and so designated by the Plan Administrator.
2.43.    “Net Profit” for any year shall mean the current and accumulated
earnings of the Employer as reflected by its books of account for the particular
fiscal year before the provision for federal and state income tax, without
increase or decrease due to corrections or adjustments subsequently made, but
excluding the cost of contributions made under this Plan or any other qualified
plan.
2.44.    “Non-Highly Compensated Employee” shall mean an Employee who is not a
Highly Compensated Employee.
2.45.    “Normal Retirement Age” shall mean age 65.
2.46.    “Normal Retirement Date” shall mean the first day of the calendar month
coinciding with or next following a Participant's Normal Retirement Age.
2.47.    “Participant” shall mean any Eligible Employee who has satisfied all of
the age and service requirements of Section 4.1. Such an Eligible Employee shall
be deemed to be a Participant in the Plan for purposes of any applicable
non-discrimination test, including the K-Test and M-Test defined in this Plan,
without regard to whether he has executed a Salary Reduction Agreement and
agreed to have contributions made to this Plan through Elective Deferrals. A
Participant may nevertheless be considered “active” or “inactive” depending on
whether he is eligible to make Elective Deferral Contributions or receive an
allocation of Employer Contributions. A Participant who has an Account in the
Plan but is an Inactive Participant because he or she has incurred a Termination
of Employment shall not be treated as a Participant in the Plan for purposes of
any applicable non-discrimination test, including the K-Test and M-Test defined
in this Plan in any Plan Year following the Plan Year in which the Participant’s
Termination of Employment has occurred.
2.48.    “Paysop” shall mean the Zions Bancorporation Payroll Stock Ownership
Plan, a tax-credit employee stock ownership plan within the meaning of Code
§409(a), which was merged into this Plan pursuant to that certain trust to trust
transfer agreement effective December 29, 1988.
2.49.    “Plan” shall mean the Plan as stated herein and as may be amended from
time to time, denominated the “Zions Bancorporation Payshelter 401(k) and
Employee Stock Ownership Plan.” The Employer intends the Plan to satisfy the
requirements of Code Section 401(k) and to be an employee stock ownership plan
within the meaning of Code §4975(e)(7), for all purposes of the Code.
2.50.    “Plan Sponsor” shall mean Zions Bancorporation.
2.51.    “Plan Year” shall mean the one year period commencing each January 1
and ending the following December 31.
2.52.    “Predecessor Plan” shall mean any Plan that has been previously amended
or restated for GUST and whose assets have been transferred to this Plan
pursuant to a merger or trust to trust transfer. The benefits that are funded by
the transferred assets shall be protected benefits within the meaning of Code
§411(d)(6) and the regulations thereunder and before their transfer to this Plan
shall be subject to all provisions of the Predecessor Plan, including any
transitional rules required by prior legislation such as GUST and applicable IRS
regulations.
2.53.    “Prior Plan” shall mean the Zions Bancorporation Payshelter 401(k) and
Employee Stock Ownership Plan, as it existed immediately before the Effective
Date.
2.54.    “Qualified Matching Contribution” shall mean a Matching Contribution
with respect to which the requirements of Reg. §1.401(k)-1(b)(5) and Code
§§401(k)(2)(B) and (C) are met.
2.55.    “Qualified Non-Elective Contribution” shall mean any Employer
contribution to the Plan other than a Matching Contribution with respect to
which the Employee may not elect to have the contribution paid to the Employee
in cash instead of being contributed to the Plan and (if treated as K- test
Contributions) the requirements of Reg. §1.401(k)-1(b)(5) and Code
§§401(k)(2)(B) and (C) are met or (if treated as M-Test Contributions) the
requirements of Reg. §1.401(m)-1(b)(5) are met.
2.56.    “Transferred Benefits” shall mean those benefits funded by assets
transferred to the Plan from a Predecessor Plan. Transferred Benefits shall
include all optional forms of benefits available under the Predecessor Plan(s)
from which the Transferred Benefits were received, unless otherwise provided in
this Plan.
2.57.    “Trust” shall mean the Trust originally created in conjunction with the
Plan, previously named effective January 1, 2002, the Zions Bancorporation
Payshelter 401(k) Plan Trust. As of the Effective Date the Trust is designated
as the “Zions Bancorporation Payshelter 401(k) and Employee Stock Ownership Plan
Trust.”
2.58.    “Trust Fund” shall mean all cash, Employer Securities, securities,
annuity contracts, real estate and any other property held by the Trustee
pursuant to the terms of the Trust and this Plan, together with investment
earnings or losses thereon, less any applicable expenses of the Plan and Trust.
2.59.    “Trustee” shall mean the bank, trust company or other corporation
possessing trust powers under applicable state or federal law, or one or more
individuals, or any combination thereof named as Trustee or Trustees under the
Trust.
2.60.    “Valuation Date” shall mean the date on which the Trust Fund and
Accounts are valued, as provided in this Plan. The following shall be Valuation
Dates:
(a)
the last day of each Plan Year (the “Annual Valuation Date”), and

(b)
every other business day during the Plan Year on which trading activity occurs
or could occur with respect to the Employer Securities held by the Plan. The
Plan Administrator shall interpret this Section as it deems necessary or
advisable to provide for the orderly and equitable administration of the Plan.

2.61.    “Vested Interest” or “Vested Accrued Benefit” shall mean the portion of
a Participant's Accrued Benefit that is non-forfeitable.
2.62.    “Voluntary Contributions” shall mean after-tax contributions previously
made by a Participant under a Salary Reduction Agreement with the Employer. As
of the Effective Date Voluntary Contributions are no longer permitted to be made
to the Plan.
2.63.    
ARTICLE 3    
SERVICE DEFINITIONS AND RULES


3.1.    “Eligibility Computation Period” shall mean the period used to measure
Eligibility Service and Breaks in Service for purposes of eligibility to begin
and maintain participation in the Plan. As of January 1, 2002, the Plan does not
apply any minimum Eligibility Computation Period.
3.2.    “Eligibility Service” shall mean service for any period during which an
Employee receives credit for Hours of Service for a Zions Employer.
3.3.    “Employment Commencement Date” shall mean the date on which the Employee
first performs an Hour of Service for a Zions Employer.
3.4.    “Hour of Service” shall mean and be determined as follows:
(a)
Each hour for which an Employee is paid, or entitled to payment, for the
performance of duties for the Employer. These hours shall be credited to the
Employee for the year or years in which the duties are performed.

(b)
Each hour for which an Employee is paid, or entitled to payment, by the Employer
on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty or Leave of Absence. Notwithstanding the preceding sentence:

(1)
No more than 501 Hours of Service are required to be credited under this
paragraph during which the Employee performs no duties (whether or not such
period occurs in a single computation period);

(2)
An hour for which an Employee is directly or indirectly paid, or entitled to
payment, on account of a period during which no duties are performed is not
required to be credited to the Employee if such payment is made or due under a
plan maintained solely for the purpose of complying with applicable worker's
compensation or unemployment compensation or disability insurance laws; and

(3)
Hours of Service are not required to be credited for a payment that solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee.

For purposes of this paragraph (b), a payment shall be deemed to be made by or
due from an Employer regardless of whether such payment is made by or due from
the Employer directly, or indirectly through, among others, a trust fund or
insurer to which Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer or other entity are for the
benefit of particular Employees or are on behalf of a group of Employees in the
aggregate. Hours under this paragraph (b) shall be calculated and credited
pursuant to DOL Reg. §2530.200b-2, paragraphs (b) and (c), which are
incorporated herein by this reference.


(c)
Each hour for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by the Employer. The same Hours of Service shall not be
credited both under paragraph (a) or paragraph (b), as the case may be, and
under this paragraph (c). These hours shall be credited to the Employee for the
year or years to which the award or agreement pertains rather than the year in
which the award, agreement or payment is made.

(d)
Hours of Service shall be determined on the basis of actual hours for which an
Employee is paid, entitled to payment or for which back pay is awarded or agreed
to.

(e)
In the case of an Employee who is absent from work for any period:

(1)
by reason of the pregnancy of the Employee;

(2)
by reason of the birth of a child of the Employee;

(3)
by reason of the placement of a child with the Employee in connection with the
adoption of such child by such Employee; or

(4)
for purposes of caring for such child for a period beginning immediately
following such birth or placement;

Hours of Service shall include the Hours of Service that otherwise would
normally have been credited to such Employee but for such absence; or in any
case in which the Plan is unable to determine the Hours of Service to be
credited, eight Hours of Service for each regularly scheduled work day of such
absence. The total number of hours treated as Hours of Service under this
Section by reason of any pregnancy or placement shall not exceed 501 hours less
the number of Hours of Service credited to an Employee pursuant to subsections
(a) through (e) above, for an absence described in this subsection (f). The
hours described in this subsection (f) shall be treated as Hours of Service only
in the computation period in which the absence from work begins, if an Employee
would be prevented from incurring a One-Year Break in Service in such
computation period solely because the period of absence is treated as Hours of
Service as provided herein; or in any other case, in the immediately following
computation period. Notwithstanding the foregoing, no credit will be given
pursuant to this subsection (f) unless the Employee furnishes to the Plan
Administrator such timely information as the Plan Administrator may reason ably
require to establish that the absence from work is for reasons referred to
herein, and the number of days for which there was such an absence.


(f)
Hours of Service shall be aggregated for service with all Zions Employers,
however, in no event shall duplicate credit be given for the same Hours of
Service.

(g)
The Plan Administrator may use any records to determine Hours of Service that it
considers an accurate reflection of the facts.

(h)
When crediting Hours of Service for Employees who are paid on an hourly basis
the Plan Administrator shall use the “actual” method. For purposes of the Plan,
“actual” method shall mean the determination of Hours of Service from records of
hours worked and hours for which the Employer makes payment or for which payment
is due from the Employer. When crediting Hours of Service for Employees who are
not paid on an hourly basis, the Plan Administrator shall use the “salaried
earnings” method. With respect to an Employee whose Compensation consists
primarily of periodic salary payments, “salaried earnings” method shall mean the
determination of Hours of Service from records showing payments made to the
Employee or payments due to the Employee from the Employer. In applying the
“salaried earnings” method, an Employee who has at least 435 hours or 870 hours
shall be credited with 500 Hours of Service and 1,000 Hours of Service,
respectively.

3.5.    “One Year Break in Service” shall mean a 12 consecutive month period
during which an Employee has not completed more than 500 Hours of Service,
regardless of whether the Employee has incurred a Termination of Employment. For
purposes of vesting, such 12 consecutive month periods shall be measured on the
same basis as Years of Vesting Service. Effective January 1, 2006, except as
otherwise provided in Section 3.13, the provisions of this Section shall no
longer apply for purposes of determining Years of Vesting Service. For purposes
of eligibility to participate, the Plan shall not apply any break in service
rule. The following types of absence shall not constitute a One-Year Break in
Service:
(a)
extended vacation, provided that persons under similar circumstances shall be
treated alike;

(b)
Absence due to illness or accident while regular remuneration is paid;

(c)
Absence for military service or significant civilian service for the United
States, provided that with respect to civilian service, the absent Employee
returns to service with the Employer within 30 days of his release from the
civilian service or any longer period during which his right to re-employment is
protected by law and with respect to military service, the absent Employee
returns to service within the period described in Section 3.12, or any longer
period during which his right to re-employment is protected by law.

3.6.    “Re-employment Commencement Date” shall mean the date on which an
Employee, who has both incurred a Termination of Employment from the Employer
and has had a One Year Break in Service as a result of that termination, first
performs an Hour of Service for the Employer following such Break in Service.
3.7.    “Termination of Employment” with respect to any Employee or Participant
shall occur upon the separation from service (effective January 1, 2002,
severance from employment) of the Employee or Participant due to the
resignation, discharge, death, retirement, failure to return to active work at
the end of an authorized leave of absence or the authorized extension(s)
thereof, failure to return to active work when duly called following a temporary
layoff, or upon the happening of any other event or circumstance that, under the
then current policy of the Zions Employer results in the termination of the
employer-employee relationship. Termination of Employment shall not be deemed to
occur merely because of a transfer between Zions Employers.
3.8.    “Vesting Computation Period” shall mean the 12 consecutive month period
used to measure Years of Vesting Service and Breaks in Service for purposes of
vesting. The 12 consecutive month period used for the Vesting Computation Period
shall be the Plan Year. Effective January 1, 2006, except as otherwise provided
in Section 3.13, the provisions of this Section shall no longer apply for
purposes of determining Vesting Service.
3.9.    “Year of Service” shall mean a 12 consecutive month period during which
an Employee has completed at least 1,000 Hours of Service.
3.10.    “Year of Vesting Service” shall mean:
(a)
for Plan Years commencing prior to January 1, 2002, a Vesting Computation Period
during which an Employee has completed at least one Hour of Service. For Plan
Years commencing on or after January 1, 2002, “Year of Vesting Service” shall
mean a Vesting Computation Period during which an Employee has completed at
least 1,000 Hours of Service. Subject to Section 11.5 a Participant's Years of
Vesting Service shall be determined based on all Vesting Computation Periods
containing or beginning after his Employment Commencement Date or Re-employment
Commencement Date, provided that service prior to the date an Employee has
attained age 18 shall not be taken into account. Any individual who was a Leased
Employee and who subsequently becomes an Eligible Employee shall be credited
with all Years of Service as a Leased Employee for purposes of determining Years
of Vesting Service. Effective January 1, 2006, except as otherwise provided in
Section 3.13, the provisions of this subsection (a) shall no longer apply for
purposes of determining Years of Vesting Service.

(b)
with respect to a Merged Employee for Plan Years commencing prior to the Merger
Date, a calendar year during which the Merged Employee has completed at least
one hour of service for the Merged Employer. For Plan Years commencing on or
after the Merger Date, “Year of Vesting Service” shall mean a Vesting
Computation Period during which the Merged Employee completes at least 1,000
Hours of Service. Effective January 1, 2006, except as otherwise provided in
Section 3.13, the preceding sentence shall no longer apply and “Years of Vesting
Service” after the Merger Date shall be credited to a Merged Employee as
provided in Section 3.13. All creditable Years of Vesting Service determined
under the above rules for a Merged Employee shall be credited under this Plan as
of the Merged Employee’s Employment Commencement Date. For purposes of this
Section 3.10(b):

(1)
“Merged Employee” shall mean an Employee who immediately prior to his Employment
Commencement Date, was employed by a Merged Employer.

(2)
“Merged Employer” shall mean an entity that was acquired by (whether as a stock
or asset acquisition) or merged into the Plan Sponsor or another Employer who
has adopted this Plan.

(3)
“Merger Date” shall mean the date designated in any agreement or contract of
merger, sale or acquisition as the date on which the acquisition of the Merged
Employer by the Plan Sponsor or Employer is considered complete.

3.11.    Special Rules for Crediting Service. In crediting Service under the
Plan for any Employee who is or was employed by a Participating Employer the
rules for crediting Service as set forth in each respective Participation
Agreement or as set forth in this Section shall apply. When crediting service
under the Plan for Employees who are employed by certain members of an
Affiliated Group or who are former employees of entities acquired by the
Employer, the following special rules for crediting service shall apply:
(a)
Discount Corporation of New York: Each Employee of Discount Corporation of New
York (“Discount”) who, as of August 10, 1993, satisfied the Plan's minimum age
and service requirements shall be eligible to participate in the Plan on August
11, 1993 (which shall be deemed a “Plan Entry Date” for this purpose) or on any
subsequent Plan Entry Date if employed by the Employer or any member of the
Affiliated Group who participate in the Plan on that date. All service of the
Employee with Discount and any member of the affiliated Group shall be credited
for purposes of the above participation rule. For purposes of benefit accrual,
no prior service with Discount shall be taken into account.

3.12.    Qualified Military Service Rules: The following rules shall apply to an
Employee who has Qualified Military Service while employed by the Employer.
(a)
“Qualified Military Service” shall mean service by an Employee in the uniformed
services of the United States (as defined in chapter 43 title 38 of the United
States Code), provided:

(1)
the employee provides advance notice of the service to the Zions Employer, when
such notice is practical;

(2)
the employee is not dishonorably discharged;

(3)
the employee is re-employed by the Zions Employer within 30 days following the
completion of the service or any longer period during which his or her or her
right to re-employment is protected by law; and

(4)
the cumulative length of the Employee’s absence from employment due to the
service does not exceed five years.

(b)
An Employee’s Qualified Military Service shall be treated as service for the
Employer for all purposes under the Plan. An Employee’s imputed Hours of Service
during Qualified Military Service shall be:

(1)
the Hours of Service the Employee would have worked but for his or her or her
Qualified Military Service; and

(2)
if the Hours of Service cannot reasonably be determined, the Hours of Service
the Employee would have worked had he or she worked during his or her or her
Qualified Military Service at his or her or her average rate during the 12 month
period immediately preceding his or her or her Qualified Military Service or, if
shorter, his or her or her entire period of employment preceding the Qualified
Military Service.

For vesting purposes under Section 11.01 the Employee shall also be credited
with Hours of Service (without regard to whether the Employee has returned to
service with the Employer) if the Employee incurs a Disability while performing
the Qualified Military Service on or after January 1, 2007, and cannot return to
service with the Employer as a consequence of the Disability.


(c)
Compensation (as defined in Section 2.11) shall include imputed compensation
during an Employee’s Qualified Military Service. Imputed compensation shall be:

(1)
the compensation the Employee would have received but for his or her or her
Qualified Military Service; or

(2)
if the compensation is not reasonably certain, the compensation the Employee
would have received had he or she received compensation during his or her
qualified Military Leave at his or her or her average rate during the 12 month
period immediately preceding his or her or her Qualified Military Service, or,
if shorter, his or her or her entire period of employment preceding his or her
or her Qualified Military Service.

(d)
A Participant who returns to employment after any Qualified Military Service
shall be entitled to make additional Elective Deferrals to the Plan up to the
maximum amount of the Elective Deferrals the Participant would have been
permitted to make based upon his or her or her imputed compensation during the
Qualified Military Service, taking into account any other Elective Deferrals
made by the Participant during the Qualified Military Service. The period during
which the additional Elective Deferrals may be made shall commence on the date
the Participant returns to employment and shall extend until the expiration of
the lesser of (i) the period which is three times the length of the
Participant’s Qualified Military Service or (ii) five years. Payment of Matching
Contributions attributable to Elective Deferrals of imputed compensation during
Qualified Military Service shall be made at the same time as other Matching
Contributions, based on the time the Elective Deferrals are actually paid to the
Plan. The Matching Contributions need not include earnings that would have
accrued had the Participant continued performing his or her or her duties for
the Employer during Qualified Military Service.

(e)
Elective Deferrals of a Participant’s imputed compensation during his or her or
her Qualified Military Service shall be treated as Elective Deferrals and as
K-Test Contributions with respect to the Plan Year to which the imputed
compensation relates, if this Plan Year is not the same Plan Year in which the
Elective Deferrals are received by the Plan. Any Matching Contributions based on
Elective Deferrals of a Participant’s imputed compensation during his or her or
her Qualified Military Service shall be treated as M-Test Contributions with
respect to the Plan Year to which the Elective Deferrals relate, if this Plan
Year is not the same Plan Year in which the Elective Deferrals are received by
the Plan.

(f)
Repayment of any Participant loan from the Plan shall be suspended during
Qualified Military Service and the loan repayment period shall be extended by
the length of the Qualified Military Service. Interest shall continue to accrue
on the loan during the suspension period at a rate equal to the lesser of the
current rate on the loan or the maximum rate allowed by applicable law. Upon
recommencing loan payments the additional accrued interest shall be taken into
account in determining the total amount remaining and due on the loan.

(g)
Effective June 1, 2007, a Participant who is eligible under this Section 3.12 to
make an Elective Deferral to the Plan upon return from Qualified Military
Service may designate any portion thereof as a Roth Elective Deferral and may
designate the Plan Year for which the Roth Elective Deferral is to be credited,
which may include a Plan Year that is before the Plan Year in which the Roth
Elective Deferral is actually made. In that event the Plan shall treat the Roth
Elective Deferral as having been made in the Plan Year of Qualified Military
Service to which the contribution relates (but not earlier than January 1,
2006), as designated by the Participant. A Participant may also identify the
Plan Year of Qualified Military Service for which a Roth Elective Deferral is
deemed made for other purposes as well, such as for entitlement to an Employer
Matching Contribution, and the determination of the five-taxable-year period of
participation rule. In the absence of any designation, for purposes of
determining the first year of the five years of participation rule under Code
§402A(d)(2)(B), the Roth Elective Deferral shall be treated as relating to the
first year of Qualified Military Service for which the Participant could have
made a Roth Elective Deferral under the Plan, but not earlier than January 1,
2006. Notwithstanding the foregoing, each Participant who may make an Elective
Deferral to the Plan under this Section 3.12 and who makes an Elective Deferral
shall be deemed to have made a Roth Elective Deferral to the Plan from his or
her Elective Deferral contributions in the sum of $1.00, unless the Participant
has specifically elected a larger Roth Elective Deferral contribution amount.
The Roth Elective Deferral shall be deemed made to the Plan for the earliest
possible Plan Year, according to the rules of this subsection.

(h)
If is determined at the time the Employee commences Qualified Military Service
that the length of the service will be either (i) more than 179 days in duration
or (ii) of indefinite duration and if the Employee is called to such Qualified
Military Service because the Employee is a member of a military reserve unit
ordered to active duty after September 11, 2001, then notwithstanding the
provisions of Section 8.01, the Employee may elect to withdraw any amount in the
Employee's Elective Deferral and Matching Contribution Accounts. Any such
withdrawal must be made after the date of the order or call to active duty and
prior to the end or close of the active duty period. The withdrawal shall also
be deemed to be an Eligible Rollover Distribution under Section 11.04, except
that it shall not be subject to any income tax withholding requirement that may
otherwise apply under Code §72(t).

(i)
Effective for Plan Years commencing after December 31, 2008, an Employee who
commences Qualified Military Service which will exceed 30 days in length may be
deemed, if so elected by the Employee solely for the purpose of receiving a
distribution from the Plan, to have incurred a Termination of Employment. If an
Employee returns to employment after receiving a distribution from the Plan on
account of an election made pursuant to this subsection, but the Employee has
not satisfied the requirements of subsection (h) above, then the Employee may
not make Elective Deferrals or Roth Elective Deferrals to the Plan until the
expiration of 6 months from the date of the last distribution from the Plan made
on account of this subsection.

3.13.    Elapsed Time Method for Determining Years of Vesting Service. Effective
January 1, 2006, the Plan adopts the Elapsed Time method for determining Years
of Vesting Service. This method of counting Service does not track actual Hours
of Service worked by an Employee, but instead measures the length of time an
individual is an Employee of a Zions Employer.
(a)
In determining Years of Vesting Service for an Employee, the following shall
apply:

(1)
An Employee’s Service taken into account for purposes of vesting shall be the
time period beginning with the Employee’s Employment Commencement Date and
ending on the date the Employee incurs a Termination of Employment.

(2)
An Employee who incurs a Termination of Employment by reason of resignation,
discharge or retirement and who then performs an Hour of Service within 12
months of that date will be credited with Service for the period in which he was
not employed. An Employee who is absent for any other reason and then resigns,
is dis charged or retires and who performs an Hour of Service within 12 months
of his initial absence will be credited with Service for the period in which he
was not employed, provided the service is not counted under the first sentence
of this subsection. An Employee who is absent from Service with the Employer for
over 12 months shall receive no credit for any absence following the date the
Employee incurs the Termination of Employment.

(b)
In determining an Employee’s Years of Vesting Service fractional years will be
rounded to the nearest one twelfth of a year. Periods of Service will be based
on full calendar months, crediting an Employee with a full month if the Employee
works at least one Hour of Service during the month. An Employee with more than
one period of Service will have all such periods aggregated and the Employee’s
total Service will be used for purposes of determining Years of Vesting Service.

(c)
For the Plan Year commencing January 1, 2006 only, the Plan shall credit Vesting
Service according to the following rules:

(1)
For each Employee of a Zions Employer who was employed by the Zions Employer on
December 31, 2005, and continued to be employed on January 1, 2006, the Plan
shall either apply the rules of this Section 3.13, treating January 1, 2006 as
the Employment Commencement Date, or apply the previous vesting credit rules of
this Plan without regard to this Section 3.13, crediting the Employee with
Vesting Service credit according to the method that provides the greater credit.

(2)
For each Employee of a Zions Employer whose Employment Commencement Date was
after January 1, 2006, but prior to July 24, 2006, the Plan shall either apply
the rules of this Section 3.13, or apply the previous vesting credit rules of
this Plan without regard to this Section 3.13, crediting the Employee with
Vesting Service credit according to the method that provides the greater credit.

(3)
For each Employee of a Zions Employer whose Employment Commencement Date is
after July 23, 2006, the Plan shall apply the rules of this Section 3.13 only.



ARTICLE 4    
ELIGIBILITY AND PARTICIPATION


4.1.    Age and Service Requirements: From and after the Effective Date an
Eligible Employee shall be eligible initially to participate in this Plan on the
first Entry Date coincident with or next following the date on which he
satisfies the following requirements:
(a)
attains age 21, and

(b)
is employed on the Entry Date.

An Eligible Employee who has satisfied the requirements above shall commence
participation in the Plan on the applicable Entry Date. An Eligible Employee who
has attained age 21 and is employed on the Effective Date shall participate in
this Plan on the Effective Date, without regard to the other requirements of
this Section. Prior to the Effective Date Eligible Employees shall participate
as provided in the Prior Plan.


An Eligible Employee who becomes a Participant and who also executes a Salary
Deferral Agreement in the manner set forth in procedures issued by the Plan
Administrator (which may include use of electronic technologies) shall be
considered to be an active Participant. An Eligible Employee shall not be
required to execute a Salary Deferral Agreement in order to be considered a
Participant in the Plan, however, as a condition to participation in Salary
Deferral Contributions the Eligible Employee shall first execute a written
Salary Deferral Agreement in the manner set forth in procedures issued by the
Plan Administrator. An Employee who is a Participant in a Predecessor Plan on
the day before the effective date of the merger of the Predecessor Plan into
this Plan shall continue as a Participant in this Plan on the effective date of
merger.
 
4.2.    Eligibility Information: As soon as practicable after the date each
Employee's Employment Commencement Date, the Plan Administrator shall verify the
Entry Date when the Employee shall first become eligible to participate in the
Plan and shall notify each Employee of his/her eligibility, and of any
application or other requirements for participation.
4.3.    Information to be Provided by Employee: At the request of the Plan
Administrator, each Eligible Employee shall furnish such information as is not
available from the Employer. As a condition to participation in making Elective
Deferrals to the Plan, the Employee shall first complete, execute and deliver a
written Salary Deferral Agreement as reasonably required by the Plan
Administrator.
4.4.    Reclassification of an Eligible Employee or Excluded Employee: Any
Eligible Employee, whether or not he has previously participated in the Plan,
who was previously classified as an Excluded Employee and is reclassified as an
Eligible Employee shall be eligible to enter the Plan as an active Participant
on the later of the date of his reclassification or the Entry Date he would
otherwise join if he had not been classified as an Excluded Employee, provided
he has otherwise satisfied the requirements of Section 4.1.
Any Participant who is reclassified as an Excluded Employee shall be treated as
an Excluded Employee on the date of reclassification for purposes of determining
his eligibility for any Employer Contributions in the Plan Year of
reclassification. If, prior to the date of reclassification, the Participant had
executed a Salary Deferral Agreement and is deferring Compensation in the Plan
Year in which the reclassification occurs, the Participant's Salary Deferral
Agreement and all Elective Deferrals thereunder shall automatically terminate as
of the last day of the payroll period that commenced immediately prior to the
date the Participant is reclassified as an Excluded Employee.


4.5.    Re-employment and Commencement of Participation: An Eligible Employee
who had met the requirements of Section 4.1(a) and (b) but terminated employment
prior to his Entry Date shall be eligible to become a Participant on the date he
is re-employed by the Employer, but in no event earlier than the Entry Date he
would have joined had he not ceased employment. An Eligible Employee who was a
Participant shall again become a Participant on the date he is re-employed by
the Employer.
4.6.    No Waiver of Participation: An Eligible Employee who has satisfied all
criteria for participation in this Plan shall be deemed a Participant and may
not waive or reject participation.
4.7.    Effect of Participation: A Participant who has satisfied all eligibility
criteria and commenced active participation in this Plan shall be conclusively
deemed to have assented to this Plan and to any subsequent amendments, and shall
be bound thereby with the same force and effect as if he had formally executed
this Plan.


ARTICLE 5    
PARTICIPANT AND EMPLOYER CONTRIBUTIONS


5.1.    Elective Deferrals:
(a)
Each Participant may elect to defer any percentage of the Participant's
Compensation described in subsection (1) below, subject to a minimum of 1% of
the Participant's Compensation per pay period. The maximum percentage amount
shall be 50% of the Participant’s Compensation. Effective for Plan Years
commencing on or after July 24, 2006, the maximum percentage amount shall be 80%
of the Participant’s Compensation. The amount of the deferral shall be
contingent on the Participant electing and authorizing the Elective Deferral
amount through a Salary Deferral Agreement. The Salary Deferral Agreement and
the Participant's authorization thereunder may be evidenced by a document
executed by the Participant and filed with the Administrator in the manner
prescribed for this purpose, which may include a Salary Deferral Agreement
completed and executed by the Participant through any approved electronic means.
The Salary Deferral Agreement shall be subject to the following rules:

(1)
The Salary Deferral Agreement shall apply to each payroll period during which it
is in effect and has not been rescinded. The Salary Deferral Agreement shall be
applicable to all forms of the Participant’s Annual Compensation, regardless of
how paid or characterized, and effective June 1, 2007, shall designate Elective
Deferrals as pre-tax Elective Deferrals, Roth Elective Deferrals or both, in the
percentage specified. An Elective Deferral contribution to the Plan shall be
treated as a Roth Elective Deferral only when so specifically designated by the
Participant in advance of the date the Roth Elective Deferral is first made to
the Plan.

(2)
The amount by which the Participant's Annual Compensation is reduced under the
Salary Deferral Agreement may be changed (increased, decreased or ceased and
effective June 1, 2007, change between pre-tax and Roth Elective Deferrals) by a
Participant at any time during the Plan Year. A change shall be evidenced by a
written document, by oral instructions directly from the Participant with
written confirmation in accordance with rules and procedures established by the
Administrator or through any electronic means or method approved by the Plan
Administrator.

(3)
A Salary Deferral Agreement and or an amendment to a Salary Deferral Agreement
shall be effective as soon as Administratively Feasible after the Salary
Deferral Agreement or the amendment is executed, orally authorized or
electronically completed by the Participant and received and confirmed by the
Administrator.

(4)
The Administrator may amend or revoke a Salary Reduction Agreement with any
Participant at any time if the Administrator determines that a revocation or
amendment is necessary to ensure that the Participant's Elective Deferral for
any Plan Year will not exceed any Plan limitations.

(5)
The Administrator may revoke its Salary Reduction Agreements with all
Participants or amend its Salary Reduction Agreements with all Participants on a
uniform basis if it determines that such action is necessary in order to comply
with the terms of the Plan or any applicable law or regulation.

(b)
The Elective Deferral amounts designated by the Participant in the Salary
Deferral Agreement shall be withheld and contributed to the Plan by the Employer
without regard to Net Profits to the Participant's Elective Deferral Account.
Unless otherwise approved by the Plan Administrator, Elective Deferrals made
through payroll deductions shall be pursuant to the Salary Deferral Agreement
executed by the Participant or orally authorized by the Participant and
confirmed by the Plan Administrator or authorized by any other electronic means
or method approved by the Plan Administrator.

(c)
Commencing January 1, 2002, and for all Plan Years thereafter an Employee who is
eligible to make Elective Deferrals under this Plan and who attains age 50
before the close of the Plan Year shall be eligible to make catch-up
contributions in accordance with, and subject to the limitations of, Code
§414(v). Catch-up contributions shall not be taken into account for purposes of
the provisions of the Plan implementing the required limitations of Code
§§402(g) and 415. The Plan Administrator shall not treat catch up contributions
as failing to satisfy any provisions of the Plan implementing the requirements
of Code §§401(k)(3), 401(k)(11), 401(k)(12), 410(b), or 416, as applicable.
Effective June 1, 2007, Catch-up contributions may consist of either pre-tax or
Roth Elective Deferrals.

5.2.    Payment to Trustee: The Employer shall transmit to the Trustee the
amounts withheld by it pursuant to Section 5.1 above as soon as Administratively
Feasible, but in no event later than the fifteenth (15th) business day of the
month following the month in which the amounts are withheld or received by the
Employer. However, the Employer shall not transmit to the Trustee any amounts
withheld by it during the Plan Year pursuant to a deferral election under
Section 5.1, which in the Plan Administrator's opinion would cause the Plan to
fail to meet the limitations described in Section 5.10 for that Plan Year. Such
amounts withheld and not transmitted to the Trustee shall be returned by the
Employer to the respective Participants.
5.3.    Suspension of Deferrals: A Participant may notify the Plan Administrator
electronically, orally (with written confirmation) or in writing of his
intention to suspend his election to have a portion of his Annual Compensation
deferred. The suspension shall be effective as soon as Administratively Feasible
after the date the notice of suspension is received shall apply to each payroll
period thereafter, until a new Salary Deferral Agreement is entered into by the
Participant. The Participant shall be considered a Participant hereunder for all
other purposes if his employment continues, however, he shall not be considered
to be an active Participant.
5.4.    After-tax Contributions by Participants: From and after the Effective
Date no Participant shall be permitted or required to make after-tax or
Voluntary Contributions to the Plan.
5.4A    Roth Elective Deferrals: Effective June 1, 2007, and for each Plan Year
thereafter, the Plan will accept Roth Elective Deferrals made on behalf of
Participants. A Participant’s Roth Elective Deferrals will be allocated to a
separate account maintained for such deferrals as described in this Section
5.4A. Unless specifically stated otherwise, Roth Elective Deferrals will be
treated as Elective Deferrals for all purposes under the Plan, including the
determination and allocation of Employer Matching Contributions. Notwithstanding
any other provision of the Plan to the contrary, all issues involving
contribution and allocation of Roth Elective Deferrals and earnings thereon and
distribution of Roth Elective Deferrals shall be determined according to the
provisions of this Section 5.4A, unless specifically provided otherwise in this
Section.
(a)
Contributions and withdrawals of Roth Elective Deferrals will be credited and
debited solely to the Roth Elective Deferral Account maintained for each
Participant. The Plan will maintain a record of the amount of Roth Elective
Deferrals in each Participant’s Account. The Plan shall employ the same
procedures set forth in Section 5.1 in determining when and how a Participant
may elect to make or change an election of Roth Elective Deferrals, and may
provide for designation by the Employee of pre-tax and Roth Elective Deferrals
in the same Salary Deferral Agreement. For purposes of implementing this
provision the term “Elective Deferrals” in Section 5.1 shall be interpreted to
mean both pre-tax and Roth Elective Deferrals, as appropriate.

(b)
Gains, losses, and other credits or charges must be separately allocated on a
reasonable and consistent basis to each Participant’s Roth Elective Deferral
Account and to the Participant’s other Accounts under the Plan. For this purpose
the Plan may apply the Account adjustment provisions of Section 6.3 to the Roth
Elective Deferral Account.

(c)
No contributions other than Roth Elective Deferrals and properly attributable
earnings shall be credited to each Participant’s Roth Elective Deferral Account.

(d)
Notwithstanding Section 11.4, a direct rollover of a distribution from the Roth
Elective Deferral Account will only be made to another Roth elective deferral
account under an applicable retirement plan described in Code §402A(e)(1) or to
a Roth IRA described in Code §408A, and only to the extent the rollover is
permitted under the rules of Code §402(c).

(e)
Notwithstanding Section 5.5, the Plan will accept a rollover contribution to the
Roth Elective Deferral Account only if it is a direct rollover from another Roth
elective deferral account under an applicable retirement plan described in Code
§402A(e)(1) and only to the extent the rollover is permitted under the rules of
Code §402(c). Effective for any distribution from the Plan first commenced after
September 27, 2010, the Plan will also accept a rollover contribution to the
In-plan Roth Rollover Account, provided that it is a direct rollover of amounts
previously held in the Participant’s Account in the Plan (excluding amounts held
in the Participant’s Roth Elective Deferral Account). The Plan will accept the
rollover only if it is on account of a distribution that complies with all Plan
distribution rules and is an Eligible Rollover Distribution within the meaning
of Section 11.4. The Participant’s election to make an In-Plan Roth Rollover
shall be irrevocable, once it has been accepted and so accounted for by the
Plan.

(f)
The Plan will not provide for a direct rollover for distributions from a
Participant’s Roth Elective Deferral Account if the amount of the distributions
that are eligible rollover distributions are reasonably expected to total less
than $200 during a year. In addition, any distribution from a Participant’s Roth
Elective Deferral Account shall not be taken into account in determining whether
distributions from a Participant’s other Accounts are reasonably expected to
total less than $200 during a year. However, eligible rollover distributions
from a Participant’s Roth Elective Deferral Account shall be taken into account
in determining whether the total amount of the Participant’s Account balances
under the Plan exceeds $1,000 for purposes of mandatory distributions from the
Plan. Any provision of the Plan that allows a Participant to elect a direct
rollover of only a portion of an eligible rollover distribution but only if the
amount rolled over is at least $500 shall be applied by treating any amount
distributed from the Participant’s Roth Elective Deferral Account as a separate
distribution from any amount distributed from the Participant’s other Accounts
in the Plan, even if the amounts are distributed at the same time.

(g)
In the case of any distribution of excess contributions under Section 5.12, a
Highly Compensated Employee shall be permitted to designate the extent to which
the excess amount is composed of pre-tax Elective Deferrals and Roth Elective
Deferrals but only to the extent such types of deferrals were made for the year.
If the Highly Compensated Employee does not designate which type of Elective
Deferrals are to be distributed, the Plan will distribute pre-tax Elective
Deferrals first.

(h)
In the case of any distribution to a Participant under Articles IX or XI that is
other than a lump sum distribution, the Participant shall be permitted to
designate the extent to which the distribution is composed of Roth Elective
Deferrals and other contributions, but only to the extent the Participant’s
Account includes Roth Elective Deferrals. If the Participant does not designate
the composition of Roth Elective Deferrals in a distribution, the Plan will
distribute Roth Elective Deferrals until the Participant’s Roth Elective
Deferral Account is exhausted prior to distributing any other contributions.

(i)
For purposes of this Section 5.4A, a Roth Elective Deferral is an Elective
Deferral that is:

(1)
Designated irrevocably by the Participant at the time of the cash or deferred
election as a Roth Elective Deferral that is being made in lieu of all or a
portion of any pre-tax Elective Deferrals the Participant is otherwise eligible
to make under the Plan; and

(2)
Treated by the Employer as includible in the Participant's income at the time
the Participant would have received that amount in cash if the Participant had
not made a cash or deferred election.

5.5.    Rollover Contributions by Participants: A Participant (or an Employee
who is expected to become a Participant) may make a rollover contribution
directly to this Plan of an “eligible rollover distribution,” as that term is
defined under Code §401(a)(31)). The Plan will accept participant rollover
contributions and/or direct rollovers of distributions made after December 31,
2001, from any qualified plan described in Code §401(a) or Code §403(a), an
annuity contract described in Code §403(b) or an eligible plan under Code
§457(b) that is maintained by a state, political subdivision of a state, or any
agency or instrumentality of a state or political subdivision of a state. The
Plan will also accept a participant rollover contribution of the portion of a
distribution from an individual retirement account or annuity described in Code
§408(a) or (b) that is eligible to be rolled over and would otherwise be
includable in gross income. The Plan will not accept rollovers that include
after-tax employee contributions. The rollover amount shall be credited to his
Participant Rollover Contribution Account, provided:
(a)
The Participant provides adequate evidence to the Plan Administrator that the
amount satisfies the requirements of Code §402(c) regarding amounts that may be
rolled over;

(b)
If the amount is rolled over indirectly to this Plan through an individual
retirement account, annuity, or bond, the amount does not include life insurance
policies, amounts contributed (or deemed to have been contributed) by the
Participant or amounts distributed from a Plan not described above; and

(c)
It is received by this Plan as a direct transfer pursuant to Code §402(e)(6) or
rolled over after distribution to the Participant within 60 days following its
distribution.

5.6.    Safe Harbor Employer Matching Contributions: For each Plan Year the
Employer may contribute to the Plan an amount, determined without regard to Net
Profits, which will be sufficient to credit the Employer Matching Contribution
Account of each Participant who is a Non-Highly Compensated Employee and who
satisfies the requirements of Section 6.4, with amounts that satisfy the
Employer's Matching Contribution percentage as determined by the Employer on a
discretionary basis for the Plan Year. In no event however, shall the Employer
Matching Contribution for any Participant who is a Non-Highly Compensated
Employee in a Plan Year, when determined as a percentage of the Participant's
Compensation for the Plan Year, ever be less than the percentage amounts shown
in the following table:


         Participant's Elective
         Deferral percentage:
            0%
            1%
            2%
            3%
            4%
            5%
Percentage of Employer
Matching Contribution:
   0.0%
   1.0%
   2.0%
     3.0%
   3.5%
   4.0%
 
 

The Employer may also contribute to the Plan an amount, determined without
regard to Net Profits, that will be sufficient to credit the Employer Matching
Contribution Account of each Participant who is a Highly Compensated Employee
and who satisfies the requirements of Section 6.4, with amounts that satisfy the
Employer's Matching Contribution percentage as determined by the Employer on a
discretionary basis for the Plan Year. In no event however, shall the rate of
Matching Contributions with respect to Elective Deferrals made by any Highly
Compensated Employee exceed the rate of Matching Contributions with respect to
Elective Deferrals made by any Participant who is a Non- Highly Compensated
Employee. Excess Matching Contributions for Employees of the Sponsoring Employer
or a Participating Zions Employer shall be determined each Plan Year by the
Sponsoring Employer and each Participating Zions Employer respectively, or shall
be as set forth in the Supple mental Participation Agreement executed by the
Participating Zions Employer. If the Employer or Participating Zions Employer
makes a Matching Contribution in excess of that set forth in the table in this
Section, in no event shall the rate of Matching Contributions increase as the
rate of the Participant's Elective Deferrals increase.


The Employer Matching Contribution amount shall be determined solely by
reference to the ratio percentage of the Participant’s Elective Deferral (and
effective June 1, 2007, the aggregate of the Participant’s pre-tax Elective
Deferrals and Roth Elective Deferrals) compared to the aggregate of the forms of
the Participant’s Compensation that are subject to the Salary Deferral Agreement
as specified in Section 5.1. If the Employer makes a Matching Contribution to
the Plan at any time during the Plan Year (such as on a calendar quarter basis),
any limit on the amount of Employer Matching Contribution shall not be
determined by reference to Annual Compensation for the Plan Year, but by
reference to Compensation paid only during the period to which the Matching
Contribution relates. Notwithstanding the previous sentence, no contribution in
excess of the maximum amount that would constitute an allowable deduction for
federal income tax purposes under the applicable provisions of the Code, as now
in force or hereafter amended, shall be required to be made by the Employer
under this Section. Effective January 1, 2006, and for all Plan Years thereafter
the Employer Matching Contribution amount shall be based on the total Elective
Deferral (and effective June 1, 2007, the aggregate of the Participant’s pre-tax
Elective Deferrals and Roth Elective Deferrals) and the total Compensation of
the Participant for the Plan Year without regard to when during the Plan Year
the Participant’s pre-tax Elective Deferrals and Roth Elective Deferrals have
been made. Notwithstanding the previous sentence, no contribution in excess of
the maximum amount that would constitute an allowable deduction for federal
income tax purposes under the applicable provisions of the Code, as now in force
or hereafter amended, shall be required to be made by the Employer under this
Section.


The Employer Matching Contribution may be made in cash or in kind, provided
however, that if the Matching Contribution is made in cash the Plan shall
immediately acquire Employer Securities with the entire amount of the
contribution and if the Matching Contribution is made in kind, it shall be made
in the form of Employer Securities only.


5.7.    Employer Non-Elective Contributions: The Employer may contribute,
without regard to Net Profits, an amount determined by its Board of Directors as
an Employer Non-Elective Contribution. The Employer may make the Non-Elective
Contribution in cash or in kind, provided however, that if the Non-Elective
Contribution is made in cash the Plan shall immediately acquire Employer
Securities with the entire amount of the contribution and if the Non-Elective
Contribution is made in kind, it shall be made in the form of Employer
Securities only. The Employer reserves the right to increase or decrease the
amount from year to year of the Non-Elective Contribution, as determined by the
Board of Directors. Notwithstanding the previous sentence, no contribution in
excess of the maximum amount that would constitute an allowable deduction for
federal income tax purposes under the applicable provisions of the Code, as now
in force or hereafter amended, shall be required to be made by the Employer
under this Section.
The amount of the contribution to be credited to the Employer Non-Elective
Contribution Accounts of the Participants may be stated in terms of a gross
contribution, in which case the amount shall be reduced by any non-vested
forfeitures from Employer Non-Elective Contribution Accounts of the Participants
to be allocated during the Plan Year pursuant to Section 11.5; or the amount may
be stated in terms of a net contribution, in which case the amount shall be in
addition to any such non- vested forfeitures. In the absence of a direction as
to whether the amount of the contribution is in terms of a gross contribution or
a net contribution, it shall be deemed to be a gross contribution.


5.8.    Time and Method of Payment: All payments of Employer Matching and
Non-Elective Contributions shall be made directly to the Trustee and shall be
paid no later than the time prescribed by law (including any extensions) for
filing the Employer's federal income tax return for the Plan Year for which they
are made. The Employer may in its sole discretion, at any time during the Plan
Year, make one or more partial payments to the Trustee on an estimated basis.
Any amount so paid in advance shall be applied against the amount thereafter
determined to be payable by the Employer and shall be credited by the Plan
Administrator to the Participants' Employer Contribution Accounts as of the end
of the calendar quarter for which the payment is made.
5.9.    Employer Contribution Accounts: The Plan Administrator shall establish
and maintain an Employer Matching Contribution Account, as defined in Section
2.1(c) and an Employer Non- Elective Contribution Account as defined in Section
2.1(d) for each Participant eligible to receive an Employer Matching
Contribution and an Employer Non-Elective Contribution. The establishment of the
accounts is for record keeping purposes only, and a physical segregation of
assets shall not be required.
5.10.    Limitations on Contributions: All Elective Deferral Contributions to
this Plan shall be subject to the limitations in subsection (a). Notwithstanding
any other provisions of this Plan, if for any Plan Year the Elective Deferral
and Matching Contributions to the Plan do not satisfy the requirements of Code
§§401(k)(12) and 401(m)(11), then the Elective Deferral and Matching
Contributions to this Plan shall be subject to the further limitations in
subsections (b) and (c) below.
(a)
The total amount of a Participant's Elective Deferrals during any calendar year
shall not exceed $11,000 which amount shall be adjusted annually, consistent
with the provisions of Code §402(g) and thereafter indexed at the same time and
in the same manner as the dollar limitation for defined benefit plans in Code
§415(b)(1)(A). For this purpose a Participant's Elective Deferrals to this Plan
plus the Participant's elective deferrals pursuant to any other Code §401(k)
arrangement, elective deferrals under a simplified employee pension plan and
salary reduction contributions to a tax-sheltered annuity, irrespective of
whether the Employer or any member of an Affiliated Group to which the Employer
belongs maintains the arrangement, plan or annuity, shall be aggregated.

(b)
The K-Test Average Contribution Percentage of Participants who are Highly
Compensated Employees shall not exceed in any Plan Year the greater of:

(1)
The K-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

(2)
The lesser of the K-Test Average Contribution Percentage for the prior Plan Year
of Participants who are Non-Highly Compensated Employees multiplied by two (2)
or the K-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees plus two.

(c)
The M-Test Average Contribution Percentage for Participants who are Highly
Compensated Employees shall not exceed in any Plan Year the greater of:

(1)
The M-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees multiplied by 1.25; or

(2)
The lesser of the M-Test Average Contribution Percentage for the prior Plan Year
of Participants who are Non-Highly Compensated Employees multiplied by two (2)
or the M-Test Average Contribution Percentage for the prior Plan Year of
Participants who are Non-Highly Compensated Employees plus two.

For purposes of applying the tests in (b) and (c) above in any Plan Year, the
K-Test Average Contribution Percentage and the M-Test Average Contribution
Percentage for Participants who are Non-Highly Compensated Employees shall be
based on the prior Plan Year. The Employer may not aggregate this Plan with any
other plan when applying the tests in (b) and (c) above.


5.11.    Excess Contributions: In accordance with the limitations on
contributions described in Section 5.10, the following amounts shall be treated
as excess contributions under this Plan:
(a)
Excess Deferrals: with respect to any calendar year, amounts identified as
Excess Deferrals, whether determined by the Administrator or designated by a
Participant in writing no later than March 1 following the end of the calendar
year, in accordance with such procedures as the Plan Administrator shall
specify, less any Excess K-Test Contributions previously distributed or
recharacterized for the Plan Year beginning in the calendar year in which the
Excess Deferral is made, pursuant to Section 5.12(b).

(b)
Excess K-Test Contributions: with respect to any Plan Year, the excess of the
aggregate amount of K-Test Contributions actually made on behalf of Highly
Compensated Employees for such Plan Year over the maximum amount of such
contributions permitted under Section 5.10(b). The Excess K-Test Contributions
of an individual Highly Compensated Employee shall be determined (i) by
calculating the total dollar amount resulting from a reduction of the K-Test
Contributions made on behalf of Highly Compensated Employees in order of the
K-Test Contribution Percentages, beginning with the highest percentage, until
the limitations of Section 5.10(b) are met, and (ii) by reducing the K-Test
Contributions made on behalf of Highly Compensated Employees in order of the
dollar amount of K-Test Contributions for each Highly Compensated Employee,
beginning with the highest dollar amount, and subtracting such amounts from the
total dollar amount determined in (i) above until the total dollar amount is
exhausted. The Excess K-Test Contributions allocated to a Participant shall be
reduced by any Excess Deferrals previously distributed for the calendar year
ending with or within the Plan Year in which the Excess K-Test Contributions
arose, pursuant to Section 5.12(a).

(c)
Excess M-Test Contributions: with respect to any Plan Year, the excess of the
aggregate amount of M-Test Contributions actually made on behalf of Highly
Compensated Employees for such Plan Year over the maximum amount of such
contributions permitted under Section 5.10(c). Effective January 1, 1997, the
Excess M-Test Contributions of an individual Highly Compensated Employee shall
be determined (i) by calculating the total dollar amount resulting from a
reduction of the M-Test Contributions made on behalf of Highly Compensated
Employees in order of the M-Test Contribution Percentages, beginning with the
highest percentage, until the limitations of Section 5.10(c) are met, and (ii)
by reducing the M-Test Contributions made on behalf of Highly Compensated
Employees in order of the dollar amount of M-Test Contributions for each Highly
Compensated Employee, beginning with the highest dollar amount, and subtracting
such amounts from the total dollar amount determined in (i) above until the
total dollar amount is exhausted.

5.12.    Correction of Excess Contributions: The Plan provides the following
methods for correcting excess contributions as described in Section 5.11:
(a)
Excess Deferrals: The Plan Administrator shall direct the Trustee to distribute
to a Participant from his Participant Elective Deferral Account an amount equal
to the Participant's Excess Deferral plus income, if any, allocable thereto.
Such distribution shall be designated by the Plan Administrator as a
distribution of an Excess Deferral and shall be made not earlier than the date
on which the Trustee receives the Excess Deferral and not later than the first
April 15 following the end of the calendar year in which the Excess Deferral is
made.

(b)
Excess K-Test Contributions: The Plan Administrator shall direct the Trustee to
distribute to a Participant his Excess K-Test Contribution plus income, if any,
allocable thereto. The distribution shall be designated by the Plan
Administrator as a distribution of an excess contribution and shall be made any
time during or after the Plan Year in which the excess contribution arose, but
within 12 months after the end of the Plan Year.

If the Employer has made a Matching Contribution attributable to any portion of
the Participant's Excess K-Test Contribution distributed to the Participant
pursuant to the above, the Plan Administrator shall treat the Matching
Contribution as a forfeiture. The forfeited amount shall be used to reduce the
Employer's Matching Contribution otherwise required for the Plan Year or for any
subsequent Plan Year.


(c)
Excess M-Test Contributions: The Plan Administrator shall direct the Trustee to
hold the excess M-Test Contribution Amount and shall use this Amount to reduce
any future Matching Contribution obligation of the Employer to the Plan.

For purposes of the above, income shall include realized and unrealized gains
and losses for the Plan Year and for the period from the end of the Plan Year to
the date of distribution (the “gap period”) and shall be allocated to excess
contributions in accordance with all appropriate Code and Regulations provisions
issued by the Secretary. Distributions of excess contributions pursuant to the
above shall be made without regard to any consent by the Participant or Spouse
otherwise required under this Plan. With the exception of distributions
attributable to excess K-Test Contributions for the Plan Years commencing in
2006 and 2007, the Plan specifically elects not to include income for the period
from the end of the Plan Year to the date of distribution (the “Gap Period”)
when making any distribution under this Section. Distributions attributable to
excess K-Test Contributions for the Plan Years commencing in 2006 and 2007 shall
be adjusted for income (gain or loss), including an adjustment for income during
the Gap Period. The Plan Administrator may, in its discretion, use any
reasonable method for computing the income allocable to excess K-Test
Contributions, provided that the method does not violate Code §401(a)(4), is
used consistently for all Participants and for all corrective distributions
under the Plan for the Plan Year, and is used by the Plan for allocating income
to Participant’s Accounts. The Plan need not allocate income to excess K-Test
Contributions that is accrued within seven days before the date of distribution.


In lieu of the reasonable method provided above, the Plan Administrator may use
the safe harbor method to determine income on excess K-Test Contributions for
the Gap Period. Under the safe harbor method, income on excess K-Test
Contributions for the Gap Period is equal to 10% of the income allocable to
excess K-Test Contributions for the Plan Year, multiplied by the number of
calendar months that have elapsed since the end of the Plan Year. Income
allocable to K-Test Contributions shall be determined by multiplying the income
for the Plan Year allocable to the Elective Deferrals and other amounts taken
into account under the K-Test described in Section 5.10 (including contributions
made for the Plan Year), by a fraction, the numerator of which is the excess
K-Test Contributions for the Participant for the Plan Year, and the denominator
of which is the sum of the:


(d)
account balance attributable to Elective Deferrals and other amounts taken into
account under the K-Test as of the beginning of the Plan Year, and

(e)
any additional amount of such contributions made for the Plan Year.

For purposes of calculating the number of calendar months that have elapsed
under the safe harbor method, a corrective distribution that is made on or
before the 15th day of a month is treated as made on the last day of the
preceding month and a distribution made after the 15th day of a month is treated
as made on the last day of the month.


ARTICLE 6    
ALLOCATIONS TO ACCOUNTS


6.1.    Revaluation of Assets: Not less frequently than as of the Annual
Valuation Date each year, the Plan Administrator shall re-value the net assets
of all Participants’ General Investments Accounts and Employer Securities
Accounts in the Investment Fund. The valuation shall determine the current fair
market value. At the Plan Administrator's discretion, applied on a consistent
basis, the Plan Administrator may similarly re-value the Investment Fund at the
end of a semi-annual, quarterly, monthly or more frequent period, which may be
as frequent as the close of each business day. The last day of each valuation
period shall be referred to as an Interim Valuation Date. The net investment
income or loss on the Investment Fund since the previous Annual or Interim
Valuation Date shall then be determined. An independent appraiser meeting
requirements similar to those prescribed by Treasury regulations under Code
§170(a)(1) must perform all valuations of Employer Securities that are not
readily tradeable on an established securities market. The valuation requirement
of the immediately preceding sentence applies to all Employer Securities
acquired by the Plan.
6.2.    Allocation of Contributions and Forfeitures: Contributions and
forfeitures for any period shall be credited to the Accounts of Participants in
the following manner:
(a)
With respect to Elective Deferral contributions made pursuant to Section 5.1, an
amount equal to the Participant's Elective Deferral since the previous Annual or
Interim Valuation Date shall be allocated and credited to his Elective Deferral
Account.

(b)
Matching Contributions made pursuant to Section 5.6, if any, shall be allocated
on each Annual Valuation Date (or if the Employer makes Matching Contributions
on a calendar quarter or other periodic basis, on the last day of each calendar
quarter or other period) to each Participant's Account who satisfies the
requirements of Section 6.4(a), in an amount equal to the Employer Matching
Contribution percentage determined by the Employer for the Plan Year, but in no
event less than the percentage required under Section 5.6. If the Employer makes
a Matching Contribution to the Plan at any time during the Plan Year, any limit
on the percentage amount shall not be determined by reference to Annual
Compensation for the Plan Year, but by reference to Compensation paid only
during the period to which the Matching Contribution relates. Effective January
1, 2006, and for all Plan Years thereafter the Employer Matching Contribution
shall be allocated according to the total Elective Deferrals (and effective June
1, 2007, the aggregate of the Participant’s pre- tax Elective Deferrals and Roth
Elective Deferrals) and the total Compensation of the Participant for the Plan
Year without regard to when during the Plan Year the Participant’s Elective
Deferral or the Employer’s Matching Contribution is made.

(c)
Employer Non-Elective Contributions made pursuant to Section 5.7 shall be
allocated on each Annual Valuation Date to each Participant's Account who
satisfies the requirements of Section 6.4(b). The Employer's Non-Elective
Contribution shall be credited to the Accounts of eligible Participants in an
amount equal to that percentage of each annual Employer Non-Elective
Contribution to this Plan that is in the same proportion that each Participant's
Annual Compensation for the Plan Year for which the Employer makes the
Non-Elective Contribution bears to the total Annual Compensation of all
Participants for the Plan Year. For purposes of this Section 6.2(c) only
Compensation paid to the Employee from and after the date applicable to the
Participant as provided in subsection 6.4(c) during the portion of the Plan Year
during which the Employee is a Participant in the Plan shall be taken into
account. At the time the Employer makes its Non-Elective Contribution the
Employer shall designate to the Administrator the Plan Year for which the Non-
Elective Contribution shall be deemed to have been made (which may be the
current Plan Year or the immediately prior Plan Year, as the Employer deems
appropriate). If the Employer makes no designation, the Employer's Non-Elective
Contribution shall be deemed to have been made for the Plan Year that begins
concurrent with or within the taxable year of the Employer for which the
Employer claims a deduction under Code §404.

(d)
Forfeitures that the Employer elects to use to reduce or as the Employer’s
Non-Elective Contribution for the Plan Year pursuant to Section 11.6 shall be
allocated as of each Annual Valuation Date to the Account of each Participant
who satisfies the requirements of Section 6.4(b). Subject to Section 5.7 such
allocated amounts shall be credited to the Non-Elective Contribution Accounts of
such Participants in the same manner provided for allocation of Employer
Non-Elective Contributions in Section 6.2(c) above.

(e)
With respect to Rollover Contributions made pursuant to Section 5.5, an amount
equal to the Participant's rollover contributions since the previous Annual or
Interim Valuation Date shall be credited to the Participant's Rollover
Contribution Account.

(f)
Contributions by the Employer of Employer Securities or of cash that is
immediately used to purchase Employer Securities shall be allocated solely to
the Employer Securities Account. All other contributions, whether by the
Employer or any Participant, shall be allocated solely to the General
Investments Account.

6.3.    Adjustment of Accounts and Dividends on Employer Securities: As of each
Annual or Interim Valuation Date all Participants' and Former Participants'
Accounts shall be adjusted to reflect contributions, income and dividends
received, profits and losses, distributions from and expenses of the Trust Fund
since the previous Annual or Interim Valuation Date. The adjustments shall be
made in the following manner and order:
(a)
Each Account shall be charged with all forfeitures, withdrawals and
distributions from the Account since the previous Annual or Interim Valuation
Date. In making a forfeiture reduction under this Section 6.3(a) the Plan
Administrator, to the extent possible, first must forfeit from a Participant's
General Investments Account before making a forfeiture from his Employer
Securities Account.

(b)
Each Account shall be charged with any administrative costs or expenses incurred
and paid by the Plan that are allocable to the Account since the previous Annual
or Interim Valuation Date. All administrative costs and expenses, to the extent
possible, shall be paid from a Participant’s General Investments Account before
being paid from his Employer Securities Account

(c)
Each Participant's General Investments Account that has a non-zero balance after
the application of (a) and (b) above, shall be credited (or charged) with its
proportionate share of the net investment income (or loss) and expenses since
the previous Annual or Interim Valuation Date. The amount to be credited or
charged to each Account shall be determined based on the ratio that: (i) the
balance in the Account on the previous Annual or Interim Valuation Date less any
forfeitures, withdrawals or distributions from the Account since that date bears
to (ii) the total of such amounts determined for all Accounts. Notwithstanding
the previous sentence, in the sole discretion of the Plan Administrator, the
method of allocating the net investment income (or loss) of the General
Investment Account may be adjusted to reflect the effect of cash flows into and
out of such Accounts (such as contributions, payments on Participant loans,
distributions, etc.) based on the length of time between the date of such cash
flow and the current Annual or Interim Valuation Date. Any such adjustment
pursuant to the previous sentence shall be made in a uniform and
non-discriminatory manner among Participants and/or the types of Accounts.

(d)
Each Account shall be credited with the contributions allocated to it since the
previous Annual or Interim Valuation Date, subject to the following rules:

(1)
The Employer Securities Account maintained for each Participant shall be
credited with the Participant's allocable share of Employer Securities
(including fractional shares) purchased and paid for by the Trust or contributed
in kind to the Trust, with any forfeitures of Employer Securities and with any
stock dividends on Employer Securities allocated to his Employer Securities
Account. Employer Securities acquired with an Exempt Loan under Section 14.3
shall be allocated in accordance with that Section, subject however, to the
provisions of this Section 6.3. Except as otherwise specifically provided in
Section 14.3, the Plan Administrator will base allocations to the Participant's
Employer Securities Account on dollar values ex pressed as shares of Employer
Securities or on the basis of actual shares, assuming there is only a single
class of Employer Securities.

(2)
The General Investments Account maintained for each Participant shall be
credited with the Participant's allocable share of Elective Deferrals and any
Employer Contribution not attributable to Employer Securities, according to the
provisions of Section 6.2.

(e)
Cash dividends the Employer pays with respect to Employer Securities held by the
Plan shall be allocated pro-rata to the Dividend Account of each Participant
according to the number of Employer Securities in the Participant's Employer
Securities Account as of the dividend date of record, less any Employer
Securities allocated to or acquired for the Participant’s Employer Securities
Account on or after the immediately preceding ex- dividend date. The Plan
Administrator will not allocate to a Dividend Account any cash dividends the
Employer directs the Trustee to apply to the payment of an Exempt Loan nor any
cash dividends the Employer directs the Trustee to distribute directly to a
Participant in accordance with Section 9.7.

Each Participant who is entitled to receive an allocation of a cash dividend to
his Dividend Account shall have the option to invest all or any portion of the
cash dividend in Employer Securities or withdraw from the Plan the portion of
the cash dividend not so invested. The Participant’s election shall be subject
to the following rules:


(1)
The Participant shall have the right to elect, no less often than annually, to
invest the allocable share of dividends in Employer Securities or withdraw as
cash.

(2)
The initial period during which a Participant may exercise the annual election
shall extend from April 15, 2003, to May 15, 2003, for all individuals who are
Participants in the Plan on April 15, 2003. Commencing January 1, 2004, and
until July 24, 2006 the annual election period shall extend from January 1 to
January 31 for all individuals who are Participants in the Plan on January 1.
For an Employee who becomes a Participant in the Plan on any day after April 15,
2003, during the 2003 Plan Year or after January 1 in any subsequent Plan Year
until July 24, 2006 the annual election period shall commence on the
Participant’s Entry Date and end on the one month anniversary thereof. Beginning
July 24, 2006, Participants shall have the right to make a standing election
whether to invest such Participant’s allocable share of dividends in Employer
Securities or withdraw as cash.

(3)
If the Participant fails to make an election to withdraw his allocable share of
dividends in cash, his share shall be invested automatically in Employer
Securities.

(4)
The Participant may elect and revoke any prior election without limitation at
any time and in accordance with procedures established by the Committee. The
Participant shall indicate his election by any means acceptable to the Plan
Sponsor, which may include electronic notice or written notification delivered
or, if mailed, post- marked no later than the last day of the election period.

(5)
Dividends to be invested in Employer Securities shall be so invested as soon as
Administratively Feasible following their receipt by the Plan. Withdrawal of any
cash dividends must occur no later than 90 days after the close of the Plan Year
in which the dividends were paid.

(6)
Until invested in Employer Securities or distributed in cash, dividends in a
Dividend Account shall be held and invested as provided in Section 18.4.

If the Employer directs the Trustee to apply cash dividends on Employer
Securities to the payment of an Exempt Loan, the Plan Administrator will first
allocate the released Employer Securities to the Participants' Employer
Securities Accounts in the same ratio, determined on the dividend declaration
date, that Employer Securities allocated to a Participant's Employer Securities
Account bear to the Employer Securities allocated to all Employer Securities
Accounts. This first allocation of released Employer Securities must equal the
greater of: (1) the shares of released Employer Securities equal to the fair
market value of the cash dividends attributable to the allocated Employer
Securities; or (2) the number of shares of all released Employer Securities
attributable to the cash dividends on allocated Employer Securities. If any
released Employer Securities remain unallocated after the first allocation, the
Plan Administrator will allocate these remaining released Employer Securities as
if the Employer has made an Employer Contribution equal to the amount of the
cash dividend attributable to the unallocated Employer Securities.


6.4.    Eligibility for Allocation of Employer Matching and Non-Elective
Contributions: The eligibility of Participants to receive allocations of
Employer Matching and Non-Elective Contributions for each Plan Year shall be
determined in the following manner:
(a)
The Administrator shall determine allocations of Matching Contributions on the
basis of the Plan Year, unless the Employer makes its Matching Contributions
during the Plan Year on a periodic basis, such as monthly or according to
payroll periods, in which case the Matching Contribution shall be allocated
during the Plan year on the same periodic basis as made. That is, in allocating
Matching Contributions to a Participant's Account, the Administrator shall take
into account only the Compensation paid the Participant during the specific
period during the Plan Year to which the allocation applies and a valid,
executed Salary Reduction Agreement is in effect and on file with the
Administrator for the period, subject, however, to the maximum amount of Annual
Compensation that may be taken into account under Code §401(a)(17). Matching
Contributions, whether or not made on a periodic basis during the Plan Year,
shall be allocated to Accounts of Participants without regard to any minimum
Service or specific day employment requirement.

(b)
Except as otherwise provided in this Section 6.4, the Administrator shall
determine allocations of Employer Non-Elective Contributions on the basis of the
Plan Year. In allocating Employer Non-Elective Contributions to a Participant's
Account, the Administrator shall take into account only Compensation paid the
Employee from and after the date applicable to the Participant as provided in
subsection (c) below. For any Plan Year Employer Non- Elective Contributions
shall be allocated only to Accounts of Participants who complete at least 1,000
Hours of Service during the Plan Year and who are employed by the Employer on
the last day of the Plan Year. The rules set forth in subsection (c) below shall
also apply in determining when the Participant is eligible to receive an
Employer Non- elective Contribution.

(c)
If an Employee becomes a Participant in the Plan prior to the first anniversary
of his Employment Commencement Date, he shall not receive an allocation of
Employer Non- Elective Contributions (regardless of the number of his Hours of
Service or the amount of his Elective Deferrals) for any period prior to the
earlier of January 1 or July 1 following the first anniversary of his Employment
Commencement Date. From and after the applicable date the Participant shall be
entitled to an allocation of Employer Non-Elective Contributions for the Plan
Year, without regard to whether the Participant has been continuously employed
from his Employment Commencement Date, provided the Participant first satisfies
the Hours of Service and employment requirements of subsection (b) above.

6.5.    Restriction on Certain Allocations: To the extent a shareholder sells
Employer Securities to the Trust and is eligible for and elects (with the
consent of the Employer) non-recognition of gain under Code §1042, the Plan
Administrator will not, either directly or indirectly, allocate under the Plan
at any time any portion of the purchased Employer Securities to:
(a)
the selling shareholder,

(b)
the selling shareholder's spouse, brothers or sisters (whether by the whole or
half blood), ancestors or lineal descendants; or

(c)
any shareholder owning (as determined under Code §318(a)) more than 25% of any
class or the value of any class of Employer Securities.

For purposes of this Section 6.5 the term “shareholder” includes the
shareholder's executor and the term “purchased Employer Securities” includes any
dividends or other income attributable to the purchased Employer Securities. A
shareholder of Employer Securities of a Zions Employer shall not be eligible to
elect non-recognition of gain under Code §1042 as long as the Employer
Securities are readily tradeable on an established securities market.


6.6.    Participant Diversification of Investments: Except as specifically
provided in Section 6.3(e) and in this Section 6.6 and in Section 18.6, the Plan
does not permit individual direction of investment by Participants of their
Employer Securities Accounts. Effective January 1, 2007, individual direction of
investment by Participants of their Employer Securities Account is permitted as
provided in this Section and in Sections 18.2 and 18.6.
(a)
Each Qualified Participant may direct the investment into a Segregated
Investment Account of up to 25% of the value of the Participant's Eligible
Account within 90 days after the Valuation Date of each Plan Year (to the extent
a direction amount exceeds the amount to which a prior direction under this
Section 6.6 applies) during the Participant's Qualified Election Period. For the
last Plan Year in the Participant's Qualified Election Period, “50%” shall be
substituted for “25%” in the immediately preceding sentence. The Qualified
Participant must make his direction in writing or in another form acceptable to
the Plan Administrator, which may include any approved electronic means. The
direction may be effective no later than 180 days after the close of the Plan
Year to which the direction applies, and the direction must specify which, if
any, of the investment options in the Segregated Investment Account the
Participant selects. Effective January 1, 2004, a Qualified Participant may
direct the investment of his or her Eligible Account as provided in this
subsection at any time during the Plan Year. When given, the direction shall be
effective immediately.

(b)
A Qualified Participant may choose one of the following alternative investment
options:

(1)
The distribution of the portion of his Eligible Account covered by the election.
The Administrator will direct the distribution within 90 days after the last day
of the period during which the Qualified Participant may make the election. The
provisions of this Plan applicable to a distribution of Employer Securities,
including any applicable put option requirements of Article XXII, apply to this
investment option. Effective January 1, 2004, this option shall no longer be
available.

(2)
The liquidation and transfer of the portion of his Eligible Account covered by
the election to the General Investment Account in the Plan. The Trustee will
make the transfer no later than 90 days after the last day of the period during
which the Qualified Participant may make the election. Effective January 1,
2004, the Trustee shall carry out all such investment directions and make all
transfers as soon as Administratively Feasible.

(c)
The Participant's Segregated Investment Account shall alone receive all income
it earns and bear all expense or loss it incurs.

(d)
For purposes of this Section 6.6 the following definitions apply:

(1)
“Eligible Account” shall mean that portion of the Participant's total Account
that consists of the Employer Securities Account.

(2)
“Qualified Participant” means a Participant who has attained age 55 and who has
completed at least 10 years of participation in the Plan (without regard to the
Participant’s years of participation in a Predecessor Plan, but taking into
account the Participant’s years of participation in the Prior Plan). A “year of
participation” means a Plan Year in which the Participant was eligible for an
allocation of Employer contributions, irrespective of whether the Employer
actually contributed to the Plan for that Plan Year.

(3)
“Qualified Election Period” means the six-Plan-Year period beginning with the
Plan Year in which the Participant first becomes a Qualified Participant.

(e)
Effective January 1, 2004, the following additional rules shall apply in
determining a Participant’s right to diversify the Employer Securities Account.

(1)
A Participant who has completed at least five Years of Vesting Service,
regardless of age or the number of years of participation in the Plan, may
direct diversification into the Segregated Investment Account of up to 100% of
the Participant’s Employer Matching Contribution Account, except that portion in
the Employer Securities Account attributable to Employer Non-Elective
Contributions and dividends thereon. Effective January 1, 2007, the five Years
of Vesting Service requirement shall no longer apply. A Participant who has
completed three years of participation in the Plan, regardless of age, may
direct diversification into the Segregated Investment Account of up to 100% of
the Participant’s Employer Securities Account attributable to Employer
Non-Elective Contributions and dividends thereon.

(2)
The Participant must make his direction in writing or in another form acceptable
to the Plan Administrator, which may include any approved electronic means. The
direction must specify which, if any, of the investment options in the
Segregated Investment Account the Participant selects. The Participant may make
his investment direction at any time during the Plan Year and when given, the
direction shall be effective immediately.

(3)
The Trustee shall carry out all investment directions and make all transfers as
soon as Administratively Feasible.

(4)
Amounts in the Participant’s Employer Matching Contribution Account that are
diversified into the Participant’s Segregated Investment Account pursuant to
this subsection (e) shall not be applied to reduce the amount available for
diversification in the Eligible Account by a Qualified Participant under
subsection (a).

(f)
The following rules shall apply to former Participants in the Amegy Bank 401(k)
Savings Plan (“Amegy Participant”).

(1)
With respect to that portion of an Amegy Participant’s Employer Securities
Account that consists of Employer Securities and dividends from such Employer
Securities that were allocated to the Amegy Participant’s Employer Securities
Account not later than as of December 31, 2005, such Amegy Participant may
direct up to 100% of that portion of his/her Employer Securities Account into
the General Investments Account.

(2)
That portion of an Amegy Participant’s Employer Securities Account that consists
of Employer Securities and dividends from such Employer Securities that were
allocated to the Amegy Participant’s Employer Securities Account as of January
1, 2006 or later, shall be subject to same rules as other participants as set
forth in this Section 6.6.



ARTICLE 7    
LIMITATIONS ON ALLOCATIONS


7.1.    Special Definitions: The following terms shall be defined as follows:
(a)
“Annual Additions” shall mean the sum of the following amounts allocated on
behalf of a Participant for a Limitation Year:

(1)
Employer contributions; and

(2)
Employee contributions; and

(3)
Forfeitures available for reallocation, if applicable; and

(4)
Allocations under any simplified employee pension plans.

Participant Elective Deferrals shall be considered to be Employer contributions.
Amounts reapplied to reduce Employer contributions and amounts reapplied from a
suspense account (if any) under Section 7.2 as well as contributions allocated
to any Individual Medical Benefit Account that is part of a defined benefit plan
shall also be included as Annual Additions.


For purposes of this Article, an Annual Addition is credited to the Account of a
Participant for a particular Limitation Year if it is allocated to the
Participant's Account as of any day within such Limitation Year. Employer
contributions will not be deemed credited to a Participant unless the
contributions are actually made to the Plan no later than the end of the period
described in Code §404(a)(6) applicable to the taxable year with or within which
the particular Limitation Year ends.


“Annual Additions” do not include any Employer Contributions applied by the Plan
Administrator (not later than the due date, including extensions, for filing the
Employer's federal income tax return for the Plan Year) to pay interest (charged
to a Participant's Account) on an Exempt Loan, and any Leveraged Employer
Securities the Plan Administrator allocates as forfeitures; provided however,
the provisions of this sentence do not apply in a Limitation Year for which the
Plan Administrator allocates more than one-third of the Employer Contributions
applied to pay principal and interest on an Exempt Loan to Highly Compensated
Employee-Participants.


(b)
“Compensation” for purposes of this Article VII (compliance with Code §415) and
for purposes of compliance with any applicable non-discrimination test,
including the determination of an Employee's status as a Highly Compensated
Employee and the K-Test and M- Test procedures described in Section 5.10, shall
mean and be determined as follows:

(1)
The term “Compensation” shall include:

(A)
The Participant's wages, salaries, fees for professional service and other
amounts received (whether or not paid in cash) for personal services actually
rendered in the course of employment with an Employer maintaining the plan
(including, but not limited to, commissions paid to salesmen, compensation for
services on the basis of a percentage of profits, commissions on insurance
premiums, tips, bonuses, fringe benefits, reimbursements and expense
allowances).

(B)
In the case of a Participant who is an employee within the meaning of Code
§401(c)(1), the Participant's earned income as described in Code §401(c)(2).

(C)
Any amounts contributed by the Employer or received by the Participant pursuant
to an unfunded, non-qualified plan of deferred compensation to the extent such
amounts are includable in the gross income of the Participant for the Limitation
Year.

(D)
Any amount contributed or deferred by the Employer at the election of the
Participant and that is not includable in the gross income of the Participant by
reason of Code §§125, 401(k), 403(b) or 457.

(E)
Elective amounts that are not includable in the gross income of the Employee by
reason of Code §132(f)(4).

(F)
Payments of Post-Severance Compensation made to a Participant by the later of
(i) 2~ months from the date of Termination of Employment, or (ii) the end of the
Limitation Year for which the Employer is required to furnish the Participants a
written statement under Code §§6041(d), 6051(a)(3) and 6052 or the last day of
the Plan Year.

(2)
The term “Compensation” does not include items such as:

(A)
Except as provided in subparagraph (1)(D) above, any Employer contributions to a
qualified retirement plan and any Employer contributions to any other retirement
plan that receive special tax benefits to the extent the contributions are not
includable in the gross income of the Participant for the taxable year in which
made; and any distributions from any qualified retirement plan, regard less of
whether the distributions are includable in the gross income of the Participant.

(B)
Employer contributions made on behalf of a Participant to a simplified employee
pension described in Code §408(k) to the extent such contributions are
deductible by the Employer under Code §219(b)(7).

(C)
Except as provided in subparagraph (1)(D) above, other forms of compensation
that receive special tax benefits, such as premiums for group health insurance
and group term life insurance (but only to the extent that the compensation is
not includable in the gross income of the Participant).

(D)
Amounts realized from the exercise of a non-qualified stock option, or when
restricted stock (or property) held by a Participant either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture (see
Code §83 and the regulations thereunder).

(E)
Amounts realized from the sale, exchange, or other disposition of stock acquired
under a qualified stock option.

(F)
Compensation in excess of $200,000, or such greater amount as adjusted by the
Secretary of the Treasury for increases in the cost of living in accordance with
Code §401(a)(17)(B). The cost-of-living adjustment in effect for a calendar year
applies to determine the Compensation limit for the Limitation Year that begins
with or within such calendar year.

(G)
Any payment to a Participant by the Employer after the Participant’s Termination
of Employment that is not Post-Severance Compensation as defined herein, even if
payment of the amount is made within the time period specified in 7.1(b)(1)(F)
above.

(H)
For Limitation Years beginning after December 31, 2008, any differential wage
payment, as defined in Code §3401(h)(2).

(3)
Compensation actually paid or made available to a Participant within the
Limitation Year shall be the Compensation used for the purposes of applying the
limitations of this Article and Code §415. In the case of a group of Employers
that constitutes an Affiliated Group, all Employers shall apply this same rule.

(c)
“Defined Contribution Dollar Limitation” shall mean the lesser of:

(1)
$40,000, as adjusted for increases in the cost-of-living under Code §415(d), or

(2)
one hundred percent (100%) of the Participant's Compensation, as defined in this
Section 7.1, for the Limitation Year. The Compensation limit referred to in this
subsection 7.1(c)(2) shall not apply to any contribution for medical benefits
after separation from service (effective January 1, 2002, severance from
employment) (within the meaning of Code §401(h) or Code §419A(f)(2)) that is
otherwise treated as an Annual Addition.

(d)
“Employer” shall mean the Employer that adopts this Plan and, in the case of a
group of employers that constitutes an Affiliated Group, all such employers
shall be considered a single Employer for purposes of applying the limitations
of this Article.

(e)
“Excess Amount” shall mean the excess of the Participant's Annual Additions for
the Limitation Year over the Maximum Permissible Amount for such Limitation
Year.

(f)
“Individual Medical Benefit Account” shall mean any separate account that is
established for a Participant under a defined benefit plan and from which
benefits described in Code §401(h) are payable solely to such Participant, his
spouse or his dependents.

(g)
“Limitation Year” shall mean the 12 consecutive month period specified in
Article II.

The Limitation Year may be changed by amending the election previously made by
the Employer. Any change in the Limitation Year must be a change to a 12 month
period commencing with any day within the current Limitation Year. The
limitations of this Article (and Code §415) are to be separately applied to a
limitation period that begins with the first day of the current Limitation Year
and that ends on the day before the first day of the first Limitation Year for
which the change is effective.


The dollar limitation on Annual Additions with respect to this limitation period
is determined by multiplying the applicable dollar limitation for the calendar
year in which the limitation period ends by a fraction, the numerator of which
is the number of months (computed to the nearest whole month) in the limitation
period and the denominator of which is 12.


The Limitation Year for all years prior to the effective date of Code §415
shall, as applied to this Plan, be the 12 consecutive month period selected as
the Limitation Year for the first Limitation Year after the effective date of
Code §415.


(h)
“Maximum Permissible Amount” shall mean, for a given Limitation Year, the
Defined Contribution Dollar Limitation. If a short Limitation Year is created
because of an amendment changing the Limitation Year to a different 12
consecutive month period, the Maxi mum Permissible Amount for such short
Limitation Year shall not exceed the amount in (1) above multiplied by a
fraction, the numerator of which is the number of months in the short Limitation
Year (computed to the nearest whole month) and the denominator of which is 12.

(i)
“Post-Severance Compensation” shall mean any amount received as regular pay
after Termination of Employment if:

(1)
The payment is regular remuneration for services during the Participant's
regular working hours, or remuneration for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

(2)
The payment would have been paid to the Participant prior to a Termination of
Employment if the Participant had continued in employment with the Employer.

7.2.    Coordination With Other Plans:
(a)
If the Employer maintains any other qualified cash or deferred arrangement
(“401(k) Plan”) covering Participants in this Plan and if the Annual Additions
to a Participant's Account in this Plan and the annual additions to the
Participant's account in the 401(k) Plan would result in the allocation on an
allocation date of this Plan that coincides with an allocation date of the
401(k) Plan of an Excess Amount, the Excess Amount attributed to this Plan shall
be determined by the Plan Administrator on a uniform and non-discriminatory
basis, considering the amount of elective deferrals and Employer contributions
made to each Participant's account in the 401(k) Plan, and the anticipated
allocation of the Employer Contribution to this Plan. The Plan Administrator
shall coordinate its actions with those of the plan administrator of the 401(k)
Plan to provide for the maximum possible allocation to all Participants in both
plans, taking into account the provisions of the 401(k) Plan allowing for
distribution of elective deferrals to reduce an Excess Amount. In this regard,
the Plan Administrator, whenever possible, shall allow for the allocation and
distribution of elective deferrals from the 401(k) Plan so as to eliminate or
reduce the possibility of creating a suspense account under this Plan or under
the 401(k) Plan. If, after distributing all amounts that may be distributed from
the 401(k) Plan, there still remains an Excess Amount, the Plan Administrator
will attribute the total Excess Amount to the 401(k) Plan.

(b)
If the Employer maintains another qualified defined contribution plan during any
Limitation Year that covers Participants in this Plan and as a consequence of
the requirements of Section 7.4 an Excess Amount is allocated to a Participant's
Account in this Plan on an allocation date that coincides with an allocation
date in the other plan, the total Excess Amount shall be deemed allocated to the
other plan.

7.3.    Limitations on Allocations and Order of Limitations: Effective for any
Limitation Year commencing on or after July 1, 2007, no Employer Contributions
shall be made to this Plan for any Limitation Year that will result in an Annual
Addition to a Participant’s Account that is an Excess Amount. If, pursuant to
this Article, it is necessary to limit or reduce the amount of Contributions
credited to a Participant under this Plan during a Limitation Year, the
limitation or reduction shall be made:
(a)
First, from the Participant's General Investment Account, in the following
order:

(1)
Unmatched Participant Elective Deferrals;

(2)
Employer Matching Contributions (if any have been allocated to the General
Investments Account);

(3)
Matched Participant Elective Deferrals;

(4)
Employer Non-Elective Contributions.

(b)
Second, from Employer Non-Elective Contributions to the Participant's Employer
Securities Account.

7.4.    Aggregation of Plans: For purposes of applying the limitations of this
Article applicable to a Participant for a particular Limitation Year, all
qualified defined contribution plans ever maintained by the Employer shall be
treated as one defined contribution plan and any Employee contributions to a
defined benefit plan shall be treated as a defined contribution plan.


ARTICLE 8    
IN-SERVICE AND HARDSHIP WITHDRAWALS


8.1.    In-Service Withdrawals, Withdrawals of Rollover Contributions and
Withdrawals Due to Attainment of Age 59½, Disability or Hardship: Subject to the
provisions of Article XXII and except as otherwise provided in this Section 8.1
and Section 8.4, no amounts may be withdrawn by a Participant from any Account
held for his benefit prior to termination of employment with the Employer.
(a)
A Participant may make in-service withdrawals from his Voluntary Contribution
Account to the extent permitted in Section 8.4.

(b)
A Participant who has attained age 59½ may withdraw all or any portion of his
Account, except any amount attributable to the Roth Elective Deferral Account or
any amount in the Rollover Account that is attributable to Roth elective
deferrals to another plan. A Participant who has attained age 59½ and has
surpassed the five Plan Year period that includes the first Plan Year in which
the Participant made Roth Elective Deferrals to the Plan (the “59 ½ and Five
Year Rule”) may withdraw all or any portion of his Account attributable to the
Roth Elective Deferral Account. A Participant may withdraw any amount in the
Rollover Account that is attributable to Roth elective deferrals to another plan
if the Participant has satisfied the 59 ½ and Five-Year Rule with respect to the
other plan.

(c)
A Participant who suffers a Disability as defined in Section 2.13 may withdraw
all or any portion of his Account without regard to the Participant's age or
whether he has incurred a Termination of Employment.

(d)
A Participant may elect to withdraw an amount credited to his Elective Deferral
Account without regard to the Participant's age (except any amount attributable
to the Roth Elective Deferral Account or any amount in the Rollover Account that
is attributable to Roth elective deferrals to another plan) but only if he
obtains prior approval from the Plan Administrator, which approval shall be
granted only upon a determination of Financial Hardship. However,
notwithstanding the foregoing, if: (i) a Participant obtains prior approval from
the Plan Administrator, granted only upon a determination of Financial Hardship
and (ii) such Participant has satisfied the 59 ½ Year Rule with respect to this
Plan; then such Participant may withdraw an amount from his Roth Elective
Deferral Account; or (regardless of whether such Participant has satisfied the
59 ½ Year Rule with respect to this Plan) from a Rollover Account that is
attributable to Roth elective deferrals to another plan if the Participant has
satisfied the 59 ½ Year Rule with respect to the other plan. Any distribution
pursuant to this subsection (d) shall be limited to an amount (aggregating all
sources for the Financial Hardship distribution) not to exceed the amount
determined by the Plan Administrator to satisfy the Financial Hardship
distribution rules under Section 8.2 and 8.3. Such Participant who is eligible
for the Financial Hardship distribution, may direct the amount that comes from
each source that is eligible for distribution in accordance with this Section.
In the case of a withdrawal due to Financial Hardship, the amount of the
withdrawal shall be limited to the total amount in the Participant's Elective
Deferral Account, including income allocable thereto as of December 31, 1988. A
Participant shall be entitled to a withdrawal from his Participant Elective
Deferral Account under this Plan only after receiving as a hardship withdrawal
all amounts available first, from his Rollover Account and second, from his
Voluntary Contribution Account. Upon granting approval, the Plan Administrator
shall direct the Trustee to distribute the indicated portion of the
Participant's Elective Deferral Account to the Participant.

(e)
In the event a Participant has previously made any Rollover Contribution to the
Plan, the Participant shall, upon written notice to the Plan Administrator, be
entitled to withdraw at any time, without regard to the Participant's age, any
amount up to the balance of the Rollover Contributions held in his Rollover
Contribution Account. Withdrawals shall have no effect upon any benefits
provided under any other provisions of this Plan.

(f)
Whenever a withdrawal is permitted from more than one sub-account under this
Section 8.1 the withdrawal shall be made (to the extent permitted under Code
§72) in the following order: first, from the Participant Voluntary Contribution
Account and second, from the Participant Elective Deferral Account. Withdrawals
shall also be made from a Participant’s General Investments Account before being
taken from his Employer Securities Account whenever possible.

8.2.    Financial Hardship Distribution Rules: The Plan adopts the deemed
hardship distribution standards set forth in Reg. §1.401(k)-1(d)(3)(iv) and as
modified below in connection with the passage of the Pension Protection Act of
2006. As a consequence, the Plan Administrator shall not approve any
distribution on account of Financial Hardship unless the distribution is
determined by the Administrator to be necessary to meet an immediate and heavy
financial need of the Participant, and effective February 15, 2007, his/her
spouse; dependent or a beneficiary as designated under this Plan. The
distribution will be deemed necessary if:
(a)
The distribution is not in excess of the amount of the immediate and heavy
financial need of the Participant, including amounts necessary to pay any
federal, state or local income taxes or penalties reasonably anticipated to
result from the distribution; and

(b)
Other resources of the Participant are not reasonably available to meet this
need.

The condition in (b) above is deemed to be met if the Participant has obtained
all distributions, other than hardship distributions, and all nontaxable loans
currently available under all plans maintained by the Employer, provided
however, if in the judgment of the Plan Administrator the issuance of a loan
from the Plan to the Participant will result in further financial hardship to
the Participant, all loans currently available from the Plan shall be deemed to
have been made. A participant who has received or who receives a distribution on
account of Financial Hardship shall be prohibited from making Elective Deferrals
under this and all other plans of the Employer (as set forth above) until (6)
months after receipt of the distribution.


8.3.    Determination of Immediate and Heavy Financial Need: For purposes of
Section 8.2, a distribution shall be deemed to be on account of an immediate and
heavy financial need if the distribution is for:
(a)
Expenses for medical care described in Code §213(d) incurred by the Participant,
the Participant's spouse or any dependent of the Participant or expenses
necessary for these persons to obtain such medical care;

(b)
Payment of tuition and related educational fees for the next 12 months of
post-secondary education for the Participant, the Participant's spouse or any
dependent of the Participant;

(c)
Costs directly related to purchase (excluding mortgage payments) a principal
residence for the Participant; or

(d)
Payments necessary to prevent the eviction of the Participant from his principal
residence or foreclosure of the mortgage on that residence.

Effective January 1, 2011, a distribution shall also be deemed to be on account
of an immediate and heavy financial need if the distribution is on account of
either of the following additional circumstances:


(e)
Payments for burial or funeral expenses for the Participant's deceased parent,
spouse, children or dependents (as defined in Code §152, without regard to Code
§152(d)(1)(B)); or

(f)
Expenses for the repair of damage to the Participant's principal residence that
would qualify for the casualty deduction under Code §165 (determined without
regard to whether the loss exceeds 10% of adjusted gross income).

8.4.    In Service Withdrawals of Voluntary Contributions: Notwithstanding any
other provisions of this Article VIII a Participant may withdraw in the manner
and at the times provided in this Section 8.4 all or any part of his Accrued
Benefit attributable to Voluntary Contributions that were made to the Plan
before October 1, 1992, together with earnings accrued thereon after December
31, 1986. To effect a withdrawal under this Section 8.4 the Participant shall
notify the Plan Administrator in writing of his request at least 15 days before
any Entry Date. The Plan Administrator shall notify the Trustee to make
distribution as soon as Administratively Feasible after those dates. A
Participant may not exercise his withdrawal right under this Section 8.4 more
than once during any Plan Year. The determination of the amount available for
withdrawal shall be made in accordance with the requirements of Section 8.5.
If the Participant's Accrued Benefit is not more than $5,000, without regard to
whether the amount in the Participant's Account has ever exceeded that amount at
the time of any prior distribution, the withdrawal shall be permitted without
regard to any Participant consent requirement or the requirements of Section
9.6. For purposes of the foregoing sentence the amount of the Accrued Benefit in
the Participant's Account shall be determined without regard to that portion of
the Account that is attributable to rollover contributions (and earnings
allocable thereto) within the meaning of Code §§402(c), 403(a)(4), 403(b)(8),
408(d)(3)(A)(ii), and 457(e)(16).


For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (that was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Southwest Bank of
Texas 401(k) Saving Plan prior to June 1, 2003, such contributions will be
subject to the 24-month and 60-month in-service withdrawal rights.


For those Participants with contributions designated in the Amegy 401(k) Savings
Plan (which was merged into the Plan on July 24, 2006) as Employer Match and
Non-Elective contributions allocated and funded through the Lone Star Bank
Profit Sharing and Salary Deferral Plan and Trust prior to April 1, 2004, such
contributions will be subject to the 24-month and 60-month in-service withdrawal
rights.


8.5.    Determination of Available Withdrawal Amount: The amount that a
Participant may withdraw under Section 8.4 shall be the total of the
Participant's Voluntary Contributions to the Plan as of December 31, 1986,
including earnings thereon, plus the Participant's Voluntary Contributions to
the Plan after that date but prior to October 1, 1992, together with earnings
thereon. No Voluntary Contributions after September 30, 1992 or earnings thereon
shall be available for in-service withdrawal or included in any calculation of
amount available for withdrawal. Upon any withdrawal pursuant to Section 8.4 the
Plan shall first charge the amount (to the extent possible) to the balance of
Voluntary Contributions determined as of December 31, 1986, which shall be
considered a return of Voluntary Contributions under the “grandfather rule” of
Notice 87-13, Q&A-13. All Voluntary Contributions to the Plan after December 31,
1986 and prior to October 1, 1992 together with earnings thereon, shall be
considered by the Plan to be a “separate contract” within the meaning of Code
§72(d). Allocations between investment in the contract and earnings with respect
to any withdrawal including amounts attributable to the “separate contract”
shall be made in accordance with Code §72(e)(8) and Notice 87- 13. The Plan
Administrator shall maintain such records of a Participant's Voluntary
Contributions as may be necessary to ensure compliance with this Section 8.5.
8.6.    Withdrawal of Rollover Contributions: If a Participant has a Rollover
Contribution Account in the Plan, and if the Participant's Accrued Benefit is
not more than $5,000, without regard to whether the amount in the Participant's
Account has ever exceeded that amount at the time of any prior distribution, the
withdrawal shall be permitted without regard to any Participant consent
requirement or the requirements of Section 9.6 (except with respect to any
amount in the Rollover Account that is attributable to Roth elective deferrals
to another plan). A Participant may withdraw any amount in the Rollover Account
that is attributable to Roth elective deferrals to another plan if the
Participant has attained age 59½ and has surpassed the five Plan Year period (as
defined in Section 8.7) that includes the first Plan Year in which the
Participant made Roth Elective Deferrals to the other plan. Withdrawals from the
Rollover Contribution Account on account of hardship shall have no effect upon
any benefits provided under any other provisions of this Plan. All hardship
distributions from the Rollover Contribution Account shall be administered in a
uniform and non-discriminatory manner.
The amount withdrawn shall be distributed to the Participant in the manner and
form provided in Section 11.2 as if the amount were distributed on account of
the Participant's Termination of Employment or, if the Participant is eligible
for Normal Retirement, in the manner and form provided in Article IX as if the
amount were distributed on account of the Participant's Retirement. If the
spousal consent rules of Section 9.6 apply to any amount in the Participant's
Account, then no amount shall be withdrawn unless prior to the withdrawal the
Participant's spouse, if any, consents to the withdrawal.


8.7.    Determination of Five Plan Year Period: For purposes of calculating the
Five Plan Year Period when determining whether a withdrawal or distribution is a
Qualified Roth Distribution, the following rules shall apply.
(a)
The Five Plan Year Period commences as of the first day of the Plan Year that
includes the first day of the first taxable year of the Employee in which the
Employee makes a Roth Elective Deferral to the Roth Elective Deferral Account
under the Plan and ends as of the last day of the Plan Year in which five
consecutive taxable years have been completed. For this purpose, the first
taxable year in which an Employee makes a Roth Elective Deferral is the year in
which the amount is includible in the employee's gross income.

(b)
A Roth Elective Deferral that is returned to the Employee as an Excess Deferral
or an Excess K-Test Contribution under the provisions of Section 5.11 does not
begin the consecutive taxable year period and does not result in commencement of
the Five Plan Year Period.

(c)
A Roth Elective Deferral returned to an Employee as a permissible withdrawal
under Section 5.13 does not begin the consecutive taxable year period and does
not result in commencement of the Five Plan Year Period.

(d)
The Five Plan Year Period shall be determined separately for each Plan of the
Employer in which the Employee participates.

(e)
If a direct rollover contribution of a distribution from a designated Roth
account under another plan is made by the Employee to the Plan, the consecutive
taxable year period and the commencement of the Five Plan Year Period begins on
the first day of the Employee's taxable year in which the Employee first made a
Roth contribution to the designated Roth account in the other plan, if earlier
than the first taxable year in which a Roth Elective Deferral is made by the
Employee to the Plan.

(f)
The beginning of the consecutive taxable year period and commencement of the
Five Plan Year Period is not redetermined for any portion of an Employee's Roth
Account in the Plan, even if the entire Roth Account is distributed during the
Five Plan Year Period and the Employee subsequently makes additional Roth
Elective Deferrals or rollovers of Roth deferrals from another plan to the Plan.

(g)
The rule in subsection (f) above applies if the Employee dies or the Roth
Account is divided pursuant to a qualified domestic relations order. In either
event, if a portion of the Roth Account is not payable to the Employee, but is
payable to the Employee's Beneficiary or to an Alternate Payee, the age, death
or disability of the Employee is used to determine whether the distribution is a
Qualified Roth Distribution. However, if the Employee makes a rollover to this
Plan of a Roth deferral from another plan that the Employee has received as an
alternate payee or a spousal beneficiary, the Employee’s own age, disability or
death shall be used to determine whether a subsequent withdrawal or distribution
from the Plan is a Qualified Roth Distribution.



ARTICLE 9    
RETIREMENT BENEFITS


9.1.    Normal or Late Retirement: A Participant shall be eligible for Normal
Retirement on reaching his Normal Retirement Date. A Participant who has not
become an Excluded Employee may continue in the service of the Employer as a
Participant hereunder beyond his Normal Retirement Date. In the event such a
Participant continues in the service of the Employer, he shall continue to be
treated in all respects as a Participant until his actual retirement. When any
Participant has a Termination of Employment following his Normal Retirement Date
he shall be considered a retired Participant and he shall be entitled to receive
the entire amount of his Accrued Benefit, distributed as set forth below.
9.2.    Disability Retirement: Upon any Participant incurring a Disability, he
shall be considered a disabled Participant and entitled to begin receiving his
Vested Accrued Benefit, without regard to whether he has also incurred a
Termination of Employment. Such amount shall be distributed as provided in
Section 9.3, or deferred until such later date as elected by the disabled
Participant and then distributed as provided in Section 9.3.
9.3.    Method of Payment: Subject to the rules of Section 9.7, upon receipt of
a claim for benefits a retired or disabled Participant's Vested Accrued Benefit
shall be payable, as elected in writing or other appropriate electronic means by
the Participant, in one or a combination of the following forms:
(a)
A single lump sum payment. The amount of the lump sum payment shall be equal to
the entire Vested Interest of the Participant in his Account on the date payment
is made.

(b)
Substantially equal monthly, quarterly or annual installments over any period
not exceeding the life expectancy of the Participant or the Participant and his
or her spouse, if longer, until the Participant's Vested Accrued Benefit has
been fully distributed. Fractional share installment amounts of Employer
Securities shall be withheld and accumulated until a whole share of Employer
Securities can be distributed. Any fractional share remaining upon payment of
the final installment shall be paid in cash.

Not fewer than 30 days nor more than 90 days (effective January 1, 2007, 180
days) before the Distribution Date, the Plan Administrator shall notify the
Participant of the terms, conditions and forms of payment available from the
Plan, including a description of the election procedures under this Section and
a general explanation of the financial effect on a Participant's Accrued Benefit
of the election. The minimum 30-day waiting period after the notification is
provided until the Distribution Date may be disregarded if the Plan
Administrator informs the Participant of his or her right to the full minimum
30-day waiting period, and the Participant elects in writing (or by other means
acceptable to the Plan Administrator) to waive the minimum 30-day waiting
period.


If a Participant fails to elect a form of payment, payment of the Participant's
benefits shall be paid in the form of a lump sum. Except as permitted in Section
9.4, no payment shall be made to a Participant prior to his Normal Retirement
Age unless the Participant consents in writing (or by other means acceptable to
the Plan Administrator) to the payment not more than 90 days prior to his
Distribution Date.


If the lump sum amount that would be payable to a Participant (whether disabled
or retired) is not more than $5,000, without regard to whether the amount in the
Participant's Account has ever exceeded that amount at the time of any prior
distribution, the benefit shall be paid as a single lump sum payment as soon as
Administratively Feasible following the end of the month in which his
Termination of Employment occurs without any requirement of participant consent.
However, a single lump sum payment shall not be made to a Participant after his
Distribution Date unless the Participant consents in writing to the payment. If
the Participant dies prior to the complete distribution of the Participant's
Accrued Benefit to him, then the Plan Administrator, upon notice of the
Participant's death, shall direct the Trustee to make payment in accordance with
the provisions of Article X.


For all distributions commencing on or after March 28, 2005, the $5,000
threshold amount in this Section shall be reduced to $1,000.


9.4.    Time of Payment: Payment of the retired or disabled Participant's Vested
Accrued Benefit shall commence as soon as Administratively Feasible following
the Participant's Termination of Employment on account of retirement or
disability, or if later, as soon as Administratively Feasible following the date
a claim for benefits is submitted by the Participant to the Plan Administrator.
Unless a Participant elects otherwise (and failure to submit a claim for
benefits shall be deemed such an election) payment of benefits under this Plan
will commence not later than 60 days after the close of the Plan Year in which
the latest of the following events occurs:
(a)
the attainment by the Participant of age 65; or

(b)
the 10th anniversary of the Participant's Entry Date; or

(c)
the date the Participant has a Termination of Employment from the Employer.

If the amount of the payment required to commence on the date determined above
cannot be ascertained by such date, or if it is not possible to make such
payment on such date because the Plan Administrator has been unable to locate
the Participant after making reasonable efforts to do so, a payment retroactive
to such date may be made no later than 60 days after the earliest date on which
the amount of such payment can be ascertained or the date the Participant is
located, whichever is applicable.


9.5.    Minimum Distribution Requirements: This Section 9.5 and Section 10.4
shall take precedence over any inconsistent provisions of this Plan. All
distributions required to be made under this Section 9.5 (life distributions) or
under Section 10.4 (death distributions) will be determined and made in
accordance with the Treasury regulations under Code §401(a)(9).
(a)
Effective Date. This Section and Section 10.4 will apply for purposes of
determining required minimum distributions for all calendar years beginning with
the Effective Date. Required minimum distributions for the 2002 calendar year
under this Section and Section 10.4 will be determined as follows. If the total
amount of 2002 required minimum distributions under the Plan made to a
Participant or Beneficiary prior to the effective date of this Section equals or
exceeds the required minimum distributions determined under this Section, then
no additional distributions will be required to be made for the 2002 calendar
year on or after such date to the Participant or Beneficiary. If the total
amount of the 2002 calendar year required minimum distributions under the Plan
made to the Participant or Beneficiary prior to the effective date of this
Section is less than the amount determined under this Section, then required
minimum distributions for the 2002 calendar year on and after such date will be
determined so that the total amount of required minimum distributions for the
2002 calendar year made to the Participant or Beneficiary will be the amount
determined under this Section.

(b)
Time and Manner of Distribution.

(1)
Required Beginning Date. The Participant's entire Vested Accrued Benefit will be
distributed, or begin to be distributed, to the Participant no later than the
participant's Required Beginning Date.

(2)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant's entire Vested Accrued Benefit will be
distributed, or begin to be distributed, as provided in Section 10.4.

(3)
Forms of Distribution. Unless the participant's interest has been distributed in
the form of a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Section 9.5(c).

(c)
Required Minimum Distributions During Participant's Lifetime.

(1)
Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the participant's lifetime, the minimum amount that will be distributed
for each Distribution Calendar Year is the lesser of:

(A)
the quotient obtained by dividing the Participant's Account Balance by the
distribution period in the Uniform Lifetime Table set forth in Treas. Reg.
Section 1.401(a)(9)-9, using the Participant's age as of the Participant's birth
day in the Distribution Calendar Year; or

(B)
if the Participant's sole Designated Beneficiary for the Distribution Calendar
Year is the Participant's spouse, the quotient obtained by dividing the
Participant's Account Balance by the number in the Joint and Last Survivor Table
set forth in Treas. Reg. Section 1.401(a)(9)-9, using the Participant's and
spouse's attained ages as of the participant's and spouse's birthdays in the
Distribution Calendar Year.

(2)
Lifetime Required Minimum Distributions Continue Through Year of Participant's
Death. Required minimum distributions will be determined under this Section
9.5(c) beginning with the first Distribution Calendar Year and up to and
including the Distribution Calendar Year that includes the Participant's date of
death.

(d)
Definitions. For purposes of this Section 9.5 and Section 10.4 the following
definitions shall apply.

(1)
“Designated Beneficiary” shall mean the individual who is designated as the
Beneficiary under Section 10.2 of the Plan and is the Designated Beneficiary
under Code §1.401(a)(9)-4.

(2)
“Distribution Calendar Year” shall mean a calendar year for which a minimum
distribution is required. For distributions beginning before the Participant's
death, the first Distribution Calendar Year is the calendar year immediately
preceding the calendar year that contains the Participant's Required Beginning
Date. For distributions beginning after the Participant's death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Section 10.4. The required minimum distribution for the
Participant's first Distribution Calendar Year will be made on or before the
Participant's Required Beginning Date. The required minimum distribution for
other Distribution Calendar Years, including the required minimum distribution
for the Distribution Calendar Year in which the Participant's Required Beginning
Date occurs, will be made on or before December 31 of that Distribution Calendar
Year.

(3)
“Life Expectancy” shall mean Life Expectancy as computed by use of the Single
Life Table in Treas. Reg.§1.401(a)(9)-9.

(4)
“Participant's Account Balance” shall mean the balance in the Participant’s
Account as of the last valuation date in the calendar year immediately preceding
the Distribution Calendar Year (valuation calendar year) increased by the amount
of any contributions made and allocated or forfeitures allocated to the account
balance as of dates in the valuation calendar year after the valuation date and
decreased by distributions made in the valuation calendar year after the
valuation date. The account balance for the valuation calendar year includes any
amounts rolled over or transferred to the plan either in the valuation calendar
year or in the Distribution Calendar Year if distributed or transferred in the
valuation calendar year.

(5)
“Required Beginning Date” shall mean, if a Participant is a more than five
percent (5%) owner in the Plan Year ending in or with the calendar year in which
the Participant attains age 70½, April 1st following that calendar year. For any
other Participant the Required Beginning Date is April 1st following the close
of the calendar year in which the Participant attains age 70½, or, if later,
April 1st following the close of the calendar year in which the Participant has
a Termination of Employment.

(6)
“Five percent owner” shall have the meaning set forth in Reg. §1.401(a)(9)-1,
Q&A-2(c).

(e)
Form of Benefit Payment. If payment of the Participant's Accrued Benefit
commences under this Section 9.5, it shall be distributed to the Participant
(consistent with the Participant's election and the requirements of Section
9.3):

(1)
in the form of a cash lump sum payment of the Participant’s entire Accrued
Benefit; or

(2)
in the form of minimum annual cash installment payments over a period not
extending beyond the life expectancy of the Participant, or the joint life
expectancy of the Participant and his Beneficiary.

(f)
Redetermination of Life Expectancy. For purposes of determining the amount of
any minimum annual cash installment payments the life expectancy of the
Participant and his spouse, but not of his non-spouse Beneficiary, shall be
redetermined annually, unless otherwise elected by the Participant.
Notwithstanding the above, any distribution required under the incidental death
benefit requirements of Code §401(a) shall be treated as a required
distribution.

(g)
Temporary Suspension of Required Minimum Distributions. A Participant may elect
not to receive the required minimum distribution (or any portion thereof)
attributable to the 2009 Distribution Calendar Year. The Participant election
shall be made by notifying the Plan in writing (or by other acceptable
electronic means) at any time prior to the latest possible date that the minimum
required distribution would otherwise be made. Any required minimum distribution
(or portion thereof) attributable to the 2009 Distribution Calendar Year which
is made to a Participant shall be treated by the Plan as an Eligible Rollover
Distribution, except that it shall not be subject to any income tax withholding
requirement that may otherwise apply under Code §72(t).

9.6.    No Annuity Benefits: Accrued Benefits payable from this Plan shall not
be paid in any form of annuity.
9.7.    Distribution of Employer Securities and Cash:
(a)
If so elected by the Participant, distributions of benefits from the Plan may be
made entirely in Employer Securities, valued at fair market value at the time of
distribution, or, effective March 1, 2003, entirely in cash. If the Participant
elects a distribution that is part cash and part Employer Securities, the
distribution shall be consist only of the Employer Securities in the Employer
Securities Account and the cash value of the General Investments Account at the
time the payment is made. A Participant who elects a distribution method other
than a lump sum may designate prior to payment of the first installment the
amount of the first and each subsequent installment that will be Employer
Securities and that will be cash. Any fractional security share to which a
Participant or his Beneficiary is entitled shall be paid in cash. If the
Participant makes no election, then the Participant’s Account shall be
distributed in cash and in Employer Securities, according to the ratio of
investment in the Participant’s Account in the General Investments and Employer
Securities Accounts, respectively.

(b)
Notwithstanding the provisions of Section 9.7(a), if a Participant has elected
under Section 6.3(e) to withdraw (rather than reinvest) the cash dividends on
Employer Securities allocated or allocable to his Account, the Plan
Administrator shall direct the Trustee to pay to the Participant in cash the
cash dividends on Employer Securities so allocated or allocable to the
Participant’s Employer Securities Account, irrespective of whether the
Participant is fully vested in his Employer Securities Account. The Plan
Administrator's direction must state whether the Trustee is to pay the cash
dividend distributions currently, or within the 90-day period following the
close of the Plan Year in which the Employer pays the dividends to the Trust.
The Plan Administrator may also request the Employer to pay cash dividends on
Employer Securities directly to Participants.

9.8.    Special Distribution Rules: Unless the Participant elects in writing
other distribution provisions of the Plan or unless other distribution
provisions of the Plan require earlier distribution of the Participant's Accrued
Benefit, the Participant shall commence receiving his Accrued Benefit at the
time prescribed by this Section 9.8, irrespective of any other provision of the
Plan. The distribution provisions of this Section 9.8 are subject to the consent
and form of distribution requirements of Section 9.3.
(a)
If the Participant incurs a Termination of Employment after attainment of Normal
Retirement Age (age 65) or by reason of death or disability, distribution of his
Accrued Benefit shall commence during but not later than the last day of the
Plan Year in which the applicable event occurs.

(b)
If the Participant incurs a Termination of Employment for any reason not
specified in (a), distribution of his Accrued Benefit shall commence as soon as
Administratively Feasible during but not later than the last day of the Plan
Year after the close of the 5th Plan Year following the Plan Year in which the
Participant incurred the Termination of Employment. If the Participant resumes
employment with the Employer on or before the last day of the 5th Plan Year
following the Plan Year of his/her separation from Service (effective January 1,
2002, severance from employment), the mandatory distribution provisions of this
paragraph (b) do not apply.

For purposes of this Section 9.8(b), a distribution to a Participant of his
Accrued Benefit shall not include any Employer Securities acquired with the
proceeds of an Exempt Loan until the close of the Plan Year in which the Exempt
Loan is paid in full.


The distributions required under this Section 9.8 shall be made in equal annual
installments over a period not exceeding five years unless the Participant is
permitted and otherwise elects a longer period under the other distribution
provisions of the Plan. If a Participant's Accrued Benefit exceeds $800,000, the
payment period, subject to the longer period elected by the Participant, shall
be five years plus one additional year (but no more than five additional years)
for each $160,000 (or fraction of $160,000) by which his Accrued Benefit exceeds
$800,000. The $800,000 and $160,000 amounts set forth in this Section shall be
adjusted at the same time and in the same manner as the factor prescribed by the
Secretary of the Treasury under Code §415(d). In no event will the distribution
period exceed the period permitted under Section 9.5 of the Plan.


9.9.    Distribution of Transferred Benefits: To the extent not already provided
under the terms of this Plan, and notwithstanding any other provisions to the
contrary, this Plan guarantees to each Participant whose Account includes
Transferred Benefits (and to each Beneficiary thereof) the right to receive all
Transferred Benefits in any optional form of benefit (including time, manner and
method of distribution) protected under Code §411(d)(6). The extent and nature
of the optional forms of benefits so protected shall be determined by reference
to the Predecessor Plan(s).


ARTICLE 10    
DEATH BENEFITS


10.1.    Death Benefits Payable: If a Participant who has not received a
distribution of his entire Vested Interest dies, whether before or after his
Distribution Date, the death benefit payable to the Beneficiary, Contingent
Beneficiary or estate (as the case may be) of the Participant shall be all
amounts credited (or to be credited) to his Accounts then held by the Trustee
for the Participant's benefit, without regard to the Participant's Vested
Percentage and that have yet to be distributed. If an Inactive Participant who
has not received a distribution of his entire Vested Interest dies, whether
before or after his Distribution Date, the death benefit payable to the
Beneficiary, Contingent Beneficiary or estate (as the case may be) of the
Inactive Participant shall only be the remaining Vested Interest in the Inactive
Participant’s Accounts then held by the Trustee for the Inactive Participant's
benefit.
10.2.    Designation of Beneficiary: Each Participant or Inactive Participant
may designate a Beneficiary and Contingent Beneficiary who shall be entitled to
receive the death benefit payable under Section 10.1. From time to time the
Participant or Inactive Participant may file with the Plan Administrator a new
or revised designation, provided that his or her spouse shall be his or her
Beneficiary unless his or her spouse has consented in writing to the designation
of a Beneficiary other than his or her spouse or it is established to the
satisfaction of the Plan Administrator that the consent of the spouse may not be
obtained because there is no spouse, the spouse cannot be located or because of
such other circumstances as may be set forth in Regulations issued pursuant to
Code §417(a)(2)(B). The change in marital status of a Participant from married
to unmarried or vice versa shall void any outstanding beneficiary designation
and require the completion and execution of a new beneficiary designation
consistent with the provisions of this Section. Beneficiary designations shall
be completed in the manner approved by the Plan Administrator or set forth in
writing on a form provided by the Plan Administrator.
If upon the Participant's death his designated Beneficiary does not survive him,
the Contingent Beneficiary shall become the Beneficiary and any death benefit
payable under Section 10.1 shall be paid to him or her. If a deceased
Participant is not survived by a designated Beneficiary or Contingent
Beneficiary, or if no Beneficiary was designated, the benefits shall be paid to
the person (or in equal shares to the persons) in the first of the following
classes of successive preference beneficiaries then surviving: the Participant's
(a) widow or widower, (b) children per stirpes, (c) parents, (d) brothers and
sisters, (e) executor or administrator of his estate. For purposes of
determining the right of a Beneficiary, Contingent Beneficiary, surviving spouse
or other survivor to receive a benefit on account of the death of a Participant,
he or she shall not be deemed to have survived the Participant unless he or she
shall survive the Participant by at least 30 days.


If the Beneficiary, Contingent Beneficiary or surviving spouse survives the
Participant and is entitled to receive benefits under this Section 10.2, but
dies prior to receiving the entire death benefit payable to him or her, the
remaining portion of the death benefit shall be paid to the person's named
beneficiary or, if none, to the person's estate subject to the right of
commutation.


10.3.    Death Benefit Payment Procedure: Upon receipt of a claim for benefits,
the Participant's death benefit shall be paid by the Trustee to the Beneficiary
designated by the Participant pursuant to Section 10.2. The Beneficiary of a
Participant may elect to receive death benefits payable hereunder in any form of
payment provided in Section 9.3, subject to the right to receive the
distribution in cash or in Employer Securities as provided in Section 9.7. The
Beneficiary's election to receive distribution shall be made in the same manner
provided under Articles IX and XI for distribution to Participants. If the
Beneficiary fails to elect a form of payment, then subject to the small benefit
distribution rules in the next paragraph of this Section 10.3 and except as
provided in Section 10.4(g), the Plan shall distribute the death benefit in
annual installments over the life expectancy of the Beneficiary, consistent with
the rules in Section 10.4. Installments shall commence no later than December 31
of the Plan Year following the Plan Year of the Participant’s death, with each
subsequent installment payment to be made no later than each December 31,
thereafter.
If the lump sum benefit otherwise payable to the Beneficiary is not more than
$5,000 and payment of benefits to the deceased Participant has not previously
commenced, the benefit shall be paid as a single lump sum payment, subject to
the distribution rules of Section 9.7. Payment of any death benefits under this
paragraph shall commence as soon as Administratively Feasible following the
Participant's date of death. However, if the amount of the benefit required to
be paid on the date determined above cannot be ascertained by that date, or if
it is not possible to make the payment on that date because the Plan
Administrator has been unable to ascertain or locate the Beneficiary after
making reasonable efforts to do so, a payment retroactive to such date may be
made as soon as Administratively Feasible after the earliest date on which the
Beneficiary or amount of the payment can be ascertained or the date the
Beneficiary is located, whichever is applicable.


10.4.    Required Distributions Upon Death: Notwithstanding any other provisions
of this Plan, payment of death benefits shall be subject to the following rules:
(a)
Death of Participant Before Distributions Begin. If the Participant dies before
distributions begin, the Participant's entire Vested Accrued Benefit will be
distributed, or begin to be distributed no later than as follows:

(1)
If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, then unless otherwise provided herein, distributions to the
surviving spouse will begin by December 31 of the calendar year immediately
following the calendar year in which the Participant died, or by December 31 of
the calendar year in which the Participant would have attained age 70½, if
later.

(2)
If the Participant's surviving spouse is not the Participant's sole Designated
Beneficiary, then except as otherwise provided herein, distributions to the
Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Participant died.

(3)
If there is no Designated Beneficiary as of September 30 of the year following
the year of the Participant's death, the Participant's entire Vested Accrued
Benefit will be distributed by December 31 of the calendar year containing the
fifth anniversary of the Participant's death.

(4)
If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Section 10.4(a), other than
subsection (a)(i), will apply as if the surviving spouse were the Participant.



For purposes of this Section 10.4(a) and Sections 10.4(e) and (f), unless
Section 10.4(a)(4) applies, distributions are considered to begin on the
participant's Required Beginning Date. If Section 10.4(a)(4) applies,
distributions are considered to begin on the date distributions are required to
begin to the surviving spouse under Section 10.4(a)(i).


(b)
Forms of Distribution. Unless the participant's interest has been distributed in
the form of a single sum on or before the Required Beginning Date, as of the
first Distribution Calendar Year distributions will be made in accordance with
Sections 10.4(e) and (f).

(c)
Beneficiaries’ Election of Five Year Rule. Beneficiaries may elect on an
individual basis whether the Five Year Rule or the Life Expectancy rule in
Sections 10.4(a) and (f) applies to distributions after the death of a
Participant who has a Designated Beneficiary. The election must be made no later
than the earlier of September 30 of the calendar year in which distribution
would be required to begin under Section 10.4(a) or by September 30 of the
calendar year that contains the fifth anniversary of the Participant's (or, if
applicable, surviving spouse's) death. If neither the Participant nor
Beneficiary makes an election under this subsection, distributions will be made
in accordance with Sections 10.4(a) and (f).

(d)
Transition Rule for Designated Beneficiary Receiving Distributions Under Five
Year Rule to Elect Life Expectancy Distributions. A Designated Beneficiary who
is receiving payments under the Five Year Rule may make a new election to
receive payments under the Life Expectancy rule until December 31, 2003,
provided that all amounts that would have been required to be distributed under
the Life Expectancy rule for all Distribution Calendar Years before 2004 are
distributed by the earlier of December 31, 2003, or the end of the five year
period.

(e)
Death On or After Date Distributions Begin.

(1)
Participant Survived by Designated Beneficiary. If the Participant dies on or
after the date distributions begin and there is a Designated Beneficiary, the
minimum amount that will be distributed for each Distribution Calendar Year
after the year of the Participant's death is the quotient obtained by dividing
the Participant's Account Balance by the longer of the remaining Life Expectancy
of the Participant or the remaining Life Expectancy of the Participant's
Designated Beneficiary, determined as follows:

(A)
The Participant's remaining Life Expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

(B)
If the Participant's surviving spouse is the Participant's sole Designated
Beneficiary, the remaining Life Expectancy of the surviving spouse is calculated
for each Distribution Calendar Year after the year of the Participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
Distribution Calendar Years after the year of the surviving spouse's death, the
remaining Life Expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.

(C)
If the Participant's surviving spouse is not the Participant's sole Designated
Beneficiary, the Designated Beneficiary's remaining Life Expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant's death, reduced by one for each subsequent year.

(2)
No Designated Beneficiary. If the Participant dies on or after the date
distributions begin and there is no Designated Beneficiary as of September 30 of
the year after the year of the Participant's death, the minimum amount that will
be distributed for each Distribution Calendar Year after the year of the
Participant's death is the quotient obtained by dividing the Participant's
Account Balance by the Participant's remaining Life Expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(f)
Death Before Date Distributions Begin.

(1)
Participant Survived by Designated Beneficiary. If the Participant dies before
the date distributions begin and there is a Designated Beneficiary, the minimum
amount that will be distributed for each Distribution Calendar Year after the
year of the Participant's death is the quotient obtained by dividing the
Participant's Account Balance by the remaining Life Expectancy of the
Participant's Designated Beneficiary, determined as provided in Section 10.4(e).

(2)
No Designated Beneficiary. If the Participant dies before the date distributions
begin and there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant's death, distribution of the Participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant's death.

(3)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the Participant dies before the date distributions begin, the
Participant's surviving spouse is the Participant's sole Designated Beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse under Section 10.4(a)(i), this Section 10.4(f) will apply as if
the surviving spouse were the Participant.

(g)
Rollover of Death Benefit for Non-spouse Beneficiary after December 31, 2009.

(1)
If the Participant dies before his or her required beginning date, the required
mini mum distribution for purposes of determining the amount eligible for
rollover with respect to a non-spouse beneficiary shall be determined under the
5-year rule described in Code §401(a)(9)(B)(ii). Under this rule, no amount
shall be a required minimum distribution for the year in which the Participant
dies. The rule in Q&A-7(b) of Reg. §1.402(c)-2 (relating to distributions before
an employee has attained age 70½) shall not apply to a non-spouse beneficiary.

(2)
Under the five-year rule as adopted by the Plan, no amount is required to be
distributed to a non-spouse beneficiary until the fifth calendar year following
the year of the Participant’s death. In that year, if no prior distribution has
been made, the entire amount to which the beneficiary is entitled under the Plan
must be distributed.

(3)
If the non-spouse beneficiary so elects, the Plan shall permit the non-spouse
beneficiary to directly roll over the beneficiary's entire benefit until the end
of the fourth calendar year following the year of death. On or after January 1
of the fifth year following the calendar year in which the Participant died, no
amount payable to the non-spouse beneficiary under the Plan shall be eligible
for rollover.

(4)
If a Participant dies on or after his or her required beginning date, within the
meaning of Code §401(a)(9)(C), then for the year of the Participant’s death, the
required minimum distribution not eligible for rollover shall be the same as the
amount that would have applied if the Participant were still alive and had
elected the direct rollover. The amount not eligible for rollover shall include
all undistributed required minimum distributions for the year in which the
direct rollover occurs and any prior year, including years before the
Participant’s death.

(h)
Temporary Suspension of Beneficiary Distributions. A Beneficiary receiving
distributions from the Plan under an election made pursuant to subsection (c)
may elect not to receive the distribution amount (or any portion thereof) that
would otherwise be attributable to the 2009 Distribution Calendar Year. The
Beneficiary's election shall be made by notifying the Plan in writing (or by
other acceptable electronic means) at any time prior to the latest possible date
that the distribution would otherwise be made. If a distribution (or portion
thereof) otherwise attributable to the 2009 Distribution Calendar Year is
suspended, then the five year period for payout of the Accrued Benefit to the
Beneficiary shall be extended an additional year to take into account the
suspension of payment.





ARTICLE 11    
BENEFITS UPON OTHER TERMINATION OF EMPLOYMENT


11.1.    Vested Amounts: A Participant shall become 100% vested in his Accrued
Benefit on attainment of Normal Retirement Age while employed by a Zions
Employer. Prior to his Normal Retirement Age a Participant shall have a Vested
Interest in those sub-accounts not otherwise excepted below that make up his
Accrued Benefit equal to the sum of the following:
(a)
One hundred percent (100%) of the balance in his Participant Elective Deferral
Account and in his Employer Matching Contribution Account, as adjusted for any
contributions or distributions since the preceding Valuation Date; and

(b)
One hundred percent (100%) of the balance in his Participant Rollover
Contribution Account and in his Voluntary Contribution Account, if any, as
adjusted for any contributions or distributions since the preceding Valuation
Date; and

(c)
One hundred percent (100%) of the balance in his Dividend Account if any
(whether cash or Employer Securities), as adjusted for any contributions or
distributions since the preceding Valuation Date; and

(d)
His vested percentage of the balance in his Employer Non-Elective Contribution
Account, as adjusted for any contributions or distributions since the preceding
Valuation Date, according to the Participant's Years of Vesting Service, except
as provided in subsection (e) below and for Employer Non-Elective Contributions
made for Plan Years beginning before January 1, 2007 and consistent with the
following schedule:

Percent of Vested
Years of Vesting Service                     Accrued Benefit


Fewer than five years                        none
At least five years                            100%


For Employer Non-Elective Contributions made for Plan Years beginning after
December 31, 2006 and consistent with the following schedule:


Percent of Vested Service
Years of Vesting Service                Accrued Benefit
Less than two years                        none
Two years                                20%
Three years                                40%
Four years                                60%
Five or more years                            100%


(e)
A Participant's Predecessor Plan Account (if any) shall be vested pursuant to
the vesting rules set forth in the Predecessor Plan Account.

The percentage of the Participant's Accrued Benefit attributable to various
sub-accounts in which he is not vested shall be forfeited by him as provided in
Section 11.7.


11.2.    Distribution of Vested Interest: Subject to the rules of Section 9.7, a
Participant who incurs a Termination of Employment for any reason other than
retirement, death or disability may elect in writing or other appropriate
electronic means one or a combination of the following forms of distribution of
his Vested Interest:
(a)
A single lump sum payment. The amount of the lump sum payment shall be equal to
the Participant's Vested Interest in his or her Account on the date payment is
made.

(b)
Substantially equal monthly, quarterly or annual installments over any period
not exceeding the life expectancy of the Participant or the Participant and his
or her spouse, if longer, until the Participant's Vested Accrued Benefit has
been fully distributed. Fractional share installment amounts of Employer
Securities shall be withheld and accumulated until a whole share of Employer
Securities can be distributed. Any fractional share remaining upon payment of
the final installment shall be paid in cash.

Distribution shall commence no later than the time specified in Section 9.8
unless the Participant fails to elect a form or time of payment or elects a
deferred payment, then payment of the Participant's Accrued Benefit shall be
deferred to the subsequent date elected by the Participant, that may be no later
than the latest date permitted under Section 9.5, and then distributed in
accordance with the provisions of Section 9.3. If the Participant elects later
payment of the Participant's Vested Accrued Benefit, distribution shall commence
as soon as Administratively Feasible following the date a claim for benefits is
submitted by the Participant to the Plan Administrator, which may be no later
than the earlier of the date permitted under Sections 9.4 and 9.5. If at that
time the Participant has attained Normal Retirement Age or incurred a
disability, or if the Participant dies before his Normal Retirement Age or if
earlier, before his Distribution Date, the Plan Administrator, upon notice of
the attainment of Retirement Age or of death, shall direct the Trustee to make
payment of the Participant's Vested Interest to him (or to his Beneficiary if
the Participant is deceased) in accordance with the provisions of Article X in
the case of death, or Section 9.3 in the case of disability or attainment of
Normal Retirement Age.


Not fewer than 30 days nor more than 90 days (effective January 1, 2007, 180
days) before the Distribution Date, the Plan Administrator shall notify the
Participant of the terms, conditions and forms of payment available from the
Plan, including a description of the election procedures under this Section and
a general explanation of the financial effect on a Participant's Accrued Benefit
of the election. The minimum 30-day waiting period after the notification is
provided until the Distribution Date may be disregarded if the Plan
Administrator informs the Participant of his or her right to the full minimum
30-day waiting period, and the Participant elects in writing (or by other means
acceptable to the Plan Administrator) to waive the minimum 30-day waiting
period.


If the Participant elects immediate distribution following Termination of
Employment, whether as a single lump sum payment or term certain payments,
payment shall be made as soon as Administratively Feasible following Termination
of Employment. However, if a Participant terminates employment in a month that
is the end of a quarter of the calendar year (i.e., March, June, September,
December), then the distribution of the Participant's Account shall be made on
the 25th day of the second month following the Participant's Termination of
Employment. If the Former Participant dies or incurs a Disability before his
Normal Retirement Date, the Plan Administrator, upon notice of the death or
Disability, shall direct the Trustee to make payment of the Participant's Vested
Interest to him (or to his Beneficiary if the Participant is deceased) in
accordance with the provisions of Article X in the case of death, or Section 9.2
in the case of Disability.


Notwithstanding the above, if a terminated Participant is re-employed by the
Employer prior to distribution of his Vested Interest, distribution shall not be
made until his employment is again terminated or until the occurrence of another
event permitting distribution under the terms of the Plan.


11.3.    Distribution of Small Amounts: Notwithstanding the provisions of
Section 11.2 if a Participant incurs a Termination of Employment for any reason
other than retirement, death or disability and if the Vested Accrued Benefit
that would be payable to a Participant is not more than $5,000, without regard
to whether the amount in the Participant's Account has ever exceeded that amount
at the time of any prior distribution, then the Plan shall make distribution to
the Participant in a single lump sum cash payment pursuant to the provisions of
Sections 9.7 and 9.8 without first obtaining the Participant's written consent.
For all distributions commencing on or after March 28, 2005, the $5,000
threshold amount in this Section shall be reduced to $1,000.


11.4.    Eligible Rollover Distributions: Notwithstanding any provision of this
Plan to the contrary, a Distributee may elect, at the time and in the manner
prescribed by the Plan Administrator, to have any portion of an Eligible
Rollover Distribution paid directly to an Eligible Retirement Plan specified by
the Distributee in a Direct Rollover. For purposes of this Section 11.4 the
following definitions shall apply:
(a)
“Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit in the Account of the Distributee, except
that an Eligible Rollover Distribution does not include: any distribution that
is one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Distributee or the
joint lives (or joint life expectancies) of the Distributee and the
Distributee's designated beneficiary, or for a specified period of ten years or
more; any distribution to the extent such distribution is required under Code
§401(a)(9), and the portion of any distribution that is not includible in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). Any amount that is
distributed on account of hardship (without regard to whether the hardship
withdrawal is attributable to Elective Deferrals) shall not be an Eligible
Rollover Distribution and the Distributee may not elect to have any portion of
such a distribution paid directly to an eligible retirement plan.

Effective for distributions first commencing on or after January 1, 2007, an
“Eligible Rollover Distribution” does not include the portion of the
distribution that is payable on behalf of a non-spouse beneficiary and that is a
required distribution under Code §401(a)(9) because the distribution first
commences after the close of the calendar year in which the death of the
Participant occurs, nor does it include any portion of the distribution to a
non-spouse beneficiary who has elected the Five Year Rule under Section 10.4(c)
and the distribution does not commence prior to the close of the fourth calendar
year following the calendar year in which the Participant’s death occurred.


Effective for distributions first commencing after September 27, 2010, an
“Eligible Roll over Distribution” also includes any distribution from this Plan
that otherwise satisfies the Plan’s distribution rules and the requirements of
Code §402(c)(4) and which is directly rolled over to the In-plan Roth Rollover
Account.


(b)
“Eligible Retirement Plan” shall mean an individual retirement account described
in Code §408(a), an individual retirement annuity described in Code §408(b)
(jointly or separately, an “IRA”), an annuity plan described in Code §403(a), a
qualified trust described in Code §401(a), that accepts the Distributee's
Eligible Rollover Distribution, an annuity contract described in Code §403(b)
and an eligible plan under Code §457(b) that is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and that agrees to separately account for amounts
transferred into such plan from this Plan. This definition of Eligible
Retirement Plan shall also apply in the case of a distribution to a surviving
spouse, or to a spouse or former spouse who is the alternate payee under a
qualified domestic relation order, as defined in Code §414(p). However, in the
case of an Eligible Rollover Distribution to the surviving spouse, an Eligible
Retirement Plan is an IRA.

Effective for distributions first commencing on or after January 1, 2007, on
behalf of a non-spouse beneficiary, an “Eligible Retirement Plan” shall only
include an IRA established on behalf of the non-spouse beneficiary that will be
treated as an inherited IRA pursuant to Code §402(c)(11) and that satisfies the
requirements of Notice 2007-7, Q&A- 13.


For distributions made after December 31, 2007, an Eligible Retirement Plan
shall also mean a Roth IRA described in Code Section 408A(b).


For distributions made after September 27, 2010 which are rolled over to the
In-plan Roth Rollover Account, an Eligible Retirement Plan shall also mean this
Plan.


(c)
“Distributee” shall mean an Employee or former Employee. In addition, the
Employee's or former Employee's surviving spouse and the Employee's or former
Employee's spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code §414(p), are Distributees with
regard to the interest of the spouse or former spouse. Effective for
distributions first commencing on or after January 1, 2007, a “Distributee”
shall also include any non-spouse beneficiary who is a designated beneficiary
under the provisions of Section 10.2.

(d)
“Direct Rollover” shall mean a payment by the Plan to the Eligible Retirement
Plan specified by the Distributee.

11.5.    Breaks in Service and Vesting: If a Participant has a One Year Break in
Service, the Participant's Years of Vesting Service before the One Year Break in
Service shall not be included in computing Years of Vesting Service until the
Participant shall have completed one Year of Vesting Service after the One Year
Break in Service. If an Employee terminated employment prior to becoming a
Participant and incurred a One Year Break in Service, or if a Participant did
not have any Vested Interest derived from Employer contributions prior to a One
Year Break in Service, Years of Vesting Service before a One Year Break in
Service shall not be included in Years of Vesting Service calculated after the
Participant's One Year Break in Service if the number of consecutive One Year
Breaks in Service equals or exceeds the greater of five or the aggregate number
of such Years of Vesting Service before the One Year Break in Service.
Solely for the purpose of determining the vested percentage of a Participant's
Accrued Benefit derived from Employer contributions that accrued prior to a five
consecutive one-year Break in Service period, the Plan shall disregard any Year
of Service subsequent to such five consecutive one-year Breaks in Service
period.


If a Participant has a One Year Break in Service, and the break does not arise
on account of Termination of Employment, the Participant shall not be credited
with a Year of Vesting Service for that Plan Year. However, no amounts in the
Participant's Accounts shall be forfeited.


11.6.    No Increase in Pre-break Vesting: For purposes of Section 11.1, Years
of Vesting Service after a Termination of Employment that resulted in five
consecutive One Year Breaks in Service shall not increase the vested percentage
of a Participant's Account that was earned before such five consecutive One Year
Breaks in Service.
11.7.    Occurrence and Disposition of Forfeitures:
(a)
Forfeiture of the Participant’s non-vested interest in his or her Employer
Non-Elective Contribution Account shall occur:

(1)
In the case of a Participant who receives a lump sum distribution of his or her
Vested Interest on account of Termination of Employment, on the day the
Participant receives the distribution.

(2)
In the case of a Participant who has a Vested Interest derived from Employer
Contributions (which for this purpose shall include Elective Deferral
Contributions) and does not receive a total distribution of such Vested
Interest, on the last day of the Plan Year in which the Participant incurs five
consecutive One Year Breaks in Service.

(3)
In the case of a Participant who has no Vested Interest derived from Employer
Contributions (which for this purpose shall include Elective Deferral
Contributions), regardless of the sub-account to which the Employer
Contributions have been allocated, on the day the Participant incurs the
Termination of Employment.

Non-vested interests of terminated Participants shall be held by the Trustee in
the respective Accounts of the Participant until the date determined above and
shall then be forfeited by the Participant and used or allocated in accordance
with this Section.


(b)
Amounts forfeited by terminated Participants from their Employer Non-Elective
Contribution Accounts, if not used first to restore Accounts under Sections
11.10 and 23.11, shall be used to reduce the amount of the Employer’s
Non-Elective Contribution otherwise made pursuant to Section 5.7 for the Plan
Year. In the event the Employer does not make a Non-Elective Contribution for
the Plan Year, then the amounts forfeited shall be used at the Employer's
election:

(1)
to offset costs and expenses of Plan administration (to the extent and in the
manner permitted under Section 14.6),

(2)
as the sole Employer Non-Elective Contribution for the Plan Year and allocated
in accordance with Section 6.2(c),

(3)
to reduce the amount of the Employer’s Matching Contribution for the Plan year,
or

(4)
any combination of the foregoing.

(c)
To the extent possible, the Plan Administrator must forfeit from a Participant’s
General Investments Account before making a forfeiture from his or her Employer
Securities Account.

11.8.    Distribution to Participants Who Are Less Than 100% Vested in Their
Entire Account: In the event a Participant who is less than 100% vested
hereunder incurs a Termination of Employment and returns to the employ of the
Employer before a forfeiture of his non-vested interest shall have occurred, and
prior to his re-employment was paid a portion of his Vested Interest, a separate
account for the Participant's remaining interest in the Plan as of the time of
the distribution shall be maintained. At any relevant time, the Participant's
vested portion of the separate account shall be an amount “X” determined by the
following formula:
X = P (AB+(RxD)) - (RxD)


For purposes of applying the formula:


P    is the vested percentage at the relevant time;


AB    is the account balance at the relevant time;


D    is the amount of the distribution;


R    is the ratio of the account balance at the relevant time to the account
balance after distribution.


In the event a Participant who is less than 100% vested hereunder incurs a
Termination of Employment and returns to the employ of the Employer after a
forfeiture of his non-vested interest but prior to incurring five consecutive
One Year Breaks in Service, and prior to his re-employment was paid his Vested
Interest, the non-vested portion of his Accrued Benefit that was forfeited by
the Participant shall be disregarded in computing his Accrued Benefit after
re-entry into the Plan, unless the Participant repays, pursuant to Section 11.8,
the amounts distributed from his Account from which an amount was forfeited. If
a Participant does repay the distribution, the balance in such Account shall be
restored as provided in Section 11.9.


In the event a Participant who had no Vested Interest in his Employer Regular
Contribution Account separated from service and returns to the employ of the
Employer after a forfeiture of his non-vested interest but prior to incurring
five consecutive One Year Breaks in Service, any non-vested amounts forfeited by
the Participant shall be restored, as provided in Section 11.9, to the Account
from which an amount was forfeited.


11.9.    Repayment of Distribution: A Participant described in the second
paragraph of Section 11.7 who received a lump sum distribution of less than 100%
of his Accrued Benefit shall be entitled to repay the amount so distributed from
the Employer Contribution Account in which he was less than 100% vested. The
repayment must be for the full amount distributed from the Account and must be
made not later than the earlier of:
(a)
the date on which the Participant incurs five consecutive One Year Breaks in
Service after the date of distribution; or

(b)
the end of the five year period beginning with the date the Participant is
re-employed by the Employer.

Any repayment shall not be included in applying the limitations of Article V or
Article VIII hereunder.


11.10.    Restoration of Accounts: Any amount repaid pursuant to Section 11.8
shall be credited to the Participant's Accounts for which it is repaid, with
credit to be made as of the date of repayment. The Account shall also be
credited with the amount previously forfeited from the Account, with credit to
be made as of the last day of the Plan Year in which repayment is made.
In the case of a Participant to whom the third paragraph of Section 11.7
applies, the Participant's Accounts from which amounts were previously forfeited
shall be credited with the amount so forfeited, with credit to be made as of the
last day of the Plan Year in which the Participant resumes participation in the
Plan.


Any previously forfeited amounts that are credited to Participants' Accounts
pursuant to this Section shall be derived from the following sources in the
following order of priority:


(a)
First, the amount, if any, to be credited to such types of Accounts for the Plan
Year pursuant to Section 11.5;

(b)
Second, Employer contributions for the Plan Year, if any, that are not required
to be credited to such types of Accounts for other Participants; and

(c)
Third, an additional Employer contribution for the Plan Year, regardless of
whether the Employer has any Net Profits for the year.

If for any Plan Year, the Accounts of more than one Participant are required to
be restored, then restorations shall be derived from the above sources in the
same proportion that the amount to be restored to each Participant bears to the
total amount to be restored to all such Participants for the Plan Year. Any such
amounts credited to a Participant's Accounts shall not be included in applying
the limitations of Article V or Article VIII hereunder.


11.11.    Amendments to the Vesting Schedule: No amendment to the vesting
schedule or provisions of Section 11.1, or to this Plan that directly or
indirectly affects the computation of a Participant's Accrued Benefit, shall
deprive a Participant of a vested right to the benefits accrued to the effective
date of the amendment. Furthermore, if the vesting schedule or provisions of
Section 11.1 are amended, each Participant with at least three (3) Years of
Vesting Service (determined as of the later of the date the amendment is adopted
or the date the amendment is effective) may elect to have his vesting percentage
computed under the Plan without regard to the amendment. The period during which
the election may be made shall commence with the date the amendment is adopted
and shall end on the latest of:
(a)
60 days after the amendment is adopted;

(b)
60 days after the amendment becomes effective; or

(c)
60 days after the Participant is issued written notice of the amendment by the
Employer or Plan Administrator.

In the absence of any written notice under (c) above, any Participant who has at
least three (3) Years of Vesting Service (as determined above) shall at all
times receive a Vested Interest under whichever vesting schedule provides the
greatest Vested Interest.


ARTICLE 12    
FIDUCIARY DUTIES


12.1.    General Fiduciary Duty: A Fiduciary, whether or not a Named Fiduciary,
shall discharge his duties solely in the interest of the Participants and their
Beneficiaries hereunder. All assets of this Plan shall be devoted to the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and defraying the reasonable expenses of administering the Plan. Each Fiduciary,
whether or not a Named Fiduciary, shall discharge his duties with the care,
skill, prudence and diligence under the circumstances then prevailing that a
prudent man acting in a like capacity and familiar with such matters would use
in the conduct of an enterprise of a like character and with like aims. Each
Fiduciary shall also discharge his duties in a manner consistent with the
documents and instruments governing the Plan to the extent such documents and
instruments are consistent with law. No Fiduciary, whether or not a Named
Fiduciary, shall engage in any prohibited transactions with a Disqualified
Person or party-in-interest as those terms and transactions are defined herein
and by ERISA.
12.2.    Allocation of Responsibilities: Each Named Fiduciary shall have only
those duties and responsibilities expressly allocated under the terms of this
Plan. No other duties or responsibilities shall be implied.
12.3.    Delegation of Responsibilities: Each Named Fiduciary may delegate the
fiduciary responsibilities other than Trustee responsibilities allocated to such
Fiduciary under this Plan to any person other than a Named Fiduciary. If any
duties or responsibilities are delegated under this section, the person to whom
the duties or responsibilities are delegated shall acknowledge the fact in
writing and shall specify in writing the duties and responsibilities so
delegated. All other duties and responsibilities shall be deemed not to have
been delegated.
12.4.    Liability for Allocation or Delegation of Responsibilities: A Named
Fiduciary shall not be liable for the acts or omissions of a person to whom
responsibilities or duties are allocated or delegated in accordance with Section
12.2 or Section 12.3 except to the extent such Named Fiduciary breaches his
obligation under Section 12.1:
(a)
with respect to the allocation or delegation;

(b)
with respect to establishing or implementing a procedure for allocation or
delegation; or

(c)
by continuing the allocation or delegation.

Nothing in this section shall relieve a Fiduciary from liability incurred under
Section 12.5.


12.5.    Liability for Co-Fiduciaries: In addition to the liability a Fiduciary
may incur for the breach of his duty under Section 12.1 or 12.4, a Fiduciary
shall be liable for a breach of Fiduciary duty committed by another Fiduciary in
the following circumstances:
(a)
if he participates knowingly in, or knowingly undertakes to conceal, an act or
omission of such other Fiduciary knowing such act or omission is a breach;

(b)
if, by his failure to comply with Section 12.1 he has enabled such other
Fiduciary to commit a breach;

(c)
if he has knowledge of a breach by such other Fiduciary, unless he makes
reasonable efforts under the circumstances to remedy the breach.

12.6.    Same Person May Serve in More than One Capacity: Nothing herein shall
prevent any person from serving in more than one Fiduciary capacity.
12.7.    Indemnification: The Plan Sponsor shall hold harmless and indemnify to
the fullest extent permitted by ERISA each non-Trustee Fiduciary of the Plan
with respect to the consequences of all actions or failures to act of the
Fiduciary while carrying out his or her responsibilities under the Plan. The
Plan Sponsor shall further hold harmless and indemnify each Fiduciary who is
subjected to any claim or action or who is made a party in any threatened,
pending or completed proceeding, including, without limitation, any proceeding
brought by or in the name of the Plan or by any participant thereof or by any
governmental agency. The Employer’s indemnification shall include any and all
expenses (including attorney’s and/or consultant’s fees), costs, damages,
judgments, fines, interest, penalties (including any that may be imposed under
ERISA §502(l)) and/or amounts paid in settlement and that are actually and
reasonably incurred by a Fiduciary in connection with the investigation,
defense, settlement, preparation for trial, trial, or appeal of any proceeding,
claim or action. Notwithstanding the foregoing, the Employer shall not be
obligated to hold harmless or indemnify a Fiduciary of the Plan if
indemnification is inconsistent with applicable law or if the act(s) or
omission(s) of the Fiduciary to be indemnified are determined to have involved
intentional misconduct, gross negligence or a knowing violation of ERISA or
other applicable law by the Fiduciary.
To the extent a Fiduciary is a named insured under any policy of liability
insurance maintained by the Plan or the Employer, the policy and the payment
obligations of the insurance company under the policy shall be deemed primary
and in lieu of the Employer’s obligations under this Section 12.7, but only to
the extent of the coverage provided in the policy. No insurer under any policy
shall claim any right to reimbursement or refund from the Employer and no
obligation of the Employer hereunder shall be deemed to inure to the benefit of
any third party.


ARTICLE 13    
THE PLAN ADMINISTRATOR


13.1.    Appointment of Plan Administrator: The Board of Directors of the Plan
Sponsor shall appoint the Plan Administrator, which may be the Plan Sponsor. If
the Plan Sponsor is appointed as Plan Administrator, the Plan Sponsor may
appoint one or more Committees to carry out the duties of the Plan Administrator
under this Plan. In that event all references in the Plan to the Plan
Administrator shall be deemed to refer to the appointed Committee. The duties of
the Committees shall be divided as the Plan Administrator deems appropriate and
may be designated by separate instrument. The Committees shall act by majority
vote except that they shall act by unanimous vote at any time when there are
only two members comprising the Committee.
13.2.    Acceptance by Plan Administrator: The Plan Administrator shall accept
its appointment by joining with the Employer in the execution of this Agreement.
13.3.    Signature of Plan Administrator: All persons dealing with the Plan
Administrator may rely on any document executed by the Plan Administrator; or,
in the event of appointment of a Committee or Committees, such persons may rely
on any document executed by at least one member of the appropriate Committee as
being the act of the Plan Administrator.
13.4.    Appointment of an Investment Manager: The Plan Administrator may
appoint an Investment Manager or Managers to manage, acquire and dispose of any
assets of the Plan. In the event responsibility for appointment of Investment
Managers is delegated by the Plan Administrator to a named Committee, that
delegation shall carry with it the authority of the Committee to act as a Named
Fiduciary for purposes of ERISA in appointing an Investment Manager. The
Investment Manager shall accept his appointment by written agreement executed by
the Plan Administrator and Investment Manager. This written agreement shall
specify the Plan assets for which the Investment Manager is responsible and such
written instrument shall be kept with the other documents governing the
operation of the Plan. The Trustee shall be entitled to rely on written
instructions from the Investment Manager and shall be under no obligation to
invest or otherwise manage any asset of the Plan subject to the management of
the Investment Manager.
13.5.    Duties of the Plan Administrator: The Plan Administrator shall be
responsible for the general administration of the Plan including, but not
limited to, the following:
(a)
to prepare an annual report, summary plan description and modifications thereto,
and summary annual report;

(b)
to complete and file the various reports and tax forms with the appropriate
government agencies as required by law;

(c)
to distribute to Plan Participants and/or their Beneficiaries the summary plan
description and reports sufficient to inform such Participants or Beneficiaries
of their Accrued Benefit and their Vested Accrued Benefit as required by law;

(d)
to determine annually, or more frequently if necessary, which Employees are
eligible to participate in the Plan;

(e)
to determine the benefits to which Participants and their Beneficiaries are
entitled and to approve or deny claims for benefits;

(f)
to provide Plan Participants with a written explanation of the effect of
electing an optional form of benefit payment;

(g)
to retain copies of all documents or instruments under which the Plan operates
in its own office, the principal place of business of the Plan Sponsor and such
other place as the Secretary of Labor or his delegate may by regulation
prescribe; to make all such documents and instruments governing the operation of
the Plan available for inspection by Plan Participants and/or their
Beneficiaries; and to furnish copies of such documents or instruments to Plan
Participants and/or their Beneficiaries on request, charging only the cost
thereof as prescribed by regulation of the Secretary of Labor or his delegate;

(h)
to interpret Plan provisions as needed and in this regard to have complete and
total discretion in the interpretation of the Plan; and

(i)
to act as the Plan's agent for the service of legal process, unless another
agent is designated by the Plan Sponsor and to act on behalf of the Plan in all
matters in which the Plan is or may be a party.

13.6.    Claims Procedure: A claim for benefits under the Plan may be filed with
the Plan by any Participant or Beneficiary on a form supplied by the Plan
Sponsor for that purpose or through any other communication medium approved by
the Plan Administrator. Written notice of the disposition of a claim shall be
furnished to the claimant within 90 days after the application thereof is filed.
In the event the claim is denied, the reasons for the denial shall be
specifically set forth in the notice in language calculated to be understood by
the claimant, pertinent provisions of the Plan shall be cited, and, where
appropriate, an explanation as to how the claimant may perfect the claim shall
be provided. In addition, the claimant shall be furnished with an explanation of
the Plan's claim review procedure.
13.7.    Claims Review Procedure: Any Participant or Beneficiary whose benefit
claim submitted pursuant to Section 13.6 has been denied (whether in full or in
part) shall be entitled to request further consideration to his claim by filing
an appeal with the Plan Administrator, which may be in the form of a request for
reconsideration. The request, together with a written statement of the reasons
why the claimant believes his appeal should be allowed, shall be filed with the
Plan Administrator no later than 60 days after receipt of the written
notification provided for in Section 13.6. The Plan Administrator shall conduct
the review of the appeal. The Plan Administrator, in its sole discretion, may
order a hearing at which the claimant may be represented by an attorney or any
other representative of his choosing and at which the claimant shall have an
opportunity to submit written and oral evidence and arguments in support of his
claim. During the appeal review period or at the hearing (upon five business
days prior written notice to the Plan Administrator) the claimant or his
representative shall have an opportunity to review all documents in the
possession of the Plan that are pertinent to the claim at issue and its
disallowance. A final decision on the claim shall be made by the Plan
Administrator within 60 days of receipt of the appeal unless (i) because of
special circumstances there has been an extension of 60 days that has been
communicated in writing to the claimant, or (ii) a hearing is held, in which
event the final decision shall be made within 120 days of receipt of the appeal.
The communication containing the Plan Administrator’s decision shall be in
writing and shall be written in a manner calculated to be understood by the
claimant. The communication shall include specific reasons for the Plan
Administrator’s decision and specific references to the pertinent Plan
provisions on which the decision is based. The communication shall also inform
the claimant of the limitation on any further action by the claimant set forth
in Section 13.8.
13.8.    Limitations of Actions on Claims: The delivery to the claimant of the
final decision of the Plan Administrator with respect to a claim for benefits
under Section 13.6 that has been reviewed and considered under the appeal
procedures of Section 13.7 shall commence the period during which the claimant
may bring legal action under ERISA for judicial review of the Plan
Administrator’s decision. No civil action with respect to the claim for benefits
or the subject matter thereof may be commenced by the claimant, whether such
action is pursued through litigation, arbitration or otherwise, prior to the
completion of the claims and claims review process set forth in Sections 13.6
and 13.7, nor following the expiration of two (2) years from the date of
delivery of the final decision of the Plan Administrator to the claimant under
Section 13.7.
13.9.    Compensation and Expenses of Plan Administrator: The Plan Administrator
may engage the services of any person, including counsel, whose services, in the
opinion of the Plan Administrator, are necessary to assist it in carrying out
its responsibilities under the Plan. The Employer may direct the Trustee to pay
any expenses properly and actually incurred for such services from the Trust
Fund, including such reasonable compensation for services provided by the Plan
Administrator as shall have been agreed upon between them, or, alternatively,
the Employer may pay such expenses or compensation directly; provided, however,
that no individual acting as Plan Administrator shall receive any compensation
if he already receives full-time pay from the Employer.
13.10.    Removal or Resignation: A Plan Administrator may be removed by the
Board of Directors of the Plan Sponsor upon 30 days written notice, and may
resign upon 30 days written notice to the Board of Directors. Upon such removal
or resignation, or the inability of the Plan Administrator for any other reason
to act as Plan Administrator, the Board of Directors shall appoint a successor
Plan Administrator. The successor Plan Administrator, upon written acceptance,
shall have all the duties and responsibilities of a Plan Administrator herein.
The former Plan Administrator shall deliver to the successor Plan Administrator
all records and documents that it holds relating to the Plan upon removal or
resignation.
13.11.    Records of Plan Administrator: The Plan Sponsor shall have access,
upon request, to all the records of the Plan Administrator that relate to the
Plan.
13.12.    Other Responsibilities: Nothing in this Article shall be construed to
limit the responsibilities and duties allocated to the Plan Administrator in
other Articles of this Plan.




ARTICLE 14    
THE TRUSTEE


14.1.    Appointment of Trustee: The Board of Directors of the Plan Sponsor
shall appoint the Trustee. Nothing in this Plan shall prevent the Plan Sponsor
from appointing multiple Trustees or creating multiple Trust Funds, each with
separate Trustees. If more than one person is appointed as Trustee of a single
Trust Fund, they shall act by majority vote; provided, however, that they shall
act by unanimous vote at any time when there are only two Trustees. In the event
there is more than one Trustee, the reference to Trustee shall be deemed to
refer to all the Trustees.
14.2.    Acceptance by Trustee: The Trustee shall accept its appointment by
executing a separate trust agreement in a form acceptable to the Trustee and
Employer. Subject to Section 14.3, the provisions of the separate Trust
Agreement shall control over those in this Plan, to the extent such provisions
define the duties of the Trustee with respect to the Trust Fund.
14.3.    Provisions of Trust Agreement: The separate Trust Agreement shall
authorize and empower the Trustee to invest up to 100% of the Trust Fund in
Employer Securities. The Trust Agreement shall also authorize and empower the
Trustee to engage in Exempt Loan transactions on behalf of the Plan. An Exempt
Loan transaction is a loan to the Trust that is primarily for the benefit of the
Participants and their Beneficiaries and further satisfies the following terms
and conditions:
(a)
The Trustee will use the proceeds of the loan, within a reasonable time after
receipt, only for any or all of the following purposes: (i) to acquire Employer
Securities, (ii) to repay such loan, or (iii) to repay a prior Exempt Loan.
Except as provided under Article XXII, no Employer Security acquired with the
proceeds of an Exempt Loan may be subject to a put, call or other option, or
buy-sell or similar arrangement while held by and when distributed from this
Plan, whether or not this Plan is then an employee stock ownership plan.

(b)
At the time the Exempt Loan is made the interest rate for the Exempt Loan must
be reasonable and in combination, the rate of interest for the Exempt Loan and
the price of the Employer Securities to be acquired with the Exempt Loan
proceeds shall not be such that Plan assets may be drained off.

(c)
Any collateral the Trustee pledges to the creditor must consist only of the
assets purchased by the borrowed funds and those assets the Trust used as
collateral on the prior Exempt Loan repaid with the proceeds of the current
Exempt Loan.

(d)
The creditor may have no recourse against the Trust under the Exempt Loan except
with respect to such collateral given for the Exempt Loan, contributions (other
than contributions of Employer Securities) that the Employer makes to the Trust
to meet its obligations under the Exempt Loan, and earnings attributable to such
collateral and the investment of such contributions. The payment made with
respect to an Exempt Loan by the Plan during a Plan Year must not exceed an
amount equal to the sum of such contributions and earnings received during or
prior to the year less such payments in prior years. The Advisory Committee and
the Trustee must account separately for such contributions and earnings in the
books of account of the Plan until the Trust repays the Exempt Loan.

(e)
The Exempt Loan must provide for transfer of Plan assets upon default only upon
and to the extent of the failure of the Plan to meet the payment schedule of the
Exempt Loan.

(f)
The Trustee must add and maintain all assets acquired with the proceeds of an
Exempt Loan in a Suspense Account. In withdrawing assets from the Suspense
Account, the Trustee will apply the provisions of Treas. Reg. §§54.4975-7(b)(8)
and (15) as if all securities in the Suspense Account were encumbered. Upon the
payment of any portion of the loan, the Trustee will effect the release of
assets in the Suspense Account from encumbrances. For each Plan Year during the
duration of the Exempt Loan, the number of Employer Securities released must
equal the number of encumbered Employer Securities held immediately before
release for the current Plan Year multiplied by a fraction. The numerator of the
fraction is the amount of principal and interest paid for the Plan Year. The
denominator of the fraction is the sum of the numerator plus the principal and
interest to be paid for all future Plan Years. The number of future Plan Years
under the loan must be definitely ascertainable and must be determined without
taking into account any possible extension or renewal periods. If the interest
rate under the Exempt Loan is variable, the interest to be paid in future Plan
Years must be computed by using the interest rate applicable as of the end of
the Plan Year. If collateral includes more than one class of Employer
Securities, the number of Employer Securities of each class to be released for a
Plan Year must be determined by applying the same fraction to each such class.
The Plan Administrator will allocate assets withdrawn from the Suspense Account
to the Accounts of Participants who otherwise share in the allocation of the
Employer's Contribution for the Plan Year for which the Trustee has paid the
portion of the Exempt Loan resulting in the release of the assets. The Plan
Administrator will make this allocation consistently as of each Valuation Date
on the basis of non-monetary units, taking into account the relative
Compensation of all such Participants for such Plan Year.

(g)
The loan must be for a specific term and may not be payable at the demand of any
person except in the case of default.

(h)
Notwithstanding the fact this Plan ceases to be an employee stock ownership
plan, Employer Securities acquired with the proceeds of an Exempt Loan will
continue after the Trustee repays the loan to be subject to the provisions of
Treas. Reg. §§54.4975-7(b)(4), (10), (11) and (12) relating to put, call or
other options and to buy-sell or similar arrangements, except to the extent
these regulations are inconsistent with Code §409(h).

14.4.    Participant Voting Rights: The separate Trust Agreement shall provide
for voting Employer Securities by Participants in the following manner.
(a)
With respect to the voting of Employer Securities that are not part of a
registration-type class of securities (as defined in Code §409(e)(4)), a
Participant (or Beneficiary) has the right to direct the Trustee regarding the
voting of such Employer Securities allocated to his Employer Securities Account
with respect to any corporate matter that involves the approval or disapproval
of any corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all assets of a trade or
business, or such similar transaction as the Treasury may prescribe in
regulations.

(b)
With respect to Employer Securities allocated to the Participant's Employer
Securities Account that are part of a registration type class of securities, a
Participant's right to direct the Trustee to vote such Employer Securities shall
extend to all corporate matters requiring a vote of stockholders. The Plan
Administrator shall cause to be prepared and delivered to each Participant a
notice of the stockholders' meeting with a descriptive statement of the items
upon which the Participant may exercise his right to direct the Trustee's vote.
Each Participant shall be given notice that if he fails to exercise his voting
rights, the Trustee may elect to vote the Employer Securities allocated to the
Participant's Account.

The Trustee may vote any Employer Securities described in subsection (b) as to
which a Participant (or Beneficiary) fails to direct a vote as authorized by
this Section 14.4. The Trustee shall not vote any Employer Securities described
in subsection (a) as to which a Participant is entitled to direct the Trustee to
vote and the Trustee receives no direction from the Participant.


14.5.    Investment Committee: In the event of appointment of an Investment
Committee by the Plan Administrator, then except to the extent responsibility
for certain Plan assets has been allocated to an Investment Manager as provided
in Section 13.4, the Investment Committee is authorized and empowered to direct
investment of the Trust Fund, consistent with the terms of the separate Trust
Agreement. The Investment Committee shall direct investment and reinvestment of
the Trust Fund to keep the Trust Fund invested without distinction between
principal and income and in such securities or property, real or personal,
wherever situated, as the Committee shall deem advisable consistent with the
investment policy of the Plan established under Article XVIII. The Committee
shall give due regard to any limitations imposed by the Code or ERISA so that at
all times this Plan may qualify as a qualified Plan and Trust.
14.6.    Liability for Plan Expenses: The Plan specifically permits the payment
of Plan administration and operation expenses from the Plan’s Trust Fund.
Moreover, the Plan also permits the allocation of certain administration
expenses to an individual Participant’s Account whenever an expense can be
specifically determined and the Participant’s Account identified that gives rise
to the expense. Expenses not attributable to particular Participant Accounts but
nevertheless payable from the Trust Fund may be allocated among all Participant
Accounts pro rata, or by any other appropriate method. The Plan Sponsor shall
determine in its sole discretion the extent to which Plan administration and
operation expenses shall be paid from the Trust Fund or from individual
Participant Accounts, provided that all such payments and charges shall comply
with ERISA and all regulations and other guidance issued by the Department of
Labor. The Plan Sponsor shall be entitled to reimbursement from the Plan for
payment of all Plan expenses advanced by the Plan Sponsor (whether charged to an
individual Participant’s Account or the Trust Fund as a whole) that are
reasonably subject to reimbursement pursuant to ERISA and DOL regulations and
other guidance, provided that no reimbursement to the Plan Sponsor shall be made
with respect to any charge applicable to an individual Participant’s Account
unless the Participant has been previously informed through a summary plan
description or similar document that his or her Account may be subject to such
charges.
14.7.    Payment From the Trust Fund: At the direction of the Plan
Administrator, the Trustee shall, from time to time, in accordance with the
terms of the Plan, make payments out of the Trust Fund. The Trustee shall not be
responsible in any way for the application of such payments.


ARTICLE 15    
THE EMPLOYER


15.1.    Notification: The Plan Sponsor shall notify the Plan Administrator and
the Trustee in writing if a new Plan Administrator or Trustee has been appointed
hereunder.
15.2.    Record Keeping: Each participating Zions Employer shall maintain
records with respect to each Employee sufficient to enable the Plan
Administrator and Trustee to fulfill their duties and responsibilities under the
Plan.
15.3.    Bonding: The Plan Administrator shall procure bonding to insure the
Plan against risk of loss. The persons to be bonded and the amount necessary
shall be determined in accordance with ERISA and regulations thereunder. No
bonding shall be required pursuant to state law.
15.4.    Signature of Employer: All persons dealing with the Plan may rely on
any document executed in the name of the Plan Sponsor by its corporate
President, Vice-President, or other duly authorized corporate officer, or by any
other individual duly authorized by its Board of Directors, whether retroactive
or prospective.
15.5.    Plan Counsel and Expenses: The Plan Sponsor may engage the service of
any person or organization, including counsel, whose services, in the opinion of
the Plan Sponsor are necessary for the establishment or maintenance of this
Plan. The expenses incurred or charged by a person or organization engaged by
the Plan Sponsor pursuant to the previous sentence shall be paid by the Plan
Sponsor, or alternatively, the Plan Sponsor may direct the Trustee to pay such
expenses from the Trust Fund.
15.6.    Other Responsibilities: Nothing in this Article shall be construed to
limit the responsibilities or duties allocated to the Plan Sponsor and Zions
Employers in other Articles of the Plan.
15.7.    Affiliated Groups:
(a)
For purposes of crediting Hours of Service, all employees of all corporations or
entities that are members of an Affiliated Group and all employees of any other
entity required to be aggregated with the Employer pursuant to regulations under
Code §414(o) shall be treated as employed by a single Employer for purposes of
Article III (Service), Article IV (Eligibility), Article V (Contributions) and
Article XI, (Vesting). Except as provided in Section 7.1, all employees of all
corporations or entities that are members of an Affiliated Group and all
employees of any other entity required to be aggregated with the Employer
pursuant to regulations under Code §414(o) shall be treated as employed by a
single Employer.

(b)
If the Employer is a member of an Affiliated Group and if such group maintains
more than one qualified retirement plan that is integrated with Social Security,
only a single integration level shall be applicable to each Participant who is a
Participant in one or more integrated plans. The integration level for each
Participant shall be prorated in each integrated plan in the ratio that the
Annual Compensation received by the Participant from the member of the group
maintaining the integrated plan bears to the Annual Compensation received by the
Participant from all members of the group maintaining all such integrated plans.

(c)
If more than one Employer has adopted this Plan and if all such Employers are
members of the same Affiliated Group:

(1)
The provisions of Articles XVI and XVII shall be applicable to each adopting
Employer as an individual Employer;

(2)
The provisions of Section 15.7(a) through (c) shall not be applicable to such
adopting Employers; and

(3)
The “effective date” for any adopting Employer who adopts this Plan on other
than the Effective Date shall be the first day of the Plan Year in which such
adopting Employer shall first elect to be covered by this Plan.

15.8.    Employer Contributions: Each participating Zions Employer shall
contribute to the Plan that Employer's share of Employer Contributions, as
determined by the Plan Administrator.


ARTICLE 16    
PLAN AMENDMENT OR MERGER


16.1.    Power to Amend: The Plan Sponsor and the Plan Administrator shall each
have the power to amend, alter, or wholly revise the Plan, prospectively or
retrospectively, at any time, and the interest of every Participant is subject
to the power so reserved. The Plan Administrator shall not exercise its power to
amend without consent of the Plan Sponsor unless the Plan Sponsor has ceased to
operate as a viable business entity or has filed or is subject to a petition
under Chapter 7 of the U.S. Bankruptcy Code.
16.2.    Limitations on Amendments: Upon execution of any amendment, the
Employer, Plan Administrator, Trustees, Participants and their Beneficiaries
shall be bound thereby; provided, however, that no amendment:
(a)
shall enlarge the duties or responsibilities of the Plan Administrator or
Trustee without its consent; or

(b)
shall cause any part of the assets contributed to the Plan to be diverted to any
use or purpose other than for the exclusive benefit of the Participants and
their Beneficiaries (including the reasonable cost of administering the Plan)
prior to the satisfaction of all liabilities (fixed and contingent) under the
Plan to Participants and their Beneficiaries; or

(c)
shall reduce the vesting percentage of any Participant, Former Participant, or
Beneficiary; or

(d)
shall reduce or restrict the Account Balance of any Participant, Former
Participant or Beneficiary; or

(e)
shall eliminate an optional form of benefit, with respect to benefits
attributable to service before the amendment.

Notwithstanding the above, any amendment may be made that may be or become
necessary in order that the Plan will conform to the requirements of Code
§401(a), or of any generally similar successor provision, or in order that all
of the provisions of the Plan will conform to all valid requirements of
applicable federal and state laws.


16.3.    Method of Amendment: If the Plan is amended by the Plan Sponsor, the
amendment shall be stated in an instrument in writing signed in the name of the
Plan Sponsor by a duly authorized corporate officer, or by any other individual
duly authorized by the Plan Sponsor, whether retroactive or prospective. If the
Plan is amended by the Plan Administrator, the amendment shall be stated in an
instrument in writing signed in the name of the Plan Administrator by the
individual duly authorized by the Plan Administrator for that purpose, whether
retroactive or prospective.
16.4.    Notice of Amendment: Written notice of each amendment shall be given
promptly by the Plan Sponsor to any other Employers, the Plan Administrator and
the Trustee.
16.5.    Merger or Consolidation: This Plan and Trust may be merged or
consolidated with, or its assets or liabilities may be transferred to, any other
plan only if the benefits that would be received by each Participant of this
Plan, in the event of a termination of the Plan immediately after such merger,
consolidation or transfer, are at least equal to the benefits the Participant
would have received if the Plan had terminated immediately before the merger,
consolidation or transfer. The Trustee possesses the specific authority to enter
into merger agreements or direct transfer of assets agreements with the Trustees
of other retirement plans described in Code §401(a) and to accept the direct
transfer of Plan assets, or to transfer Plan assets, as a party to any such
agreement. Notwithstanding the foregoing, this Plan shall not enter into any
merger or transfer agreement to transfer assets to this Plan from a plan that is
subject to the provisions of Code §417.
The Trustee may accept a direct transfer of Plan assets on behalf of an Employee
prior to the date the Employee satisfies the Plan's eligibility condition(s). If
the Trustee accepts such a direct transfer of Plan assets, the Advisory
Committee and Trustee shall treat the Employee as a Participant for all purposes
of the Plan except the Employee shall not make Elective Deferral contributions
under Article V nor shall the Employee share in Employer contributions or
Participant forfeitures under Article VI until he actually becomes a Participant
in the Plan.


The Trustee shall hold, administer and distribute the transferred assets as a
part of the Trust Fund and the Trustee shall maintain a separate Predecessor
Plan Account for the benefit of the Employee on whose behalf the Trustee
accepted the transfer in order to reflect the value of the transferred assets.


ARTICLE 17    
TERMINATION OR DISCONTINUANCE OF CONTRIBUTIONS


17.1.    Right to Terminate: The Plan Sponsor may terminate the Plan at any time
by a written resolution by the Board of Directors specifying the termination
date. The Plan Sponsor shall promptly notify the Plan Administrator, Trustee and
any other Employers of such action. Further, the Plan Sponsor shall notify all
Participants and Former Participants of such action, and shall file all required
reports with federal agencies, in accordance with applicable regulations.
17.2.    Effect of Termination: In the event of a Plan termination or a complete
discontinuance of Employer Contributions, the rights of all affected
Participants to their Accrued Benefits as of the date of such termination shall
be fully vested and shall not thereafter be subject to forfeiture, except to the
extent that law or regulation may preclude such vesting in order to prohibit
discrimination in favor of officers, shareholders, or highly compensated
Employees. For purposes of the preceding sentence, a Participant who has
terminated employment with the Employer and incurred five consecutive One Year
Breaks in Service as of the termination date shall not be considered to be
affected by such Plan termination, and shall be vested in his Accrued Benefit
only to the extent provided in the other applicable Articles of this Plan. All
rights of Participants in this Plan affecting Employer Securities held in trust
for the benefit of Participants shall continue notwithstanding any Plan
termination, or any other event or circumstance that would cause the Plan to
cease being an employee stock ownership plan under Code §4975(e)(7).
17.3.    Manner of Distribution: In the event of a Plan termination without
establishment or maintenance of another defined contribution plan (other than an
ESOP, a SEP, a SIMPLE IRA plan, a §403(b) plan or a §457 plan), the Plan
Administrator shall direct the Trustee to distribute the Accrued Benefits of all
Participants, Former Participants, and Beneficiaries in accordance with Article
IX or Article XI.
Notwithstanding the above, no payment shall be made to a Participant from his
Participant Elective Deferral Account (or any other Account the contributions to
which have been included in the Deferral Account for the Participant) unless or
until such time as the Participant:


(a)
is eligible for Retirement Benefits as provided in Article IX;

(b)
dies;

(c)
has a severance from employment;

(d)
attains the age of 59½;

(e)
incurs a Disability; or

(f)
incurs a Financial Hardship.

All Elective Deferral Accounts shall be maintained by the Trustee and
distributed at such time and in such manner as previously provided herein.
Alternatively, the balance in such Accounts may be transferred to another plan
maintained or established by the Employer that qualifies under Code §401(a) as
provided above, but only if such other plan contains the same restrictions on
the distribution of such transferred amounts as described in the preceding
paragraph.


17.4.    No Reversion: No termination or amendment of this Plan and Trust and no
other action shall divert any part of the funds to any purpose other than the
exclusive benefit of Participants, Former Participants or their Beneficiaries
except, and notwithstanding any other provision of this Plan to the contrary,
any amount held in an unallocated suspense account that cannot be allocated to
any Participant due to the limitations of Article VIII may be returned to the
Employer upon termination of the Plan.
17.5.    Termination of an Employer: An Employer, other than the Plan Sponsor,
may terminate its participation in the Plan at any time by a written resolution
by the Board of Directors specifying the termination date. The Employer shall
promptly notify the Plan Sponsor, Plan Administrator and Trustee of any such
action or direction. The participation of an Employer in the Plan shall also
terminate in the event of a complete discontinuance of contributions by such
Employer.
17.6.    Partial Termination: A partial termination of the Plan may be deemed to
have occurred if a significant percentage of Participants are excluded from
coverage by reason of amendment of the Plan, severance by an Employer or
termination of an Employer, or if the Plan is amended to adversely affect the
rights of employees to vest in benefits under the Plan or to reduce or eliminate
future benefit accruals under the Plan. The determination of whether a partial
termination has occurred shall be made on the basis of the facts and
circumstances in a particular case.
17.7.    Effect of Partial Termination: In the event of a partial termination of
the Plan, the provisions of Section 17.2 shall apply to those Participants
affected by the partial termination.


ARTICLE 18    
FUNDING POLICY FOR PLAN BENEFITS


18.1.    Funding Method: The benefits provided by this Plan shall be funded by
contributions of the Employer. Employer Non-Elective contributions and Employer
Matching Contributions shall consist entirely of Employer Securities. The
Employer may make its Non-Elective Contribution or its Matching Contribution in
cash or in kind, provided however, that if the Non-Elective Contribution or the
Matching Contribution is made in cash, the Plan shall immediately acquire
Employer Securities with the entire amount of the Non-Elective Contribution and
Matching Contribution and if the Non-Elective Contribution or the Matching
Contribution is made in kind, it shall be made in the form of Employer
Securities only. Elective Deferral Contributions shall be made in cash only. All
Employer Contribution amounts shall be determined as provided in this Plan.
18.2.    Investment Policy: This Plan has been established for the sole purpose
of providing benefits to the Participants and their Beneficiaries. In
determining investment directions hereunder, the Investment Committee shall take
account the investment policy rules and limitations provided in the Plan, the
advice provided by the Plan Administrator as to funding policy, and the short
and long-range needs of the Plan based on the evident and probable requirements
of the Plan as to the time benefits shall be payable and the requirements
therefor. Benefits may be provided through any combination of investment media
designed to provide the requisite liquidity, growth and security appropriate to
this Plan.
The following rules shall apply as of the Effective Date with respect to the
investment of contributions to the Plan (regardless of source) and existing
Accounts in the Plan.


(a)
Subject to Section 18.6(e), no Participant shall direct investment into or out
of Employer Securities in any Account. Effective January 1, 2007, this
restriction shall apply only with respect to Employer Securities in the Employer
Non-Elective Contribution Account.

(b)
Contributions to the Participant Elective Deferral Account shall be invested
exclusively in the General Investments Account. Amounts in a Participant
Elective Deferral Account as of the Effective Date, including earnings and
dividends thereon, may not be transferred between the General Investments
Account and Employer Securities Account.

(c)
Contributions to the Employer Matching Contribution Account shall be invested
exclusively in the Employer Securities Account.

(d)
Contributions to the Participant Voluntary Contribution Account shall be
invested exclusively in the Employer Securities Account.

(e)
Contributions to the Participant Rollover Account shall be invested exclusively
in the General Investments Account. Amounts in the Participant Rollover Account
as of the Effective Date, including earnings and dividends thereon, may not be
transferred between the General Investments Account and Employer Securities
Account.

(f)
Amounts in the Paysop Account as of the Effective Date, including earnings and
dividends thereon, shall remain in the Employer Securities Account and may not
be transferred between the General Investments Account and Employer Securities
Account.

(g)
Contributions to the Employer Non-Elective Contribution Account shall be
invested exclusively in the Employer Securities Account.

(h)
All restrictions in the foregoing subsections to investment direction into or
out of Employer Securities or transfer of Employer Securities to or from the
Employer Securities Account shall be subject to the dividend investment rules of
Section 6.3(e) and the diversification provisions of Section 6.6.

18.3.    No Purchase of Life Insurance Contracts: Unless authorized by the Plan
Sponsor pursuant to amendment to this Article XVIII, no insurance contracts
shall be purchased by the Trustee on the life of any Participant.
18.4.    General Investments and Dividend Accounts: Benefits for Participants,
to the extent not funded through Employer Securities, shall be funded through
the General Investments and Dividend Accounts. The General Investments Account
may consist of any investment media offered by the Trustee or through the
purchase of shares in any regulated investment company as defined in Code
§851(a), or through any investment proper and appropriate to be made by the
Trustee in accordance with Article XIV, or through any combination of such
investments other than Employer Securities. Rules and procedures for the
operation of the General Investments Account and Participant direction of
investment therein are set forth in Section 18.6.
All cash dividends received and held in a Participant’s Dividend Account shall
be invested in the stable asset fund described in section 18.6(b) until invested
in Employer Securities or distributed in cash pursuant to the Participant’s
election under Section 6.3(e). Effective July 24, 2006, all dividends
attributable to Employer Securities shall be subject to the same Participant
investment direction rights as the Employer Securities that were the source of
the dividend.


18.5.    Non-transferability of Annuity Contracts: In the event the assets of
the Trust Fund include allocated annuity contracts, all incidents of ownership
in such contracts may be exercised by the Trustee, as directed by the Plan
Administrator, except to the extent any death benefits payable thereunder may be
paid to the Beneficiary designated by the Participant. All such contracts shall
provide that the owner may not change the ownership of the contract, nor may it
be sold, assigned or pledged as collateral for a loan, as security for the
performance of an obligation, or for any other purpose to anyone. No annuity
contract may be delivered to a Participant as a distribution from the Plan.
18.6.    Establishment of Separate Funds: There is hereby reserved to the Plan
Administrator (or the Committee designated by the Plan Administrator for this
purpose) the right to direct the Trustee to establish separate investment funds
within the General Investments Account. The Plan Administrator (or Committee)
may follow different investment policies with respect to each investment fund so
established. In the sole discretion of the Sponsoring Employer a Participant,
Inactive Participant, Beneficiary or Alternate Payee shall be allowed to direct
the Trustee to invest the amounts in his or her General Investments Account,
consistent with the rules in this Section 18.6, in any or all of the investment
Funds. The following administrative rules shall apply if such Funds are
established:
(a)
Income, gains and losses from each investments Fund will be reinvested in the
same Fund and credited only to the General Investments Accounts of those
Participants who have a balance in such Fund, in a manner consistent with
Section 6.3.

(b)
At least one Fund shall be a stable asset fund that invests in cash equivalent
securities and contracts. For this purpose “cash equivalent securities and
contracts” shall mean short term U. S. Government obligations, prime commercial
paper, certificates of deposit, savings accounts in banks or savings and loan
associations, guaranteed interest contracts and pooled funds that invest
exclusively in some or all of the foregoing.

(c)
Each Participant shall be entitled to direct the portion of the contributions
made to his/her General Investments Account that are to be invested in each of
the investment funds available. Upon the occurrence of any event or decision of
the Plan Administrator that results in the deletion of any of the investment
funds, that replaces any such fund with another fund, or that adds a new
investment fund, the Plan Administrator shall designate a default investment
fund or funds into which contributions on behalf of a Participant shall be
invested in the event no specific direction for investment is made by the
Participant. The Plan Administrator shall designate a default investment fund
for any Participant or Beneficiary (including any Beneficiary by virtue of a
Qualified Domestic Relations Order) who does not provide for investment
instructions with respect to his/her General Investments Account into any
investment fund under this Section 18.6. Effective January 1, 2008, or as soon
thereafter as the Plan Administrator shall have selected a “Qualified Default
Investment Alternative,” as defined in DOL Reg. §2550.404c-5(e)) (“QDIA”), and
for all Plan Years commencing after that date, the default investment fund shall
be the designated QDIA. Upon selection of the QDIA the Plan Administrator shall
notify each Employee in the Plan of the default investment option if an Employee
fails to provide the Plan Administrator with investment instructions for his/her
Account. The Notice shall be written in a manner calculated to be understood by
the average Plan Participant and shall be provided to the Participant at least
30 days (or if alter, as soon as possible following the Employment Commencement
Date) prior to the beginning of each Plan Year. The Notice shall include an
explanation of:

(1)
the circumstances under which the Participant’s Account will be invested in a
QDIA in the absence of any other investment election by the Employee,

(2)
the right of Participants and Beneficiaries to direct the investment of assets
in their individual accounts, including a description of:

(A)
the QDIA and its investment objectives, risk and return characteristics (if
applicable), and attendant fees and expenses;

(B)
the right of Participants and Beneficiaries on whose behalf assets are invested
in a QDIA to direct the investment of those assets to any other investment
alternative under the Plan, including a description of any applicable
restrictions, fees or expenses in connection with a transfer; and

(C)
where Participants and Beneficiaries can obtain investment information
concerning the other investment alternatives available under the Plan.

(d)
Each Participant shall have the right to change the portion of succeeding
contributions to be invested in each Fund and the right to direct that the asset
balance or any portion thereof in any Funds in his General Investments Account
be liquidated and the proceeds thereof transferred to any other Fund. Changes in
Fund investments pursuant to Participant direction shall be made effective as
provided under procedures negotiated between the Plan and the Trustee (or
custodian, if appointed by the Plan Administrator or Trustee), which procedures
may include daily movement of General Investment Account moneys between Funds,
provided valuation of the Funds is also conducted daily.

(e)
A Participant may not direct (except as provided in Section 6.3(e)) any
investment into the Employer Securities Account or (except as provided in
Section 6.6) the liquidation or sale of any Employer Securities in that Account.
Effective January 1, 2007, a Participant may direct investment into the Employer
Securities Account from any other sub-account in the Plan, with the exception of
the Dividend Account, which shall continue to be subject to the rules in Section
18.4.

(f)
The Plan Administrator may establish reasonable rules regarding:

(1)
The number and types of Funds that shall be available to the General Investments
Account.

(2)
The maximum number of Funds that may be utilized by an individual Participant or
by the General Investments Account.

(3)
The minimum, maximum and incremental percentages of contributions that may be
invested in a particular Fund.

(4)
The minimum, maximum and incremental percentages of the current balance in the
General Investments Account in any Fund that may be transferred to another Fund.

These rules shall be in writing and shall be administered in a uniform and non-
discriminatory manner.


ARTICLE 19    
TOP-HEAVY PROVISIONS


19.1.    Application: The provisions of this Article XIX shall apply and shall
supersede any conflicting provisions contained in any other Article of this Plan
for purposes of determining whether the Plan is a top-heavy plan under Code
§416(g) for Plan Years beginning after December 31, 2001, and whether the Plan
satisfies the minimum benefits requirements of Code §416(c) for such years. For
Plan Years prior to January 1, 2002, the provisions of the Prior Plan shall
apply.
19.2.    Special Definitions: For purposes of this Article and related Plan
provisions, the following terms shall have the following meanings unless a
different meaning is plainly required by the context:
(a)
“Determination Date” shall mean, for any Plan Year subsequent to the first Plan
Year, the last day of the preceding Plan Year. For the first Plan Year of the
Plan the Determination Date shall mean the last day of that Plan Year.

(b)
“Five Percent Owner” shall mean:

(1)
if the Employer is a corporation, any person who owns (or is considered as
owning within the meaning of Code §318) more than 5% of the outstanding stock of
the corporation or stock possessing more than 5% of the total combined voting
power of all stock of the corporation; or

(2)
if the Employer is not a corporation, any person who owns more than 5% of the
capital or profits interest in the Employer.

(c)
“Key Employee” shall mean any Employee or former Employee (and any Beneficiary
of the Employee) who at any time during the Plan Year that includes the
Determination Date was:

(1)
an officer of the Employer having Top Heavy Compensation greater than $130,000
(as adjusted under Code §416(i)(1) for Plan Years beginning after December 31,
2002),

(2)
a Five Percent Owner of the Employer, or

(3)
a One Percent Owner of the Employer having annual compensation of more than
$150,000.

For purposes of subparagraph (1), no more than 50 Employees (or, if lesser, the
greater of 3% or 10% of the number of Employees) shall be treated as officers.


For purposes of determining who is a Five-Percent or a One-Percent Owner in
subparagraphs (2) and (3) above, the rules of subsections (b), (c) and (m) of
Code §414 do not apply. Beneficiaries of an Employee acquire the character of
the Employee who per formed service for the Employer. Inherited benefits will
retain the character of the benefits of the Employee who performed services for
the Employer.


(d)
“Non-Key Employee” shall mean any Employee or Inactive Employee (and any
Beneficiary of such Employee) who is not a Key Employee. Non-Key Employees
include Employees who are Inactive Key Employees.

(e)
“One Percent Owner” shall mean:

(1)
if the Employer is a corporation, any person who owns (or is considered as
owning within the meaning of Code §318) more than 1% of the outstanding stock of
the corporation or stock possessing more than 1% of the total combined voting
power of all stock of the corporation; or

(2)
if the Employer is not a corporation, any person who owns more than 1% of the
capital or profits interest in the Employer.

(f)
“Permissive Aggregation Group” shall mean the Required Aggregation Group of
plans plus any other plan or plans of the Employer that, when selected and
considered by the Employer as a group with the Required Aggregation Group, would
continue to satisfy the requirements of Code §§401(a)(4) and 410.

(g)
“Present Value” shall mean the actuarial present value of an amount or series of
amounts determined based on the Top-Heavy determination provisions of a defined
benefit plan that is part of a Required Aggregation Group or Permissive
Aggregation Group with this Plan.

(h)
“Required Aggregation Group” shall mean:

(1)
each qualified plan of the Employer in which at least one Key Employee
participates in the Plan Year containing the Determination Date or any of the
four preceding plan years (regardless of whether the plan has terminated; and

(2)
any other qualified plan of the Employer that enables a plan described in
subpara-graph (1) to meet the requirements of Code §§401(a)(4) or 410.

(i)
“Top Heavy Average Monthly Compensation” shall mean 1/12th of the average of a
Participant’s Top-Heavy Compensation during the five consecutive Plan Years (or
the total number of such years of the Participant’s employment, if fewer than
five) that produces the highest average, but taking into account only Top-Heavy
Compensation for years that this Plan was Top-Heavy and any years preceding a
year that this Plan was Top- Heavy.

(j)
“Top-Heavy Compensation” shall have the same meaning as the term ‘Compensation’
defined in Section 7.1(b). Top Heavy Compensation includes all Compensation paid
for the Limitation Year without regard to when the Participant commenced
participation in the Plan.

(k)
“Top-Heavy Ratio” shall mean and be determined as follows:

(1)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer has not maintained any
defined benefit plan which during the 5-year period ending on the Determination
Date(s) has or has had Accrued benefits, the Top-Heavy Ratio for this Plan alone
or for the Required or Permissive Aggregation Group as appropriate is a
fraction, the numerator of which is the sum of the account balances of all Key
Employees as of the Determination Date(s) (including any part of any account
balance distributed in the 1-year period ending on the Determination Date(s))
(5-year period ending on the Determination Date in the case of a distribution
made for a reason other than severance from employment, death or disability and
in determining whether the Plan is Top-Heavy for Plan Years beginning before
January 1, 2002), and the denominator of which is the sum of all account
balances (including any part of any account balance distributed in the 1-year
period ending on the Determination Date(s)) (5-year period ending on the
Determination Date in the case of a distribution made for a reason other than
severance from employment, death or disability and in determining whether the
Plan is Top-Heavy for Plan Years beginning before January 1, 2002), both
computed in accordance with §416 of the Code and the regulations thereunder.
Both the numerator and denominator of the Top-Heavy Ratio are increased to
reflect any contribution not actually made as of the Determination Date, but
which is required to be taken into account on that date under §416 of the Code
and the regulations thereunder.

(2)
If the Employer maintains one or more defined contribution plans (including any
simplified employee pension plan) and the Employer maintains or has maintained
one or more defined benefit plans which during the 5-year period ending on the
Determination Date(s) has or has had any accrued benefits, the Top-Heavy Ratio
for any Required or Permissive Aggregation Group as appropriate is a fraction,
the numerator of which is the sum of account balances under the aggregated
defined contribution plan or plans for all Key Employees, determined in
accordance with (1) above, and the present value of accrued benefits under the
aggregated defined benefit plan or plans for all Key Employees as of the
Determination Date(s), and the denominator of which is the sum of the account
balances under the aggregated defined contribution plan or plans for all
Participants, determined in accordance with (1) above, and the present value of
accrued benefits under the defined benefit plan or plans for all Participants as
of the Determination Date(s), all determined in accordance with §416 of the Code
and the regulations thereunder. The accrued benefits under a defined benefit
plan in both the numerator and denominator of the Top-Heavy Ratio are increased
for any distribution of an accrued benefit made in the 1-year period ending on
the Determination Date (5-year period ending on the Determination Date in the
case of a distribution made for a reason other than severance from employment,
death or disability and in determining whether the Plan is Top-Heavy for Plan
Years beginning before January 1, 2002).

(3)
For purposes of (1) and (2) above the value of account balances and the present
value of accrued benefits will be determined as of the most recent Valuation
Date that falls within or ends with the 12-month period ending on the
Determination Date, except as provided in §416 of the Code and the regulations
thereunder for the first and second plan years of a defined benefit plan. The
account balances and accrued benefits of a Participant (1) who is not a Key
Employee but who was a Key Employee in a prior year, or (2) who has not been
credited with at least one Hour of Service with any Employer maintaining the
Plan at any time during the 1-year period (5-year period in determining whether
the Plan is Top-Heavy for Plan Years beginning before January 1, 2002) ending on
the Determination Date will be disregarded. The calculation of the Top-Heavy
Ratio, and the extent to which distributions, rollovers, and transfers are taken
into account will be made in accordance with §416 of the Code and the
regulations thereunder. Deductible Employee contributions will not be taken into
account for purposes of computing the Top-Heavy Ratio. When aggregating plans
the value of account balances and accrued benefits will be calculated with
reference to the Determination Dates that fall within the same calendar year.

The Accrued Benefit of a Participant other than a Key Employee shall be
determined under (a) the method, if any, that uniformly applies for accrual
purposes under all defined benefit plans maintained by the Employer, or (b) if
there is no such method, as if such benefit accrued not more rapidly than the
slowest accrual rate permitted under the fractional rule of §411(b)(1)(C) of the
Code.


(l)
“Top-Heavy Valuation Date” shall mean the date as of which the Present Value of
accrued benefits under a defined benefit plan or account balances under a
defined contribution plan, that is part of a Permissive Aggregation Group or
Required Aggregation Group, is determined for calculating the Top-Heavy Ratio.
For a defined benefit plan, the date shall be the same as the actuarial
valuation date used for computing plan costs under Code §412, regardless of
whether an actuarial valuation is performed that year. For a defined
contribution plan, the date shall be the last day of the plan year.

19.3.    Top Heavy Status: This Plan is Top-Heavy if any of the following
conditions apply:
(a)
if the Top-Heavy Ratio for this Plan exceeds 60% and this Plan is not part of
any Required Aggregation Group or Permissive Aggregation Group of plans;

(b)
if this Plan is a part of a Required Aggregation Group of plans but not part of
a Permissive Aggregation Group and the Top-Heavy Ratio for the Required
Aggregation Group of plans exceeds 60%; or

(c)
if this Plan is a part of a Permissive Aggregation Group of plans and the
Top-Heavy Ratio for the Permissive Aggregation Group exceeds 60%.

19.4.    Top-Heavy Minimum Required Allocation: For any Plan Year in which the
Plan is Top-Heavy:
(a)
Except as otherwise provided below, the Employer contributions and forfeitures
allocated on behalf of any Participant who is a Non-Key Employee shall not be
less than the lesser of:

(1)
three percent of the Participant’s Top-Heavy Compensation; or

(2)
in the case where the Employer has no defined benefit plan that designates this
Plan to satisfy Code §§401 and 416(c), the largest percentage of Employer
contributions and forfeitures, as a percentage of the first $200,000 (or such
larger amount as may be prescribed by the Secretary of the Treasury or his
delegate), of the Key Employee’s Top-Heavy Compensation, allocated on behalf of
any Key Employee for that year. In calculating this percentage all amounts
contributed by the Employer to the Key Employee’s Elective Deferral Account
pursuant to a Salary Reduction Agreement shall be treated as Employer
contributions. The $200,000 amount shall be adjusted each Plan Year as provided
in Code §401(a)(17)(B). For any period during which the Plan Year is not or was
not coincident with the calendar year, the dollar adjustment in the Annual
Compensation limit for the Plan Year shall be based on the amount in effect as
of January 1st for the Plan Year beginning within that calendar year.

(b)
The minimum allocation shall be determined without regard to any Social Security
contribution by the Employer. This minimum allocation shall be made even though,
under other Plan provisions, the Participant would not otherwise be entitled to
receive an allocation, or would have received a lesser allocation for the Plan
Year because of:

(1)
the Participant’s failure to complete 1,000 Hours of Service (or any equivalent
provided in the Plan);

(2)
the Participant’s failure to make mandatory employee contributions to the Plan;

(3)
Compensation less than a stated amount;

(4)
the Employer having no Net Profits; or

(5)
in the case of a plan qualified under Code §401(k), the Participant’s failure to
make elective contributions to such plan.

If a Participant is required to receive a minimum allocation under this Section
and the amount exceeds the amount that the Participant would receive under other
Plan provisions, the Employer shall make an additional contribution for that
Participant. The additional contribution shall be allocated to the Employer
Contribution Account of the Participant in the same manner as regular Employer
contributions, pursuant to Article VII.


(c)
The provisions in subsections (a) and (b) above shall not apply to any
Participant who was not employed by the Employer on the last day of the Plan
Year.

(d)
The minimum benefit requirement of this Section shall be met through
contributions to this Plan regardless of whether the Employer maintains any
other plan (including another plan that may consist solely of a cash or deferred
arrangement that meets the requirements of Code §401(k)(12) and matching
contributions with respect to which the requirements of Code §401(m)(11) are
met).

(e)
Employer matching contributions shall be taken into account for purposes of
satisfying the minimum contribution requirements of Code §416(c)(2) and this
Section. The preceding sentence shall apply with respect to matching
contributions under the Plan or, if the Plan provides that the minimum
contribution requirement shall be met in another plan, such other plan. Employer
matching contributions that are used to satisfy the minimum contribution
requirements shall be treated as matching contributions for purposes of
determining M-Test Contributions under the Plan and the actual contribution
percentage test and other requirements of Code §401(m).

19.5.    Non-forfeitability of Minimum Top Heavy Allocation: The minimum
allocation of Employer contributions or forfeitures required under Section 19.4
(to the extent required to be non- forfeitable under Code §416(b)) shall not be
forfeited in the case of a suspension of benefits under Code §411(a)(3)(B) or a
withdrawal of mandatory employee contributions under Code §411(a)(3)(D).
19.6.    Minimum Vesting Provision: For any Plan Year in which this Plan is
Top-Heavy, the following vesting schedule shall automatically apply to each
Participant in the Plan, unless under Section 11.1 the Participant would be
entitled to a larger vested benefit, in which case the benefit as provided in
Section 11.1 shall apply to the Participant:
         Years of
      Vesting Service


      Less than 3
      3 or more
 Vesting
Percentage


          0%
      100%


 
 

This vesting schedule applies to all accrued benefits within the meaning of Code
§411(a)(7), except those attributable to employee contributions, including
benefits accrued before the effective date of Code §416 and benefits accrued
before the Plan became Top-Heavy. No reduction in vested percentage may occur in
the event the Plan’s status as Top-Heavy changes for any Plan Year. Any change
in the Plan’s vesting schedule due to a change in Top-Heavy status shall be
subject to the provision of Section 11.10. However, this Section does not apply
to the Accrued Benefit of any Employee who does not have an Hour of Service
after the Plan has initially become Top Heavy; such Employee’s Vested Interest
attributable to Employer contributions and forfeitures shall be determined
without regard to this Section.


19.7.    Participant Elective Deferrals: Elective Deferrals shall not be taken
into account in determining under Section 19.4 the amount of Employer
contributions to be allocated to a Participant who is a Non-key Employee.


ARTICLE 20    
PROVISIONS AFFECTING BENEFITS


20.1.    Availability of Loans: Upon acceptance of an application by a
Participant who is an active Employee, the Plan Administrator shall direct the
Trustee to make a loan to the Participant from his Plan Accounts (including any
Rollover Accounts, but excluding his Employer Securities Account and his
Dividend Account), subject to the provisions of this Article. In considering a
Participant's application for a loan, the Plan Administrator shall base its
decision whether to grant a loan on a uniform and non-discriminatory policy,
without regard to the race, color, religion, sex, age or national origin of the
applicant.
20.2.    Loan Administration: The Employer shall prepare and adopt a written
Participant Loan Administration Policy Statement, whose provisions shall be made
part of this Plan. The Policy Statement shall set forth:
(a)
the identity of the person or persons authorized to administer the loan program;

(b)
the procedure for applying for a loan;

(c)
the basis on which loans will be approved or denied;

(d)
limitations, if any, on the types and amounts of loans offered;

(e)
the procedure for determining a reasonable rate of interest;

(f)
the types of collateral that may secure a loan; and

(g)
the events constituting default and the steps to be taken to preserve plan
assets in the event of a default.

20.3.    Amount of Loan: The amount of any loan to a Participant shall not be
less than $1,000. When added to the outstanding balance of any previous loans
made to a Participant pursuant to this Article or under any other qualified plan
maintained by the Employer, the amount of any loan shall not exceed the lesser
of:
(a)
Fifty percent of the Vested Interest in his Plan Accounts (including any
Rollover Accounts, but excluding his Employer Securities Account, effective
January 1, 2007, excluding only his Employer Non-Elective Contribution Account
and his Dividend Account); or

(b)
$50,000, reduced by the excess (if any) of:

(1)
the highest outstanding balance of loans from the plan during the one-year
period ending on the day before the date on which such loan was made, over

(2)
the outstanding balance of loans from the plan on the date on which such loan
was made.

20.4.    Collateral Requirements: Any loan to a Participant shall be secured
solely by the balance in his Plan Account (including any Rollover Accounts, but
excluding his Employer Securities Account). In the event of default on the loan,
however, foreclosure and attachment of the security shall not occur until a
distributable event occurs under the Plan.
20.5.    Loan Terms: Any loan made to a Participant by the Trustee shall be
evidenced by a promissory note of the Participant drawn in favor of the Trust.
The note shall bear a reasonable rate of interest and shall be amortized in
level installments payable at least quarterly within a specified period of time
not to exceed five years, unless the loan is used to acquire a dwelling unit
that, within a reasonable period of time (determined at the time the loan is
made), will be used as the principal residence of the Participant, in which case
the specified period of time shall not exceed 10 years. Effective January 1,
2002, repayment of a loan to a Participant who is on a leave of absence may be
suspended for the shorter of (i) one year or (ii) the term of the leave of
absence, provided that upon commencement of repayments, the loan shall continue
to satisfy all requirements of the Plan and all applicable laws and regulations.
Suspension of loan repayments shall also be governed by the rules in Section
3.13(f) with respect to any Qualified Military Service.
20.6.    Accounting for Loans: Any loan to a Participant pursuant to this
Article shall be treated as a directed investment of his Participant Accounts
(excluding his Employer Security Account). For purposes of allocating income in
the General Investments Account of the Trust Fund pursuant to Section 6.3(c),
the balance in his General Investments Account shall be treated as equal to the
actual balance in the Account minus the outstanding balance of any loans.
Furthermore, for purposes of Section 6.3, repayments of principal and interest
on the loan shall be treated as deposits to the adjusted balance (determined
pursuant to the preceding sentence) of his General Investments Account.
20.7.    Effect of Termination of Employment or Plan: If a Participant
terminates employment with the Employer for any reason, the outstanding balance
of any loans made to him shall become fully payable no later than the last day
of the calendar quarter following the calendar quarter in which his Termination
of Employment occurs, or, if earlier, on his Distribution Date. In the event of
a termination of the Plan, any outstanding loans shall be due and fully payable
within 90 days of the effective date of such termination, or the date the
Participant or Beneficiary is notified of such termination. If the Participant
or Beneficiary has not fully repaid any loan as of the date full payment is due,
any unpaid balance shall be deducted from his Vested Accrued Benefit prior to
determining the amount of any immediate or deferred benefit payable to the
Participant or Beneficiary, his spouse or his Beneficiary and applied toward
repayment of the loan. The deduction shall be applied only against the
Participant’s General Investments Account.
20.8.    No Spousal Consent: No spousal consent shall be required for any loan
from any Account in the Plan.
20.9.    Anti-Alienation: Except as specifically provided in Section 20.10 no
benefit that shall be payable out of the Trust Fund to any person (including a
Participant, Former Participant or Beneficiary) shall be subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, or charge the same shall be void. No benefit shall in any manner be
liable for or subject to the debts, contracts, liabilities, engagements, or
torts of any person, nor shall it be subject to attachment or legal process for
or against person, and the same shall not be recognized by the Trustee, except
to such extent as may be required by law.
20.10.    Qualified Domestic Relations Orders: Section 20.9 shall apply to the
creation, assignment, or recognition of a right to any benefit payable with
respect to a Participant, Former Participant or Beneficiary pursuant to a
Domestic Relations Order, unless such Domestic Relations Order is determined to
be a Qualified Domestic Relations Order (“QDRO”). In the event the Plan, the
Trustee, or the Plan Administrator receives a Domestic Relations Order, the Plan
Administrator shall promptly notify the Participant, Former Participant or
Beneficiary whose benefit is the subject of such order and provide him with a
copy of the Plan's written procedures for administering QDROs. Administration
expenses incurred by the Plan with respect to the QDRO (including costs
associated with review and determination of the order as a valid QDRO) shall be
chargeable to the individual Participant’s Account. Unless and until the order
is set aside, the following provisions shall apply:
(a)
The Plan Administrator shall establish reasonable procedures to determine
whether an order received by it or the Trustee is a QDRO and to administer
distributions pursuant to said order. The procedures shall set forth all rules
to be applied by the Plan for notice to affected parties, suspension of Account
activity, including distributions, investment direction and participant loans,
and payment of benefits based upon the QDRO or the failure of the Domestic
Relations Order to be a QDRO.

(b)
The Plan Administrator shall within a reasonable time determine whether the
order is a QDRO and shall notify the Participant, Former Participant or
Beneficiary whose benefit is the subject of the order, of its determination. The
Plan Administrator may designate a representative to carry out its duties under
this Section 20.10.

(c)
Nothing in this Section 20.10 shall be deemed to allow payment under a QDRO to
an Alternate Payee of any benefit prior to the first day of the month following
the date the Participant or Former Participant whose benefits are subject to the
QDRO terminates employment or attains age 50, unless (i) earlier distribution is
specifically provided under the terms of the QDRO and (ii) if the value of the
Alternate Payee's benefit exceeds $5,000, the Alternate Payee consents to any
distribution occurring prior to the Participant's attainment of earliest
retirement age.

20.11.    QDRO Definitions: For purposes of Section 20.10 the following
definitions and rules shall apply:
(a)
“Alternate Payee” shall mean any spouse, former spouse, child or other dependent
of a Participant or Former Participant who is recognized by a QDRO as having a
right to receive all, or a portion of, the benefits payable under this Plan with
respect to the Participant or Former Participant.

(b)
“Domestic Relations Order” shall mean any judgment, decree, or order (including
approval of a property settlement agreement) that:

(1)
relates to the provision of child support, alimony payments, or marital property
rights to a spouse, child, or other dependent of a Participant or Former
Participant and

(2)
is made pursuant to a state domestic relations law (including a community
property law).

(c)
“Qualified Domestic Relations Order” shall mean any Domestic Relations Order
that satisfies the criteria set forth in the QDRO procedures established by the
Plan Administrator.



ARTICLE 21    
MULTIPLE EMPLOYER PROVISIONS


21.1.    Adoption by Other Zions Employers: With the consent of the Sponsoring
Employer and by a properly executed document evidencing the intent and will of
the adopting Zions Employer, any other Zions Employer may adopt this Plan and
all of the provisions hereof and participate herein and be known as a
Participating Employer.
21.2.    Requirements of Participating Zions Employers:
(a)
Each Participating Zions Employer shall be required to use the Trustee
determined by the Plan Sponsor or Plan Administrator.

(b)
The Trustee may, but shall not be required to, commingle, hold and invest as one
Trust Fund all contributions made by Participating Zions Employers, as well as
all increments thereof. The assets of the Plan shall, on an ongoing basis, be
available to pay benefits to all Participants and Beneficiaries under the Plan
without regard to the Participating Zions Employer who contributed such assets.

(c)
the transfer of any Participant from or to Zions Employer participating in this
Plan, whether he is an Employee of the Sponsoring Employer or a Participating
Zions Employer, shall not affect the Participant's rights under the Plan, and
the Participant's Accounts, as well as all accumulated service with the
transferor or predecessor, shall continue to his credit.

(d)
Any expenses of the Trust and Plan that are to be paid by the Employer or borne
by the Trust Fund, including funding of benefits, shall be paid by each
Participating Zions Employer in the same proportion that the total amount of the
Accounts standing to the credit of all Participants employed by such Zions
Employer bears to the total of the Accounts standing to the credit of all
Participants.

21.3.    Designation of Agent: Each Participating Zions Employer shall be deemed
to be a part of this Plan. With respect to all of its relations with the Trustee
and Plan Administrator for the purpose of this Plan, each Participating Zions
Employer shall be deemed to have designated irrevocably the Sponsoring Employer
as its agent. Unless the context of the Plan clearly indicates the contrary, the
word “Employer” shall be deemed to include each Participating Zions Employer as
related to its adoption of the Plan.
21.4.    Employee Transfers: It is anticipated that an Employee may be
transferred between Participating Zions Employers, and in the event of any
transfer, the Employee involved shall carry with him all of his accumulated
service and eligibility. No transfer shall effect a termination of employment
hereunder, and the Participating Zions Employer to which the Employee is
transferred shall thereupon become obligated hereunder with respect to such
Employee in the same manner as was the Participating Zions Employer from whom
the Employee was transferred.
21.5.    Amendment: The Sponsoring Employer may amend this Plan at any time
without regard to whether there are Participating Zions Employers hereunder. No
written action of a Participating Zions Employer shall be required to validate
an amendment.
21.6.    Discontinuance of Participation: A Participating Zions Employer shall
be permitted to discontinue or revoke its participation in the Plan. At the time
of any discontinuance or revocation, satisfactory evidence thereof and of any
applicable conditions imposed shall be delivered to the Trustee. If so directed
by the Plan Administrator, the Trustee shall transfer, deliver and assign
Contracts and other Fund assets allocable to the Participants of such
Participating Zions Employer to the new Trustee as shall have been designated by
the Participating Zions Employer, in the event that it has established a
separate pension plan for its Employees. No such transfer shall be made if the
result is the elimination or reduction of any Code §411(d)(6) protected
benefits. If no successor is designated, the Trustee shall retain the assets for
the Employees of the Participating Zions Employer pursuant to the provisions of
the Plan. In no event shall any part of the corpus or income of the Trust as it
relates to the Participating Zions Employer be used for or diverted for purposes
other than for the exclusive benefit of the Employees of the Participating Zions
Employer.
21.7.    Administrator's Authority: The Plan Administrator shall have authority
to make any and all necessary rules or regulations, binding upon all
Participating Zions Employers and all Participants, to effectuate the purposes
of this Article.
21.8.    Participating Employer Contributions: All contributions made by a
Participating Zions Employer, as provided for in this Plan, shall be determined
separately for each Participating Zions Employer, and shall be allocated only
among Participants eligible to share who are Employees of the Participating
Zions Employer making the contribution. The Administrator shall keep separate
books and records concerning the affairs of each Participating Zions Employer
hereunder and as to the accounts and credits of the Employees of each
Participating Zions Employer. The Trustee may, but need not, register Contracts
so as to evidence that a particular Participating Zions Employer is the
interested Employer hereunder. In the event of an Employee transfer from one
Participating Zions Employer to another, the employing Employer shall
immediately notify the Administrator.




ARTICLE 22    
PURCHASE OF EMPLOYER SECURITIES


22.1.    No Put option: The Plan may not obligate itself to acquire Employer
Securities from a particular holder thereof at any indefinite time determined
upon the happening of an event such as the death of the holder. So long as all
Employer Securities held by the Plan are tradable on an established market, the
Plan may not obligate itself to acquire Employer Securities under a put option
binding upon the Plan.
22.2.    Purchase Price For Employer Securities: All purchases of Employer
Securities shall be made at a price that, in the judgment of the Plan
Administrator, does not exceed the fair market value thereof. All sales of
Employer Securities shall be made at a price that, in the judgment of the Plan
Administrator, is not less than the fair market value thereof.


ARTICLE 23    
MISCELLANEOUS


23.1.    Participant's Rights: This plan shall not be deemed to constitute a
contract between the Employer and any Participant or to be a consideration or an
inducement for the employment of any Participant or Employee. Nothing contained
in this Plan shall be deemed to give any Participant or Employee the right to be
retained in the service of the Employer or to interfere with the right of the
Employer to discharge any Participant or Employee at any time regardless of the
effect that such discharge shall have upon him as a Participant of this Plan.
23.2.    Actions Consistent with Terms of Plan: All actions taken by the
Employer, Plan Administrator or Trustee with respect to Trust assets shall be in
accordance with the terms of the Plan and Trust.
23.3.    Performance of Duties: All parties to this Plan and Trust, or those
claiming any interest hereunder, agree to perform any and all acts and execute
any and all documents and papers that are necessary or desirable for carrying
out this Plan and Trust or any of its provisions.
23.4.    Validity of Plan: This Plan shall be construed in a way that is
consistent with ERISA and regulations thereunder, the Internal Revenue Code and
regulations thereunder, and, to the extent state law has not been preempted by
federal law, the laws of the state in which the Plan Sponsor has its principal
office. In case any provision of this Plan shall be held illegal or invalid for
any reason, such determination shall not affect the remaining provisions of the
Plan; but the Plan shall be construed and enforced as if such provision had
never been included therein.
23.5.    Legal Action: In the event any claim, suit, or proceeding is brought
regarding the Trust and/or Plan established hereunder to which the Trustee or
the Plan Administrator may be a party, and such claim, suit, or proceeding is
resolved in favor of the Trustee or Plan Administrator, they shall be entitled
to be reimbursed from the Trust Fund for any and all costs, attorney's fees, and
other expenses pertaining thereto incurred by them for which they shall have
become liable.
23.6.    Gender and Number: Wherever any words are used herein in the masculine,
feminine or neuter gender, they shall be construed as though they were also used
in another gender in all cases where they would so apply, and whenever any words
are used herein in the singular or plural form, they shall be construed as
though they were also used in the other form in all cases where they would so
apply.
23.7.    Uniformity: All provisions of this Plan shall be interpreted and
applied in a uniform, nondiscriminatory manner.
23.8.    Headings: The headings and subheadings of this Agreement have been
inserted for convenience of reference and are to be ignored in any construction
of the provisions hereof.
23.9.    Receipt and Release for Payments: Any payment to any Participant, his
legal representative, Beneficiary, or to any guardian or committee appointed for
such Participant or Beneficiary in accordance with the provisions of the Plan,
shall, to the extent thereof, be in full satisfaction of all claims against the
Trustee and the Employer, either of whom may require such Participant, legal
representative, Beneficiary, guardian or committee, as a condition precedent to
such payment, to execute a receipt and release thereof in such form as shall be
determined by the Trustee or Employer.
23.10.    Payments to Minors, Incompetents: In the event the Plan Administrator
must direct a payment from the Plan to or for the benefit of any minor or
incompetent Participant or Beneficiary, the Plan Administrator, in its sole and
absolute discretion may, but need not, order the Trustee to make distribution to
any of the following: a legal or natural guardian of the minor or other relative
or adult with whom the minor temporarily or permanently resides, a
court-appointed conservator of any incompetent, a relative or adult with whom
the incompetent temporarily or permanently resides, a residential care facility,
rest home, sanitarium or similar entity with which the incompetent temporarily
or permanently resides, a person or entity that has applied for and been
designated by the United States Government as the recipient or custodian for
Social Security benefits for the minor or incompetent. The Plan Administrator
may also make payment as directed by the attorney-in-fact of an incompetent
Participant when such direction is pursuant to an unrevoked and valid durable
power of attorney. Any guardian, conservator, relative, attorney-in-fact, other
person or entity shall have full authority and discretion to expend the
distribution for the use and benefit of the minor or incompetent. The receipt of
the distribution by the guardian, conservator, relative, attorney-in-fact, other
person or entity shall be a complete discharge to the Plan, Plan Administrator
and Trustee, without any responsibility on the part of the Trustee or the Plan
Administrator to see to the application thereof. A Participant shall be deemed
incompetent if he or she is incapable of properly using, expending, investing,
or otherwise disposing of the distribution, and a court order or the written
opinion of a qualified physician, psychiatrist or psychologist setting forth
facts consistent with the standards outlined in this Section is presented to the
Plan Administrator.
23.11.    Missing Persons: Notwithstanding any provision in this Plan and Trust
to the contrary, if the Plan Administrator is unable to locate any Inactive
Participant who has incurred a Termination of Employment and is entitled to
benefits under this Plan within three (3) years of the date he becomes entitled
to a distribution from the Trust Fund, any amounts being held for his behalf
shall be forfeited as of the last day of the Plan Year that contains the third
anniversary of the date of his distribution entitlement. The forfeited amounts
shall be applied as provided in Section 11.7(b). The Plan Administrator shall
proceed with due diligence in attempting to locate any Former Participant. In
the Plan Administrator's sole discretion, due diligence may include any or all
of the following actions:
(a)
inquiry of any Beneficiary or Alternate Payee of the Inactive Participant whose
names and addresses are known to the Plan Administrator; or

(b)
use of a commercial locator service.

In no event shall a forfeiture occur until the Plan Administrator has mailed the
Inactive Participant a notice of the benefits and the provisions of this section
to his last known address, via U.S. Mail postage prepaid, return receipt
requested.


If the Inactive Participant is located subsequent to such forfeiture, the
forfeited amount shall be reinstated and the Inactive Participant shall receive
a distribution of his Vested Interest in accordance with the provisions of the
Plan.


23.12.    Prohibition Against Diversion of Funds: It shall be impossible by
operation of the Plan or of the Trust, by termination of either, by power of
revocation or amendment, by the happening of any contingency, by collateral
arrangement or by any other means, for any part of the corpus or income of any
trust fund maintained pursuant to the Plan or any funds contributed thereto to
be used for, or diverted to, purposes other than the exclusive benefit of
Participants, Former Participants or their Beneficiaries, except as provided in
Sections 17.4 and 23.17.
23.13.    Applicability of Plan: The provisions of this Plan shall apply only to
persons who are or who become Participants in this Plan on or after the
Effective Date or with respect to Plan provisions with alternate effective
dates, such alternate dates. Except as specifically provided in this Plan, the
provisions of the Prior Plan will continue to apply to persons who are Former
Participants or who are not employed by a Zions Employer on the Effective Date
or as applicable, alternate effective dates, unless and until such time as such
persons may again become Participants in this Plan.
23.14.    Misstatement of Age: If a Participant or Beneficiary misstates or
misrepresents his age, date of birth or any other material information to the
Employer, Plan Administrator or Trustee, the amount, terms and conditions of any
benefits payable from the Plan that are attributable to periods prior to the
discovery of such misstatement or misrepresentation shall be limited to the
lesser (or more restrictive) of: the amount, terms and conditions determined
based on the misstated information; or the amount, terms and conditions
determined based on the correct information. The Plan Administrator shall have
sole and absolute authority for applying the preceding sentence.
23.15.    Return of Contributions to the Employer: Notwithstanding any provision
of this Plan to the contrary, if any contribution (or portion thereof) by the
Employer to the Trust is made as a result of a mistake of fact, or if any
contribution (or part thereof) by the Employer to the Trust Fund that is
conditioned upon the deductibility of the contribution by the Employer under the
Code is disallowed, whether by agreement within the Internal Revenue Service or
by final decision of a court of competent jurisdiction, the Employer may demand
repayment of the mistaken or disallowed amount. The Trustee shall return the
mistaken or disallowed contribution within one year following the time the
mistaken contribution was made or the disallowed contribution was disallowed.
Investment earnings attributable to the mistaken or disallowed amount shall not
be returned, but any investment losses attributable thereto shall reduce the
amount so returned.
23.16.    Correction of Incorrect Benefit Payments: This Section controls over
all other Plan provisions. In the event of a misstatement, computational error
or other error in Plan records or administration, including a failure by the
Plan to value correctly a Participant’s Account or any assets therein (including
any Employer Securities) or to calculate or determine correctly costs or
expenses attributable to a Participant’s Account, or in the event costs or
expenses attributable to a Participant’s Account or assets therein are not
incurred by the Plan prior to the date distribution of the Participant’s Account
occurs, and as a result a Participant or Beneficiary is underpaid or overpaid,
the Plan shall not be liable to the Participant or Beneficiary for any more than
the correct benefit amount under the Plan.
    Underpayment amounts may be corrected by the Plan by adding to future
payments or by making a single one-time lump sum payment. Overpayment amounts
may be deducted by the Plan from any future payments due from the Plan to the
Participant or Beneficiary. In lieu of receiving reduced future payments a
Participant or Beneficiary may make a lump sum payment to the Plan of any
overpayment. The right of the Plan to establish the propriety of distributions
from the Plan and/or obtain recovery or collect repayment from the Participant
or Beneficiary of an overpayment amount shall constitute an equitable remedy
enforceable in the form of an equitable lien by agreement, applicable to any and
all distributions made by the Plan which are in excess of the correct amount
owed. Thus, the equitable right of the Plan shall extend to all amounts
distributed from the Plan, without regard to when the distribution occurs or may
have previously occurred, and any distribution from the Plan to a Participant or
Beneficiary, regardless of when paid, shall be subject to the right of the Plan
to enforce its equitable lien rights and obtain recovery of overpaid amounts as
provided herein.


23.17.    Counterparts: This Plan and Trust may be executed in any number of
counterparts, each of which shall be deemed to be an original, and the
counterparts shall constitute one and the same instrument.


IN WITNESS WHEREOF, the Plan Sponsor has caused this Plan to be executed by its
duly authorized representative and the Plan Administrator has accepted the Plan
this 2nd day of __October________________, 20_17_.




PLAN SPONSOR:
PLAN ADMINISTRATOR:
Zions Bancorporation
   Zions Bancorporation
 
 




By: /s/ Diana M. Andersen___________




By: /s/ Diana M. Andersen___________
Name: Diana M. Andersen ______________
Name: Diana M. Andersen ______________
Title:  Executive VP & Corporate Benefits Director______________________________
Title:  Executive VP & Corporate Benefits Director
______________________________





1
SLC_3445878.1

